Exhibit 10.1

 

EXECUTION VERSION

 

 

Published CUSIP Number:

 

03077FAL2

 

Revolving Credit CUSIP Number:

 

03077FAM0

 

 

 

$750,000,000

 

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of October 12, 2017,

 

by and among

 

AMERIPRISE FINANCIAL, INC.,
as Borrower,

 

THE LENDERS REFERRED TO HEREIN,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
Swingline Lender and Issuing Lender

 

--------------------------------------------------------------------------------

 

with

 

BANK OF AMERICA, N.A.,
and
CITIBANK, N.A.,
as Co-Syndication Agents

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

GOLDMAN SACHS BANK USA,

HSBC BANK USA, NATIONAL ASSOCIATION,

JPMORGAN CHASE BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents

 

and

 

WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,
and

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

 

 

 

SECTION 1.1

Definitions

1

 

 

 

SECTION 1.2

Other Definitions and Provisions

24

 

 

 

SECTION 1.3

Accounting Terms

24

 

 

 

SECTION 1.4

Rounding

25

 

 

 

SECTION 1.5

References to Agreement and Laws

25

 

 

 

SECTION 1.6

Times of Day

25

 

 

 

SECTION 1.7

Letter of Credit Amounts

25

 

 

 

SECTION 1.8

Covenant Compliance Generally

26

 

 

 

ARTICLE II

REVOLVING CREDIT FACILITY

26

 

 

 

SECTION 2.1

Revolving Credit Loans

26

 

 

 

SECTION 2.2

Swingline Loans

26

 

 

 

SECTION 2.3

Procedure for Advances of Revolving Credit Loans and Swingline Loans

28

 

 

 

SECTION 2.4

Repayment and Prepayment of Revolving Credit and Swingline Loans

29

 

 

 

SECTION 2.5

Permanent Reduction of the Revolving Credit Commitment

30

 

 

 

SECTION 2.6

Termination of Revolving Credit Facility

31

 

 

 

ARTICLE III

LETTER OF CREDIT FACILITY

31

 

 

 

SECTION 3.1

L/C Facility

31

 

 

 

SECTION 3.2

Procedure for Issuance of Letters of Credit

32

 

 

 

SECTION 3.3

Commissions and Other Charges

32

 

 

 

SECTION 3.4

L/C Participations

33

 

 

 

SECTION 3.5

Reimbursement Obligation of the Borrower

34

 

 

 

SECTION 3.6

Obligations Absolute

34

 

 

 

SECTION 3.7

Effect of Letter of Credit Application

35

 

 

 

SECTION 3.8

Removal and Resignation of Issuing Lenders

35

 

 

 

SECTION 3.9

Reporting of Letter of Credit Information

35

 

 

 

SECTION 3.10

Letters of Credit Issued for Subsidiaries

36

 

 

 

SECTION 3.11

Cash Collateral for Extended Letters of Credit

36

 

 

 

ARTICLE IV

GENERAL LOAN PROVISIONS

38

 

 

 

SECTION 4.1

Interest

38

 

 

 

SECTION 4.2

Notice and Manner of Conversion or Continuation of Loans

39

 

 

 

SECTION 4.3

Fees

39

 

 

 

SECTION 4.4

Manner of Payment

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 4.5

Evidence of Indebtedness

40

 

 

 

SECTION 4.6

Sharing of Payments by Lenders

41

 

 

 

SECTION 4.7

Administrative Agent’s Clawback

41

 

 

 

SECTION 4.8

Changed Circumstances

42

 

 

 

SECTION 4.9

Indemnity

43

 

 

 

SECTION 4.10

Increased Costs

44

 

 

 

SECTION 4.11

Taxes

45

 

 

 

SECTION 4.12

Mitigation Obligations; Replacement of Lenders

48

 

 

 

SECTION 4.13

Incremental Loans

49

 

 

 

SECTION 4.14

Cash Collateral

51

 

 

 

SECTION 4.15

Defaulting Lenders

52

 

 

 

ARTICLE V

CONDITIONS OF CLOSING AND BORROWING

54

 

 

 

SECTION 5.1

Conditions to Closing and Initial Extensions of Credit on the Restatement Date

54

 

 

 

SECTION 5.2

Conditions to All Extensions of Credit

56

 

 

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

57

 

 

 

SECTION 6.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries

57

 

 

 

SECTION 6.2

Authorization of Borrowing, etc.

58

 

 

 

SECTION 6.3

Financial Condition

58

 

 

 

SECTION 6.4

No Material Adverse Change

58

 

 

 

SECTION 6.5

Title to Properties; Liens

58

 

 

 

SECTION 6.6

Litigation; Adverse Facts

59

 

 

 

SECTION 6.7

Payment of Taxes

59

 

 

 

SECTION 6.8

Governmental Regulation

59

 

 

 

SECTION 6.9

Securities Activities

59

 

 

 

SECTION 6.10

Employee Benefit Plans

60

 

 

 

SECTION 6.11

Environmental Protection

60

 

 

 

SECTION 6.12

Solvency

60

 

 

 

SECTION 6.13

Disclosure

60

 

 

 

SECTION 6.14

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

61

 

 

 

ARTICLE VII

AFFIRMATIVE COVENANTS

61

 

 

 

SECTION 7.1

Financial Statements and Other Reports

61

 

 

 

SECTION 7.2

Existence, etc.

63

 

 

 

SECTION 7.3

Payment of Taxes and Claims

64

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 7.4

Maintenance of Properties; Insurance

64

 

 

 

SECTION 7.5

Inspection Rights

64

 

 

 

SECTION 7.6

Compliance with Laws, etc.

64

 

 

 

SECTION 7.7

Use of Proceeds

65

 

 

 

ARTICLE VIII

NEGATIVE COVENANTS

65

 

 

 

SECTION 8.1

Liens and Related Matters

65

 

 

 

SECTION 8.2

Acquisitions

67

 

 

 

SECTION 8.3

Restricted Junior Payments

67

 

 

 

SECTION 8.4

Financial Covenants

67

 

 

 

SECTION 8.5

Restriction on Fundamental Changes; Asset Sales

67

 

 

 

SECTION 8.6

Transactions with Affiliates

68

 

 

 

SECTION 8.7

Conduct of Business

68

 

 

 

SECTION 8.8

Indebtedness

68

 

 

 

ARTICLE IX

DEFAULT AND REMEDIES

69

 

 

 

SECTION 9.1

Events of Default

69

 

 

 

SECTION 9.2

Remedies

71

 

 

 

SECTION 9.3

Rights and Remedies Cumulative; Non-Waiver; etc.

72

 

 

 

SECTION 9.4

Crediting of Payments and Proceeds

73

 

 

 

SECTION 9.5

Administrative Agent May File Proofs of Claim

73

 

 

 

ARTICLE X

THE ADMINISTRATIVE AGENT

74

 

 

 

SECTION 10.1

Appointment and Authority

74

 

 

 

SECTION 10.2

Rights as a Lender

74

 

 

 

SECTION 10.3

Exculpatory Provisions

74

 

 

 

SECTION 10.4

Reliance by the Administrative Agent

75

 

 

 

SECTION 10.5

Delegation of Duties

76

 

 

 

SECTION 10.6

Resignation of Administrative Agent

76

 

 

 

SECTION 10.7

Non-Reliance on Administrative Agent and Other Lenders

77

 

 

 

SECTION 10.8

No Other Duties, etc.

77

 

 

 

SECTION 10.9

Cash Collateral

77

 

 

 

ARTICLE XI

MISCELLANEOUS

77

 

 

 

SECTION 11.1

Notices

77

 

 

 

SECTION 11.2

Amendments, Waivers and Consents

80

 

 

 

SECTION 11.3

Expenses; Indemnity

81

 

 

 

SECTION 11.4

Right of Setoff

83

 

 

 

SECTION 11.5

Governing Law; Jurisdiction, etc.

84

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

Page

 

 

 

SECTION 11.6

Waiver of Jury Trial

84

 

 

 

SECTION 11.7

Reversal of Payments

85

 

 

 

SECTION 11.8

Injunctive Relief

85

 

 

 

SECTION 11.9

Successors and Assigns; Participations

85

 

 

 

SECTION 11.10

Treatment of Certain Information; Confidentiality

89

 

 

 

SECTION 11.11

Performance of Duties

90

 

 

 

SECTION 11.12

All Powers Coupled with Interest

90

 

 

 

SECTION 11.13

Survival

90

 

 

 

SECTION 11.14

Titles and Captions

91

 

 

 

SECTION 11.15

Severability of Provisions

91

 

 

 

SECTION 11.16

Counterparts; Integration; Effectiveness; Electronic Execution

91

 

 

 

SECTION 11.17

Term of Agreement

91

 

 

 

SECTION 11.18

USA PATRIOT Act; Anti-Money Laundering Laws

91

 

 

 

SECTION 11.19

Independent Effect of Covenants

92

 

 

 

SECTION 11.20

No Advisory or Fiduciary Responsibility

92

 

 

 

SECTION 11.21

Amendment and Restatement; No Novation

93

 

 

 

SECTION 11.22

Inconsistencies with Other Documents

93

 

 

 

SECTION 11.23

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

93

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

Exhibit A-1

 

—

 

Form of Revolving Credit Note

Exhibit A-2

 

—

 

Form of Swingline Note

Exhibit B

 

—

 

Form of Notice of Borrowing

Exhibit C

 

—

 

Form of Notice of Prepayment

Exhibit D

 

—

 

Form of Notice of Conversion/Continuation

Exhibit E

 

—

 

Form of Officer’s Compliance Certificate

Exhibit F

 

—

 

Form of Assignment and Assumption

Exhibit G-1

 

—

 

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Lenders)

Exhibit G-2

 

—

 

Form of U.S. Tax Compliance Certificate (Non-Partnership Foreign Participants)

Exhibit G-3

 

—

 

Form of U.S. Tax Compliance Certificate (Foreign Participant Partnerships)

Exhibit G-4

 

—

 

Form of U.S. Tax Compliance Certificate (Foreign Lender Partnerships)

 

 

 

 

 

SCHEDULES

 

 

 

 

Schedule 1.1(a)

 

—

 

Existing Letters of Credit

Schedule 1.1(b)

 

—

 

Lenders and Revolving Credit Commitments

Schedule 1.1(c)

 

—

 

Significant Subsidiaries

Schedule 6.6

 

—

 

Litigation

Schedule 8.1

 

—

 

Certain Existing Liens

 

v

--------------------------------------------------------------------------------


 

This THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 12, 2017,
by and among AMERIPRISE FINANCIAL, INC., a Delaware corporation (the
“Borrower”), the lenders who are party to this Agreement and the lenders who may
become a party to this Agreement pursuant to the terms hereof (the “Lenders”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders, Swingline Lender and Issuing Lender.

 

STATEMENT OF PURPOSE

 

WHEREAS, the Borrower, certain financial institutions (the “Existing Lenders”),
and Administrative Agent, are party to that certain Second Amended and Restated
Credit Agreement dated as of May 1, 2015 (as amended, supplemented or otherwise
modified prior to the date hereof, the “Existing Credit Agreement”), pursuant to
which the Existing Lenders made available to the Borrower certain revolving
loans (the “Existing Revolving Loans”);

 

WHEREAS, the Borrower, Lenders and Administrative Agent wish to amend and
restate the Existing Credit Agreement, subject to the terms and conditions set
forth herein, to, among other things, (i) continue outstanding the loans
provided for under the Existing Credit Agreement and advance certain new loans
and (ii) provide working capital for Borrower and its Subsidiaries and funds for
other general corporate purposes of Borrower and its Subsidiaries; and

 

WHEREAS, the Borrower, Lenders and Administrative Agent intend that (i) the
Obligations under and as defined in the Existing Credit Agreement shall continue
to exist under, and to be evidenced by, this Agreement and (ii) the Existing
Revolving Loans shall be Loans under and as defined in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.1               Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 10.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned thereto in Section 11.1(e).

 

--------------------------------------------------------------------------------


 

“Agreement” means this Third Amended and Restated Credit Agreement.

 

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to the
Borrower, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act and The
Currency and Foreign Transactions Reporting Act (also known as the “Bank Secrecy
Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.

 

“Applicable Margin” means, from time to time, the following rate per annum based
upon the Debt Rating as set forth below:

 

Pricing
Level

 

Debt Rating
S&P/Moody’s

 

LIBOR Rate
Margin

 

Base Rate
Margin

 

Facility
Fee

 

Pricing Level I

 

> A+ / A1

 

0.795%

 

0%

 

0.08%

 

Pricing Level II

 

A / A2

 

0.90%

 

0%

 

0.10%

 

Pricing Level III

 

A- / A3

 

1.00%

 

0%

 

0.125%

 

Pricing Level IV

 

BBB+/ Baa1

 

1.10%

 

0.10%

 

0.15%

 

Pricing Level V

 

< BBB+ / Baa1

 

1.30%

 

0.30%

 

0.20%

 

 

Initially, the Applicable Margin shall be Pricing Level II.  Thereafter, each
change in the Applicable Margin resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.  If, at any time, the Borrower has no Debt Rating
from S&P or Moody’s, the Applicable Margin shall be Pricing Level V.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

2

--------------------------------------------------------------------------------


 

“Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner &
Smith, Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its Subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), and Citigroup Global Markets Inc. in their capacities as joint lead
arrangers and joint bookrunners.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit F or any other form approved by the
Administrative Agent and the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means 11 U.S.C. §§ 101 et seq.

 

“Base Rate” means, at any one time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate, plus 0.50% and (c) the LIBOR Rate (determined on a daily
basis as set forth in the definition of “LIBOR Rate”), plus 1%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or the LIBOR Rate (provided
that clause (c) shall not be applicable during any period in which the LIBOR
Rate is unavailable or unascertainable).

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 4.1(a).

 

“Borrower” has the meaning assigned thereto in the Preamble to this Agreement.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day (other than a Saturday, Sunday, or legal holiday) on
which banks in the State of California, the State of New York, and the State of
Minnesota are open for the conduct of their commercial banking business and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any LIBOR Rate Loan, or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, any day
that is a Business Day described in clause (a) and that is also a London Banking
Day.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender or the
Swingline Lender (with notice thereof to the Administrative Agent), for the
benefit of one or more of the Issuing Lenders, the Swingline Lender or the
Lenders, as applicable, as collateral for L/C Obligations or obligations of the
Lenders to fund

 

3

--------------------------------------------------------------------------------


 

participations in respect of L/C Obligations or Swingline Loans, cash or deposit
account balances or, if the Administrative Agent and the applicable Issuing
Lender or the Swingline Lender, as applicable, shall agree, in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and such
Issuing Lender or the Swingline Lender, as applicable.  “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Collateralized Letter of Credit” has the meaning assigned thereto in
Section 3.11(d).

 

“Change in Control” means any of the following:

 

(a)           the acquisition by any Person, or two or more Persons acting in
concert, of beneficial ownership (within the meaning of Rule 13d-3 of the SEC
under the Securities Exchange Act of 1934), but excluding any employee benefit
plan of such Person or its Subsidiaries, of 20% or more of the outstanding
shares of voting stock of the Borrower; or

 

(b)           during any period of 12 consecutive months, a majority of the
members of the Governing Body of the Borrower cease to be composed of
individuals (i) who were members of the Governing Body on the first day of such
period, (ii) whose election or nomination to the Governing Body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the board of directors or
(iii) whose election or nomination to the Governing Body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the Governing Body; or

 

(c)           any Person or two or more Persons acting in concert will have
acquired by contract or otherwise, or will have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
Equity Interests of the Borrower entitled to vote for members of the Governing
Body of the Borrower on a fully-diluted basis (and taking into account all such
Equity Interests that such Person or group has the right to acquire pursuant to
any option right) representing 20% or more of the combined voting power of such
Equity Interests; provided, however, that the entering into of a contract or
arrangement for the purchase of all or substantially all of the Equity Interests
of the Borrower shall not constitute a “Change in Control” prior to the
consummation thereof.

 

“Change in Law” means the occurrence, after the Restatement Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute and the rules and regulations promulgated thereunder.

 

4

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period, plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) depreciation and
amortization expense, (iv) (A) amortization of deferred acquisition costs, less
(B) capitalization of deferred acquisition costs, (v) net realized losses and
other than temporary impairments (or less net realized gains) of available
for-sale securities, and (vi) the non-cash market positive impact (or less the
non-cash market negative impact) on variable annuity guaranteed benefits, net of
hedges.

 

“Consolidated Interest Coverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (a) Consolidated EBITDA for the period of four Fiscal
Quarters ended on such day to (b) Consolidated Interest Expense for the period
of four Fiscal Quarters ended on such day.

 

“Consolidated Interest Expense” means, for any period, the interest expense
attributable to Consolidated Total Debt for such period, determined on a
Consolidated basis, without duplication, in accordance with GAAP.

 

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (a) Consolidated Total Debt as of such day to (b) Consolidated
Total Capitalization as of such day.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries (but excluding the net income (or loss) of any
Variable Interest Entity) for such period, determined on a Consolidated basis,
without duplication, in accordance with GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, the
shareholders’ equity of Borrower and its Subsidiaries determined on a
Consolidated basis as of such date in accordance with GAAP before equity of
non-controlling interests, but excluding appropriate retained earnings of
Variable Interest Entities and the unrealized gains or losses relating to ASC
320.

 

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (a) Consolidated Net Worth and (b) Consolidated Total Debt.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of all indebtedness of Borrower and its Subsidiaries
(excluding (a) debt securities which are not recourse to Borrower or any of its
Subsidiaries and which are issued by Variable Interest Entities, (b) repurchase
agreements, (c) obligations owing to any Federal Home Loan Bank secured by
pledged assets, (d) obligations owing to any Federal Reserve Bank secured by
pledges of mortgage-backed securities, (e) derivatives transactions entered into
in the ordinary course of business for the purpose of asset and liability
management, and (f) obligations under operating leases), determined on a
Consolidated basis in accordance with GAAP.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other

 

5

--------------------------------------------------------------------------------


 

obligation of another if the primary purpose or intent thereof by the Person
incurring the Contingent Obligation is to provide assurance to the obligee of
such obligation of another that such obligation of another will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such obligation will be protected (in whole or in part)
against loss in respect thereof or (ii) with respect to any letter of credit
issued for the account of that Person or as to which that Person is otherwise
liable for reimbursement of drawings.  Contingent Obligations shall include
(a) the direct or indirect guaranty, endorsement (otherwise than for collection
or deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of the obligation of another,
(b) the obligation to make take-or-pay or similar payments if required
regardless of non-performance by any other party or parties to an agreement, and
(c) any liability of such Person for the obligation of another through any
agreement (contingent or otherwise) (1) to purchase, repurchase or otherwise
acquire such obligation or any security therefor, or to provide funds for the
payment or discharge of such obligation (whether in the form of loans, advances,
stock purchases, capital contributions or otherwise) or (2) to maintain the
solvency or any balance sheet item, level of income or financial condition of
another if, in the case of any agreement described under subclauses (1) or
(2) of this sentence, the primary purpose or intent thereof is as described in
the preceding sentence.  The amount of any Contingent Obligation shall be equal
to the amount of the obligation so guaranteed or otherwise supported or, if
less, the amount to which such Contingent Obligation is specifically limited.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Equity Interest or debt security issued by that Person or of any material
indenture, mortgage, deed of trust, contract, undertaking, agreement or other
instrument to which that Person is a party or by which it or any of its
properties is bound or to which it or any of its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Facility” means, collectively, the Revolving Credit Facility, the
Swingline Facility, and the L/C Facility.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a
different Debt Rating is issued by each of the foregoing rating agencies, then
the higher of such Debt Ratings shall apply (with the Debt Rating for Pricing
Level I being the highest and the Debt Rating for Pricing Level V being the
lowest), unless there is a split in Debt Ratings of more than one level, in
which case the Pricing Level that is one Pricing Level lower than the higher
Debt Rating shall apply.

 

“Default” means any of the events specified in Section 9.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 4.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans,
participations in Letters of Credit or participations in Swingline Loans
required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the Administrative

 

6

--------------------------------------------------------------------------------


 

Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Lender, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 4.15(b)) upon delivery of written notice of such determination to the
Borrower, each Issuing Lender, the Swingline Lender and each Lender.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.

 

7

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.9(b)(iii)).

 

“Employee Benefit Plan” means (a) any “employee benefit plan” within the meaning
of Section 3(3) of ERISA that is contributed to or maintained for employees of
the Borrower or any ERISA Affiliate or (b) any Pension Plan or Multiemployer
Plan that has at any time within the preceding seven (7) years been maintained,
contributed to, or administered for the employees of the Borrower or any current
or former ERISA Affiliate.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Approvals, or any other requirements of any Governmental Authority relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity, (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in any manner applicable to the Borrower or any of its Subsidiaries or any of
its properties.

 

“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute and the rules and regulations
thereunder.

 

“ERISA Affiliate” means, as to any Person, (i) any corporation that is a member
of a controlled group of corporations within the meaning of Section 414(b) of
the Code of which that Person is a member; (ii) any trade or business (whether
or not incorporated) that is a member of a group of trades or businesses under
common control within the meaning of Section 414(c) of the Code of which that
Person is a member; and (iii) any member of an affiliated service group within
the meaning of Section 414(m) or (o) of the Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.  Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Code or ERISA.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA with respect to any Pension Plan (excluding those for which the
provision for 30-day notice to the PBGC has been waived by regulation); (ii) the
failure to meet the minimum funding standard of Section 412 or

 

8

--------------------------------------------------------------------------------


 

430 of the Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Code) or the failure to make by its due
date a required installment under Section 430(g) of the Code with respect to any
Pension Plan or the failure to make any required contribution to a Multiemployer
Plan; (iii) any determination that any Pension Plan is, or is expected to be, in
at-risk status under Title IV of ERISA; (iv) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (v) the withdrawal by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates from any Pension Plan
with two or more contributing sponsors or the termination of any such Pension
Plan resulting in material liability pursuant to Section 4063 or 4064 of ERISA;
(vi) the institution by the PBGC of proceedings to terminate any Pension Plan,
or the occurrence of any event or condition which would reasonably be expected
to constitute grounds under ERISA for the termination of, or the appointment of
a trustee to administer, any Pension Plan; (vii) the imposition of liability on
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (viii) the withdrawal of the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there would be any liability therefor, or
the receipt by the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates of notice from any Multiemployer Plan that it is in insolvency
pursuant to Section 4245 of ERISA, or that it intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (ix) engaging in a non-exempt
prohibited transaction within the meaning of Section 4975 of the Code or
Section 406 of ERISA; (x) the assertion of a claim (other than routine claims
for benefits) against any Employee Benefit Plan other than a Multiemployer Plan
or the assets thereof, or against the Borrower, any of its Subsidiaries or any
of their respective ERISA Affiliates in connection with any Employee Benefit
Plan that would reasonably be expected to result in a material liability to the
Borrower or any of its Subsidiaries; or (xi) receipt from the Internal Revenue
Service of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code where such failure would reasonably be expected to
result in a Material Adverse Effect; or (xii) the imposition of a Lien pursuant
to Section 430(k) or the providing of security under Section 436(f) of the Code
or pursuant to ERISA with respect to any Pension Plan.  With respect to a
Multiemployer Plan or a Pension Plan not maintained or contributed to by the
Borrower or its Subsidiaries, except for the purposes of Section 9.1(j) hereof,
an event described above shall not be an ERISA Event unless it is reasonably
likely to result in material liability to the Borrower or any of its
Subsidiaries.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

“Event of Default” means any of the events specified in Section 9.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

9

--------------------------------------------------------------------------------


 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Revolving Credit
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Revolving Credit Commitment (other than
pursuant to an assignment request by the Borrower under Section 4.12(b)) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to Section 4.11, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 4.11(g) and (d) any United States federal withholding Taxes imposed
under FATCA.

 

“Existing Credit Agreement” has the meaning assigned thereto in the Statement of
Purpose.

 

“Existing Letters of Credit” means those letters of credit existing on the
Restatement Date and identified on Schedule 1.1(a).

 

“Extended Letter of Credit” has the meaning assigned thereto in Section 3.1(b).

 

“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, and (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding, or (b) the making of any Loan or participation in any Letter of
Credit by such Lender, as the context requires.

 

“Facility Fee” has the meaning assigned thereto in Section 4.3(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day, provided that if such
rate is not so published for any day which is a Business Day, the Federal Funds
Rate for such day shall be the average of the quotation for such day on such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent. 
Notwithstanding the foregoing, if the Federal Funds Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letters” means (a) that certain fee letter agreement dated September 15,
2017, from Wells Fargo and Wells Fargo Securities, LLC, which has been
acknowledged and agreed to by the Borrower, (b) that certain fee letter
agreement dated September 15, 2017, from Merrill Lynch, Pierce, Fenner &

 

10

--------------------------------------------------------------------------------


 

Smith, Incorporated, which has been acknowledged and agreed to by the Borrower,
(c) that certain fee letter agreement dated September 15, 2017, from Citigroup
Global Markets Inc., which has been acknowledged and agreed to by the Borrower,
and (d) any letter between the Borrower and any Issuing Lender (other than Wells
Fargo) relating to certain fees payable to such Issuing Lender in its capacity
as such.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on December 31.  For purposes of this Agreement, any particular Fiscal Year
shall be designated by reference to the calendar year in which such Fiscal Year
ends.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and
(b) with respect to the Swingline Lender, such Defaulting Lender’s Revolving
Credit Commitment Percentage of outstanding Swingline Loans other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, and all registrations and filings with or issued by,
any Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”,

 

11

--------------------------------------------------------------------------------


 

“extremely hazardous waste”, “acutely hazardous waste”, “radioactive waste”,
“biohazardous waste”, “pollutant”, “toxic pollutant”, “contaminant”, “restricted
hazardous waste”, “infectious waste”, “toxic substances”, or any other term or
expression intended to define, list or classify substances by reason of
properties harmful to health, safety or the indoor or outdoor environment
(including harmful properties such as ignitability, corrosivity, reactivity,
carcinogenicity, toxicity, reproductive toxicity, “TCLP toxicity” or “EP
toxicity” or words of similar import under any applicable Environmental Laws);
(ii) any oil, petroleum, petroleum fraction or petroleum derived substance;
(iii) any drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (iv) any flammable substances or explosives; (v) any radioactive
materials; (vi) any asbestos-containing materials; (vii) urea formaldehyde foam
insulation; (viii) electrical equipment which contains any oil or dielectric
fluid containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any Governmental Authority or which may or could pose a hazard to
the health and safety of the owners, occupants or any Persons in the vicinity of
any facility of the Borrower or any of its Subsidiaries or to the indoor or
outdoor environment.

 

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

“Increased Amount Date” has the meaning assigned thereto in Section 4.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 4.13(a).

 

“Incremental Loan Commitments” has the meaning assigned thereto in
Section 4.13(a).

 

“Incremental Loans” has the meaning assigned thereto in Section 4.13(a).

 

“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of (a) indebtedness created, issued or incurred for
borrowed money (whether by loan or the issuance and sale of debt securities),
but excluding customer deposits, investment accounts and certificates, and
insurance reserves, (b) Capital Lease Obligations, (c) obligations to pay the
deferred purchase or acquisition price of property or services, other than trade
accounts payable (other than for borrowed money) arising, and accrued expenses
incurred, in the ordinary course of business (excluding any such obligations
incurred under ERISA), (d) obligations in respect of letters of credit or
similar instruments; and (e) Contingent Obligations of such Person in respect of
Indebtedness of the types described in clauses (a), (b), (c), and (d) of this
definition.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning assigned thereto in Section 11.3(b).

 

12

--------------------------------------------------------------------------------


 

“Information” has the meaning assigned thereto in Section 11.10.

 

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.

 

“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3), or six
(6) months or, if agreed by all of the relevant Lenders twelve (12) months
thereafter, in each case as selected by the Borrower in its Notice of Borrowing
or Notice of Conversion/Continuation and subject to availability; provided that:

 

(a)                                 the Interest Period shall commence on the
date of advance of or conversion to any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(b)                                 if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided that if any Interest Period with
respect to a LIBOR Rate Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(c)                                  any Interest Period with respect to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(d)                                 no Interest Period shall extend beyond the
Revolving Credit Maturity Date; and

 

(e)                                  there shall be no more than seven
(7) Interest Periods in effect at any time.

 

“Investment Company Act” means the Investment Company Act of 1940 (15 U.S.C. §
80(a)(1), et seq.).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.

 

“Issuing Lender” has the meaning assigned thereto in Section 3.1(a).

 

“L/C Facility” means the letter of credit facility established pursuant to
Article III.

 

“L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.

 

“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.

 

“L/C Sublimit” means the lesser of (a) $50,000,000, and (b) the Revolving Credit
Commitment.

 

“Lender” means the Persons listed on Schedule 1.1(b) and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption or pursuant to

 

13

--------------------------------------------------------------------------------


 

Section 4.13, other than any Person that ceases to be a party hereto as a Lender
pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 4.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“Letter of Credit Application” means an application requesting such Issuing
Lender to issue a Letter of Credit and a reimbursement agreement, in each case
in the form specified by the applicable Issuing Lender from time to time.

 

“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1 and the Existing Letters of Credit.

 

“LIBOR” means,

 

(a)               for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period
published by the ICE Benchmark Administration Limited, a United Kingdom company
(or if such rate is not available for any reason, and without regard to
Section 11.2(c) hereof, a comparable or successor rate that is approved by the
Administrative Agent in consultation with the Borrower, provided, that such
comparable or successor rate shall not be approved unless the Administrative
Agent shall not have received, within five (5) Business Days after the date
notice of such alternate rate of interest is provided to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment) at approximately 11:00 a.m. (London time) two (2) London Banking
Days prior to the first day of the applicable Interest Period, and

 

(b)               for any interest rate calculation with respect to a Base Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for an Interest Period equal to one month (commencing on the
date of determination of such interest rate) published by the ICE Benchmark
Administration Limited, a United Kingdom company (or if such rate is not
available for any reason, and without regard to Section 11.2(c) hereof, a
comparable or successor rate that is approved by the Administrative Agent in
consultation with the Borrower, provided, that such comparable or successor rate
shall not be approved unless the Administrative Agent shall not have received,
within five (5) Business Days after the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment) at approximately
11:00 a.m. (London time) on such date of determination, or, if such date is not
a Business Day, then the immediately preceding Business Day.

 

Notwithstanding the foregoing, if LIBOR would otherwise be less than zero
percent, then LIBOR shall be deemed to be zero percent.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.  To the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied to the then applicable Interest Period in a
manner consistent with market practice as reasonably determined by the
Administrative Agent; provided that if such market practice is reasonably
determined by the Administrative Agent to not be

 

14

--------------------------------------------------------------------------------


 

administratively feasible, such approved rate shall be applied in a manner
reasonably determined by the Administrative Agent.

 

“LIBOR Rate” means a rate per annum determined pursuant to the following
formula:

 

LIBOR Rate =

 

LIBOR

 

 

1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 4.1(a).

 

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Governmental Authority
in connection with the operation, ownership or transaction of insurance, broker
dealer or investment advisory businesses or any other regulated business.

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset.  For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Fee Letters, and each other document, instrument,
certificate and agreement executed and delivered by the Borrower or any of its
Subsidiaries in favor of or provided to the Administrative Agent or any Lender
in connection with this Agreement or otherwise referred to herein or
contemplated hereby.

 

“Loans” means the collective reference to the Revolving Credit Loans and the
Swingline Loans, and “Loan” means any of such Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect upon (i) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (ii) the Borrower’s ability to perform its obligations under the Loan
Documents, or (iii) the enforceability of the Obligations.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), Contingent Obligations or obligations in respect of one or more Swap
Contracts, of any one or more of the Borrower and its Subsidiaries, in an
aggregate principal amount in excess of $100,000,000.  For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
any Person in respect of any Swap Contract shall be the Swap Termination Value
at such time.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
100% of the Fronting Exposure of all Issuing Lenders with respect to Letters of
Credit issued and outstanding at such time and the Fronting Exposure of the
Swingline Lender with respect to Swingline Loans outstanding at such time, and
(ii) otherwise, an

 

15

--------------------------------------------------------------------------------


 

amount determined by the Administrative Agent, the Issuing Lenders and the
Swingline Lender in their sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section (37) of ERISA.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (b) has been approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by the Borrower or one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement, or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.

 

“Notes” means the collective reference to the Revolving Credit Notes and the
Swingline Note.

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.3(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 4.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(c).

 

“Obligations” means, in each case, whether now in existence or hereafter arising
(a) the principal of and interest on (including interest accruing after the
filing of any bankruptcy or similar petition) the Loans, (b) the L/C Obligations
and (c) all other fees and commissions (including attorneys’ fees), charges,
indebtedness, loans, liabilities, financial accommodations, obligations,
covenants and duties owing by the Borrower to the Lenders, the Issuing Lender or
the Administrative Agent, in each case under any Loan Document, with respect to
any Loan or Letter of Credit of every kind, nature and description, direct or
indirect, absolute or contingent, due or to become due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any note and
including interest and fees that accrue after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws, naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Certificate” means, as applied to any Person that is a corporation,
partnership, trust or limited liability company, a certificate executed on
behalf of such Person by one or more Responsible Officers of such Person or one
or more Responsible Officers of a general partner or a managing member if such
general partner or managing member is a corporation, partnership, trust or
limited liability company.

 

16

--------------------------------------------------------------------------------


 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit E.

 

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 4.12).

 

“Paid in Full”, “Pay in Full” or “Payment in Full” means, with respect to any
Obligations, the payment in full in cash of all such Obligations (other than
Unasserted Obligations).

 

“Participant” has the meaning assigned thereto in Section 11.9(d).

 

“Participant Register” has the meaning assigned thereto in Section 11.9(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Code or Title IV of ERISA.

 

“Permitted Liens” means the following types of Liens (excluding any such Lien
imposed pursuant to Section 430 of the Code or by ERISA, and any such Lien
relating to or imposed in connection with any Environmental Claim):

 

(a)               Liens for taxes, assessments or governmental charges or claims
the payment of which is not, at the time, required by Section 7.3;

 

(b)               statutory Liens of landlords, Liens of collecting banks under
the UCC on items in the course of collection, statutory Liens and rights of
set-off of banks, statutory Liens of carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law, in each case
incurred in the ordinary course of business (i) for amounts not yet overdue or
(ii) for amounts that are overdue and that (in the case of any such amounts
overdue for a period in excess of 5 days) are being contested in good faith by
appropriate proceedings, so long as (A) such reserves or other appropriate
provisions, if any, as shall be required by GAAP shall have been made for any
such contested amounts, and (B) no foreclosure, sale or similar proceedings have
been commenced;

 

17

--------------------------------------------------------------------------------


 

(c)                deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, old age pensions
and other types of social security, for the maintenance of self-insurance or to
secure the performance of statutory obligations, bids, leases, government
contracts, trade contracts, and other similar obligations (exclusive of
obligations for the payment of borrowed money), so long as no foreclosure, sale
or similar proceedings have been commenced with respect thereto;

 

(d)               any attachment or judgment Lien not constituting an Event of
Default under Section 9.1(h);

 

(e)                licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of the Borrower or
any of its Subsidiaries;

 

(f)                 easements, rights-of-way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries;

 

(g)                any (i) interest or title of a lessor or sublessor under any
lease not prohibited by this Agreement, (ii) Lien or restriction that the
interest or title of such lessor or sublessor may be subject to, or
(iii) subordination of the interest of the lessee or sublessee under such lease
to any Lien or restriction referred to in the preceding clause (ii), so long as
the holder of such Lien or restriction agrees to recognize the rights of such
lessee or sublessee under such lease;

 

(h)               Liens arising from filing UCC financing statements relating
solely to leases not prohibited by this Agreement;

 

(i)                   Liens in favor of customs and revenue authorities arising
as a matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(j)                  any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property;
and

 

(k)               Liens securing obligations (other than obligations
representing Indebtedness for borrowed money) under operating, reciprocal
easement or similar agreements entered into in the ordinary course of business
of the Borrower and its Subsidiaries.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” means Debt Domain, Intralinks, SyndTrak or a substantially similar
electronic transmission system.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

18

--------------------------------------------------------------------------------


 

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation or, if no specific form
is so required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for filing quarterly
statutory financial statements and shall contain the type of financial
information permitted by such insurance commissioner (or such similar authority)
to be disclosed therein, together with all exhibits or schedules filed
therewith.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Register” has the meaning assigned thereto in Section 11.9(c).

 

“Regulated Subsidiary” means any Insurance Subsidiary or any other Subsidiary of
the Borrower engaged in the broker-dealer or investment advisory businesses or
otherwise subject to specific licensing or regulatory schemes by a Governmental
Authority.

 

“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.

 

“Reinstated Letter of Credit” has the meaning assigned thereto in
Section 3.11(e).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

 

“Removal Effective Date” has the meaning assigned thereto in Section 10.6(b).

 

“Required Lenders” means, at any time, Lenders holding more than fifty percent
(50%) of the sum of the aggregate amount of the Revolving Credit Commitment or,
if the Revolving Credit Commitment has been terminated, Lenders holding more
than fifty percent (50%) of the aggregate Extensions of Credit under the
Revolving Credit Facility; provided that the Revolving Credit Commitment of, and
the portion of the Extensions of Credit under the Revolving Credit Facility, as
applicable, held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Resignation Effective Date” has the meaning assigned thereto in
Section 10.6(a).

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person designated in writing by the
Borrower and reasonably acceptable to the Administrative Agent; provided that,
to the extent requested thereby, the Administrative Agent shall have received a
certificate of such Person certifying as to the incumbency and genuineness of
the signature of each such officer.  Any document delivered hereunder or under
any other Loan Document that is signed by a Responsible Officer of a Person
shall be conclusively presumed to have been authorized by all necessary
corporate,

 

19

--------------------------------------------------------------------------------


 

limited liability company, partnership and/or other action on the part of such
Person and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Person.

 

“Restatement Date” means the date of this Agreement.

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of the Borrower now
or hereafter outstanding, except a dividend payable solely in shares of that
class of stock to the holders of that class or an increase in the liquidation
value of shares of that class of stock, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of the Borrower now or hereafter
outstanding, and (iii) any payment made to retire, or to obtain the surrender
of, any outstanding warrants, options or other rights to acquire shares of any
class of stock of the Borrower now or hereafter outstanding, except payments in
respect of convertible Indebtedness of the Borrower, the incurrence of which was
permitted by this Agreement, made prior to the conversion thereof to Equity
Interests of the Borrower.

 

“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 4.13) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 4.13).  The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the
Restatement Date shall be $750,000,000.  The initial Revolving Credit Commitment
of each Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1(b).

 

“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage of the total Revolving Credit
Commitments of all the Revolving Credit Lenders represented by such Revolving
Credit Lender’s Revolving Credit Commitment.  If the Revolving Credit
Commitments have terminated or expired, the Revolving Credit Commitment
Percentages shall be determined based upon the Revolving Credit Commitments most
recently in effect, giving effect to any assignments.  The Revolving Credit
Commitment Percentage of each Revolving Credit Lender on the Restatement Date is
set forth opposite the name of such Lender on Schedule 1.1(b).

 

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 4.13).

 

“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.

 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

20

--------------------------------------------------------------------------------


 

“Revolving Credit Maturity Date” means the earliest to occur of (a) October 12,
2022, (b) the date of termination of the entire Revolving Credit Commitment by
the Borrower pursuant to Section 2.5, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 9.2(a).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans, on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements of outstanding unpaid drawings under any Letters of Credit
or any reductions in the maximum amount available for drawing under Letters of
Credit taking effect on such date.

 

“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes, restrictive anti-terrorism
measures and anti-terrorism laws, including but not limited to those imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State), the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority with jurisdiction over any Lender, the Borrower or any of
its Subsidiaries or Affiliates.

 

“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (including, as of the Restatement
Date, Cuba, Iran, North Korea, Sudan, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in clauses (a) and (b), including a Person that
is deemed by OFAC to be a Sanctions target based on the ownership of such legal
entity by Sanctioned Peron(s).

 

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the financial statements referred to in
Section 7.1(e).

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

21

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933 (15 U.S.C. § 77 et seq.).

 

“Senior Officer” means any of the chief executive officer, president, chief
financial officer, treasurer, controller, any executive vice president, or
general counsel of the Borrower or any other officer with a rank of vice
president or higher in the office of the general counsel of the Borrower.

 

“Significant Subsidiary” means, at any date of determination, any Subsidiary of
the Borrower which either (i) has assets at such time in excess of
$1,000,000,000 or (ii) has net income in an amount in excess of 10% of the
Consolidated net income of the Borrower and its Subsidiaries on a Consolidated
basis as reflected in the then most recent Consolidated financial statements of
the Borrower and its Subsidiaries delivered pursuant to Section 7.1.  The
Significant Subsidiaries of the Borrower as of September 30, 2017, are listed on
Schedule 1.1(c) annexed hereto.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the Governing Body or other managers of such corporation, partnership, limited
liability company or other entity is at the time owned by (directly or
indirectly) or the management is otherwise controlled by (directly or
indirectly) such Person (irrespective of whether, at the time, Equity Interests
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, futures, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

22

--------------------------------------------------------------------------------


 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Sweep Arrangement” has the meaning assigned thereto in Section 2.2(a).

 

“Swingline Commitment” means the lesser of (a) $200,000,000 and (b) the
Revolving Credit Commitment.

 

“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.

 

“Swingline Lender” means Wells Fargo in its capacity as swingline lender
hereunder or any successor thereto.

 

“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.

 

“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.

 

“Swingline Participation Amount” has the meaning assigned thereto in
Section 2.2(b)(iii).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Exposure of such Lender at
such time.

 

“Transactions” means, collectively, (a) any initial Extensions of Credit on the
Restatement Date, and (c) the payment of all transaction fees, charges and other
amounts incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unasserted Obligations” means, at any time, Obligations for taxes, expenses,
costs, reductions, indemnifications, reimbursements, damages and other amounts
(other than the principal of and interest on Loans and Reimbursement Obligations
then outstanding and fees payable in respect of any Credit Facility, Loan or
Letter of Credit or under any Fee Letter) in respect of which no claim or demand
for payment has been made at such time.

 

“United States” means the United States of America.

 

23

--------------------------------------------------------------------------------


 

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 4.11(g).

 

“Variable Interest Entity” means any of (i) a “variable interest entity”, as
defined in ASC 810, which is required to be consolidated under ASC 810, or
(ii) a partnership or similar entity consolidated under the guidance of ASC 810
solely as a result of the application of the former guidance of EITF 04-5, FIN
46R or FASB 167.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.2                                             Other Definitions and
Provisions.  With reference to this Agreement and each other Loan Document,
unless otherwise specified herein or in such other Loan Document: (a) the
definitions of terms herein shall apply equally to the singular and plural forms
of the terms defined, (b) whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms, (c) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”, (d) the word “will” shall be construed to have the
same meaning and effect as the word “shall”, (e) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(f) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (g) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (h) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, (i) the term “documents” includes any
and all instruments, documents, agreements, certificates, notices, reports,
financial statements and other writings, however evidenced, whether in physical
or electronic form and (j) in the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including”.

 

SECTION 1.3                                             Accounting Terms.

 

(a)                                 All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 7.1(a), except as otherwise
specifically prescribed

 

24

--------------------------------------------------------------------------------


 

herein.  Notwithstanding the foregoing or anything else to the contrary stated
in this Agreement, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
(i) Indebtedness of the Borrower and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded,
and (ii) any lease of the Borrower or any Subsidiary thereof, whether now
existing or entered into in the future, that would have been classified as a
capital lease or an operating lease under guidance of FASB prior to its issuance
of ASU 2016-02 will be treated as, respectively, a capital lease or operating
lease of the Borrower or such Subsidiary for all purposes of this Agreement,
notwithstanding the issuance or the adoption of ASU 2016-02.

 

(b)                                 If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

SECTION 1.4                                             Rounding.  Any financial
ratios required to be maintained pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio or
percentage is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number).

 

SECTION 1.5                                             References to Agreement
and Laws.  Unless otherwise expressly provided herein, (a) any definition or
reference to formation documents, governing documents, agreements (including the
Loan Documents) and other contractual documents or instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, Anti-Corruption Laws, Anti-Money Laundering Laws,
the Bankruptcy Code, the Code, the Commodity Exchange Act, ERISA, the Exchange
Act, the PATRIOT Act, the Securities Act, the UCC, the Investment Company Act,
the Interstate Commerce Act, the Trading with the Enemy Act of the United States
or any of the foreign assets control regulations of the United States Treasury
Department, shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Applicable Law.

 

SECTION 1.6                                             Times of Day.  Unless
otherwise specified, all references herein to times of day shall be references
to Eastern time (daylight or standard, as applicable).

 

SECTION 1.7                                             Letter of Credit
Amounts.  Unless otherwise specified, all references herein to the amount of a
Letter of Credit at any time shall be deemed to mean the maximum face amount of
such Letter of Credit after giving effect to all increases thereof contemplated
by such Letter of Credit or the Letter of Credit Application therefor (at the
time specified therefor in such applicable Letter of Credit or Letter of Credit
Application and as such amount may be reduced by (a) any permanent reduction of
such Letter of Credit or (b) any amount which is drawn, reimbursed and no longer
available under such Letter of Credit).

 

25

--------------------------------------------------------------------------------


 

SECTION 1.8                                             Covenant Compliance
Generally.  For purposes of determining compliance under any provision of
Article VIII, any amount in a currency other than Dollars will be converted to
Dollars in a manner consistent with that used in calculating Consolidated Net
Income in the most recent annual financial statements of the Borrower and its
Subsidiaries delivered pursuant to Section 7.1.  Notwithstanding the foregoing,
for purposes of determining compliance with any provision of Article VIII, with
respect to any amount of Indebtedness in a currency other than Dollars, no
breach of any basket contained in such article shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness is incurred; provided that for the avoidance of doubt, the
foregoing provisions of this Section 1.8 shall otherwise apply to such article,
including with respect to determining whether any Indebtedness may be incurred
at any time under such article.

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

SECTION 2.1                                             Revolving Credit Loans. 
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans in Dollars to the Borrower from
time to time from the Restatement Date to, but not including, the Revolving
Credit Maturity Date as requested by the Borrower in accordance with the terms
of Section 2.3; provided, that (a) the Revolving Credit Outstandings shall not
exceed the Revolving Credit Commitment and (b) the Revolving Credit Exposure of
any Revolving Credit Lender shall not at any time exceed such Revolving Credit
Lender’s Revolving Credit Commitment.  Each Revolving Credit Loan by a Revolving
Credit Lender shall be in a principal amount equal to such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of the aggregate principal
amount of Revolving Credit Loans requested on such occasion.  Subject to the
terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Revolving Credit Maturity Date.

 

SECTION 2.2                                             Swingline Loans.

 

(a)                                 Availability.  Subject to the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, Section 5.2(e) of this Agreement, and in reliance upon the
representations and warranties set forth in this Agreement and the other Loan
Documents, the Swingline Lender shall make Swingline Loans in Dollars to the
Borrower from time to time from the Restatement Date to, but not including, the
Revolving Credit Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment and (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment.  Notwithstanding any provision herein to
the contrary, the Swingline Lender and the Borrower may agree that the Swingline
Facility may be used to automatically draw and repay Swingline Loans (subject to
the limitations set forth herein) pursuant to cash management arrangements
between the Borrower and the Swingline Lender (the “Sweep Arrangement”).  
Principal and interest on Swingline Loans deemed requested pursuant to the Sweep
Arrangement shall be paid pursuant to the terms and conditions agreed to between
the Borrower and the Swingline Lender (without any deduction, setoff or
counterclaim whatsoever).  The borrowing and disbursement provisions set forth
in Section 2.3 and any other provision hereof with respect to the timing or
amount of payments on the Swingline Loans (other than Section 2.4(a)) shall not
be applicable to Swingline Loans made and prepaid pursuant to the Sweep
Arrangement.  Unless sooner paid pursuant to the provisions hereof or the
provisions of the Sweep Arrangement, the principal amount of the Swingline

 

26

--------------------------------------------------------------------------------


 

Loans shall be Paid in Full, together with accrued interest thereon, on the
Revolving Credit Maturity Date.

 

(b)               Refunding.

 

(i)                                     The Swingline Lender, at any time and
from time to time in its sole and absolute discretion may (but not less
frequently than once weekly), on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), by written
notice given no later than 11:00 a.m. on any Business Day request each Revolving
Credit Lender to make, and each Revolving Credit Lender hereby agrees to make, a
Revolving Credit Loan as a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate amount
of the Swingline Loans outstanding on the date of such notice, to repay the
Swingline Lender.  Each Revolving Credit Lender shall make the amount of such
Revolving Credit Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the day specified in such notice.  The proceeds of such Revolving Credit Loans
shall be immediately made available by the Administrative Agent to the Swingline
Lender for application by the Swingline Lender to the repayment of the Swingline
Loans.  No Revolving Credit Lender’s obligation to fund its respective Revolving
Credit Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.

 

(ii)                                  The Borrower shall pay to the Swingline
Lender on demand, and in any event on the Revolving Credit Maturity Date, in
immediately available funds the amount of such Swingline Loans to the extent
amounts received from the Revolving Credit Lenders are not sufficient to repay
in full the outstanding Swingline Loans requested or required to be refunded. 
In addition, the Borrower irrevocably authorizes the Administrative Agent to
charge any account maintained by the Borrower with the Swingline Lender (up to
the amount available therein) in order to immediately pay the Swingline Lender
the amount of such Swingline Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full the outstanding
Swingline Loans requested or required to be refunded.  If any portion of any
such amount paid to the Swingline Lender shall be recovered by or on behalf of
the Borrower from the Swingline Lender in bankruptcy or otherwise, the loss of
the amount so recovered shall be ratably shared among all the Revolving Credit
Lenders in accordance with their respective Revolving Credit Commitment
Percentages.

 

(iii)                               If for any reason any Swingline Loan cannot
be refinanced with a Revolving Credit Loan pursuant to Section 2.2(b)(i), each
Revolving Credit Lender shall, on the date such Revolving Credit Loan was to
have been made pursuant to the notice referred to in Section 2.2(b)(i), purchase
for cash an undivided participating interest in the then outstanding Swingline
Loans by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to such Revolving Lender’s Revolving Credit Commitment Percentage
of the aggregate principal amount of Swingline Loans then outstanding.  Each
Revolving Credit Lender will immediately transfer to the Swingline Lender, in
immediately available funds, the amount of its Swingline Participation Amount. 
Whenever, at any time after the Swingline Lender has received from any Revolving
Credit Lender such Revolving Credit Lender’s Swingline Participation Amount, the
Swingline Lender receives any payment on account of the Swingline Loans, the
Swingline Lender will distribute to such Revolving Credit Lender its Swingline
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time

 

27

--------------------------------------------------------------------------------


 

during which such Lender’s participating interest was outstanding and funded
and, in the case of principal and interest payments, to reflect such Revolving
Credit Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Swingline Loans then
due); provided that in the event that such payment received by the Swingline
Lender is required to be returned, such Revolving Credit Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

 

(iv)                              Each Revolving Credit Lender’s obligation to
make the Revolving Credit Loans referred to in Section  2.2(b)(i) and to
purchase participating interests pursuant to Section 2.2(b)(iii) shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Revolving Credit Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Article VI, (C) any adverse
change in the condition (financial or otherwise) of the Borrower, (D) any breach
of this Agreement or any other Loan Document by the Borrower or any other
Revolving Credit Lender or (E) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

(v)                                 If any Revolving Credit Lender fails to make
available to the Administrative Agent, for the account of the Swingline Lender,
any amount required to be paid by such Revolving Credit Lender pursuant to the
foregoing provisions of this Section 2.2(b) by the time specified in
Section 2.2(b)(i) or 2.2(b)(iii), as applicable, the Swingline Lender shall be
entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal  Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing.  If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan or Swingline Participation Amount, as the case
may be.  A certificate of the Swingline Lender submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (v) shall be conclusive absent manifest error.

 

(c)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, this Section 2.2 shall be
subject to the terms and conditions of Section 4.14 and Section 4.15.

 

SECTION 2.3                                             Procedure for Advances
of Revolving Credit Loans and Swingline Loans.

 

(a)                                 Requests for Borrowing.  The Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) not later than (i) 11:00 a.m. on
the same Business Day as each Base Rate Loan (other than a Swingline Loan),
(ii) 4:30 p.m. on the same Business Day as each Swingline Loan, and (iii) 2:00
p.m. at least three (3) Business Days before each LIBOR Rate Loan, of its
intention to borrow, specifying (A) the date of such borrowing, which shall be a
Business Day, (B) the amount of such borrowing, which shall be, (x) with respect
to Base Rate Loans (other than Swingline Loans) in an aggregate principal amount
of $3,000,000 or a whole multiple of $1,000,000 in excess thereof, (y) with
respect to LIBOR Rate Loans in an aggregate principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof and (z) with respect to Swingline
Loans in an aggregate principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof, (C) whether such Loan is to be a Revolving Credit
Loan or Swingline Loan, (D) in the case of a Revolving Credit Loan whether the
Loans are to be LIBOR Rate Loans or Base Rate

 

28

--------------------------------------------------------------------------------


 

Loans, and (E) in the case of a LIBOR Rate Loan, the duration of the Interest
Period applicable thereto; provided that if the Borrower wishes to request LIBOR
Rate Loans having an Interest Period of twelve months in duration, such notice
must be received by the Administrative Agent not later than 2:00 p.m. four
(4) Business Days prior to the requested date of such borrowing, whereupon the
Administrative Agent shall give prompt notice to the Revolving Credit Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  If the Borrower fails to specify a type of Loan in a Notice of
Borrowing, then the applicable Loans shall be made as Base Rate Loans.  If the
Borrower requests a borrowing of LIBOR Rate Loans in any such Notice of
Borrowing, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.  A Notice of Borrowing received after
11:00 a.m. in the case of each Base Rate Loan (other than a Swingline Loan),
4:30 p.m. in the case of each Swingline Loan, and 2:00 p.m. in the case of each
LIBOR Rate Loan shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Revolving Credit Lenders of each
Notice of Borrowing.

 

(b)                                 Disbursement of Revolving Credit and
Swingline Loans.  Not later than 1:00 p.m. on the proposed borrowing date,
(i) each Revolving Credit Lender will make available to the Administrative
Agent, for the account of the Borrower, at the office of the Administrative
Agent in funds immediately available to the Administrative Agent, such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the Revolving Credit
Loans to be made on such borrowing date and (ii) the Swingline Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, the Swingline Loans to be made on such borrowing date. 
The Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each borrowing requested pursuant to this Section in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the applicable Notice of Borrowing delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the Administrative Agent from time to time.  Subject to Section 4.7
hereof, the Administrative Agent shall not be obligated to disburse the portion
of the proceeds of any Revolving Credit Loan requested pursuant to this
Section to the extent that any Revolving Credit Lender has not made available to
the Administrative Agent its Revolving Credit Commitment Percentage of such
Loan.  Revolving Credit Loans to be made for the purpose of refunding Swingline
Loans shall be made by the Revolving Credit Lenders as provided in
Section 2.2(b).

 

SECTION 2.4                                             Repayment and Prepayment
of Revolving Credit and Swingline Loans.

 

(a)                                 Repayment on Termination Date.  The Borrower
hereby agrees to repay the outstanding principal amount of (i) all Revolving
Credit Loans in full on the Revolving Credit Maturity Date, and (ii) all
Swingline Loans in accordance with Section 2.2(b) (but, in any event, no later
than the Revolving Credit Maturity Date), together, in each case, with all
accrued but unpaid interest thereon.

 

(b)                                 Mandatory Prepayments.  If at any time the
Revolving Credit Outstandings exceed the Revolving Credit Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans, and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 9.2(b)).

 

(c)                                  Optional Prepayments.  The Borrower may at
any time and from time to time prepay Revolving Credit Loans and Swingline
Loans, in whole or in part, without premium or penalty, with

 

29

--------------------------------------------------------------------------------


 

irrevocable prior written notice to the Administrative Agent substantially in
the form attached as Exhibit C (a “Notice of Prepayment”) given not later than
1:00 p.m. (i) on the same Business Day as each Base Rate Loan and each Swingline
Loan and (ii) at least three (3) Business Days before each LIBOR Rate Loan,
specifying the date and amount of prepayment and whether the prepayment is of
LIBOR Rate Loans, Base Rate Loans, Swingline Loans or a combination thereof,
and, if of a combination thereof, the amount allocable to each.  Upon receipt of
such notice, the Administrative Agent shall promptly notify each Revolving
Credit Lender.  If any such notice is given, the amount specified in such notice
shall be due and payable on the date set forth in such notice.  Partial
prepayments shall be in an aggregate amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof with respect to Base Rate Loans (other than
Swingline Loans), $5,000,000 or a whole multiple of $1,000,000 in excess thereof
with respect to LIBOR Rate Loans and $500,000 or a whole multiple of $100,000 in
excess thereof with respect to Swingline Loans.  A Notice of Prepayment received
after 11:00 a.m. shall be deemed received on the next Business Day.  Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 4.9 hereof.  Notwithstanding the foregoing, any Notice of a Prepayment
delivered in connection with any refinancing of all of the Credit Facility with
the proceeds of such refinancing or of any incurrence of Indebtedness or the
occurrence of some other identifiable event or condition, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or occurrence of such other identifiable event or condition and may
be revoked by the Borrower in the event such contingency is not met (provided
that the failure of such contingency shall not relieve the Borrower from its
obligations in respect thereof under Section 4.9).

 

(d)                                 Limitation on Prepayment of LIBOR Rate
Loans.  The Borrower may not prepay any LIBOR Rate Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

 

SECTION 2.5                                             Permanent Reduction of
the Revolving Credit Commitment.

 

(a)                                 Voluntary Reduction.  The Borrower shall
have the right at any time and from time to time, upon at least three
(3) Business Days prior irrevocable written notice to the Administrative Agent,
to permanently reduce, without premium or penalty, (i) the entire Revolving
Credit Commitment at any time or (ii) portions of the Revolving Credit
Commitment, from time to time, in an aggregate principal amount not less than
$1,000,000 or any whole multiple of $100,000 in excess thereof.  Any reduction
of the Revolving Credit Commitment shall be applied to the Revolving Credit
Commitment of each Revolving Credit Lender according to its Revolving Credit
Commitment Percentage.  All Commitment Fees accrued until the effective date of
any termination of the Revolving Credit Commitment shall be paid on the
effective date of such termination.  Notwithstanding the foregoing, any notice
to reduce the Revolving Credit Commitment delivered in connection with any
refinancing of all of the Credit Facility with the proceeds of such refinancing
or of any incurrence of Indebtedness or the occurrence of some other
identifiable event or condition, may be, if expressly so stated to be,
contingent upon the consummation of such refinancing or incurrence or occurrence
of such identifiable event or condition and may be revoked by the Borrower in
the event such contingency is not met (provided that the failure of such
contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 4.9).

 

(b)                                 Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section shall be accompanied by a payment
of principal sufficient to reduce the aggregate outstanding Revolving Credit
Loans, Swingline Loans and L/C Obligations, as applicable, after such reduction
to the Revolving Credit Commitment as so reduced, and if the aggregate amount of
all outstanding Letters of Credit exceeds the Revolving Credit Commitment as so
reduced, the Borrower shall be required to deposit Cash Collateral in a Cash
Collateral account opened by the Administrative Agent in an amount equal to such
excess.  Such Cash Collateral shall be applied in accordance with
Section 9.2(b).  Any reduction of the Revolving Credit Commitment to zero shall
be accompanied by payment of all outstanding Revolving

 

30

--------------------------------------------------------------------------------


 

Credit Loans and Swingline Loans (and furnishing of Cash Collateral for all L/C
Obligations in an amount equal to 105% of the aggregate then undrawn and
unexpired amount of all Letters of Credit) and shall result in the termination
of the Revolving Credit Commitment and the Swingline Commitment and the
Revolving Credit Facility.  If the reduction of the Revolving Credit Commitment
requires the repayment of any LIBOR Rate Loan, such repayment shall be
accompanied by any amount required to be paid pursuant to Section 4.9 hereof.

 

SECTION 2.6                                             Termination of Revolving
Credit Facility.  The Revolving Credit Facility and the Revolving Credit
Commitments shall terminate on the Revolving Credit Maturity Date.

 

ARTICLE III

 

LETTER OF CREDIT FACILITY

 

SECTION 3.1                                             L/C Facility.

 

(a)                                 Availability.  The Borrower may, upon
written notice to the Administrative Agent, request any Revolving Credit Lender
to issue, and, subject (unless such Revolving Credit Lender is Wells Fargo) to
the written approval of the Administrative Agent (not to be unreasonably
withheld or delayed), such Revolving Credit Lender (i) shall, if it is Wells
Fargo, notwithstanding the fact that the aggregate L/C Obligations with respect
to such Letter of Credit and with respect to all other Letters of Credit issued
by Wells Fargo, when aggregated with Wells Fargo’s outstanding Revolving Loans
and Swing Line Loans, may exceed the amount of Wells Fargo’s Revolving Credit
Commitment then in effect, or (ii) may, if in its sole discretion it elects to
do so, if it is another Lender, in each case on the terms and conditions set
forth herein and in reliance on the agreements of the Lenders set forth in
Section 3.4(a), issue standby Letters of Credit (in such capacity, an “Issuing
Lender”).  Letters of Credit may be issued on any Business Day from the
Restatement Date to, but not including the fifth (5th) Business Day prior to the
Revolving Credit Maturity Date in such form as may be approved from time to time
by the applicable Issuing Lender; provided, that no Issuing Lender shall issue
any Letter of Credit if, after giving effect to such issuance, (x) the L/C
Obligations would exceed the L/C Sublimit or (y) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment.

 

(b)                                 Terms of Letters of Credit.  Each Letter of
Credit shall (i) be denominated in Dollars in a minimum amount of $250,000 (or
such lesser amount as agreed to by the applicable Issuing Lender and the
Administrative Agent), (ii) expire on a date no more than twelve (12) months (or
such longer period as shall be agreed to by all the Lenders) after the date of
issuance or last renewal of such Letter of Credit (subject to automatic renewal
for additional one (1) year periods (but not to a date later than the date set
forth below) pursuant to the terms of the Letter of Credit Application or other
documentation acceptable to the applicable Issuing Lender), which date shall be
no later than the Revolving Credit Maturity Date; provided that any Letter of
Credit may expire after the Revolving Credit Maturity Date (each such Letter of
Credit, an “Extended Letter of Credit”) with the consent of the applicable
Issuing Lender and subject to the requirements of Section 3.11, and (iii) be
subject to ISP98, in the case of a standby Letter of Credit, in each case, as
set forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York.  No Issuing Lender shall at any time be obligated to issue
any Letter of Credit hereunder if (A) any order, judgment or decree of any
Governmental Authority or arbitrator issued after the Restatement Date shall by
its terms purport to enjoin or restrain such Issuing Lender from issuing such
Letter of Credit, or any Applicable Law applicable to such Issuing Lender
adopted after the Restatement Date or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender made or issued after the Restatement Date shall prohibit, or
request that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or

 

31

--------------------------------------------------------------------------------


 

shall impose upon such Issuing Lender with respect to letters of credit
generally or such Letter of Credit in particular any restriction or reserve or
capital requirement (for which such Issuing Lender is not otherwise compensated)
not in effect on the Restatement Date, or any unreimbursed loss, cost or expense
that was not applicable, in effect or known to such Issuing Lender as of the
Restatement Date and that such Issuing Lender in good faith deems material to
it, (B) the conditions set forth in Section 5.2 are not satisfied, (C) the
issuance of such Letter of Credit would violate one or more policies of such
Issuing Lender applicable to letters of credit generally or (D) the beneficiary
of such Letter of Credit is a Sanctioned Person.  References herein to “issue”
and derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any outstanding Letters of Credit, unless the
context otherwise requires.  As of the Restatement Date, each of the Existing
Letters of Credit shall constitute, for all purposes of this Agreement and the
other Loan Documents, a Letter of Credit issued and outstanding hereunder.

 

(c)                                  Defaulting Lenders.  Notwithstanding
anything to the contrary contained in this Agreement, Article III shall be
subject to the terms and conditions of Section 4.14 and Section 4.15.

 

SECTION 3.2                                             Procedure for Issuance
of Letters of Credit.  The Borrower may from time to time request that any
Issuing Lender issue a Letter of Credit by delivering to such Issuing Lender at
its applicable office (with a copy to the Administrative Agent at the
Administrative Agent’s Office) a Letter of Credit Application therefor,
completed to the satisfaction of such Issuing Lender, and such other
certificates, documents and other papers and information as such Issuing Lender
or the Administrative Agent may reasonably request.  Upon receipt of any Letter
of Credit Application, the applicable Issuing Lender (i) shall, if it is Wells
Fargo, or (ii) if it is another Lender, shall, if in its sole discretion it
elects to do so, process such Letter of Credit Application and the certificates,
documents and other papers and information delivered to it in connection
therewith in accordance with its customary procedures and shall, subject to
Section 3.1 and Article V, promptly issue the Letter of Credit requested thereby
(but in no event shall such Issuing Lender be required to issue any Letter of
Credit earlier than three (3) Business Days after its receipt of the Letter of
Credit Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed by such
Issuing Lender and the Borrower.  The applicable Issuing Lender shall promptly
furnish to the Borrower and the Administrative Agent a copy of such Letter of
Credit and the Administrative Agent shall promptly notify each Revolving Credit
Lender of the issuance and upon request by any Lender, furnish to such Revolving
Credit Lender a copy of such Letter of Credit and the amount of such Revolving
Credit Lender’s participation therein.

 

SECTION 3.3                                             Commissions and Other
Charges.

 

(a)                                 Letter of Credit Commissions.  Subject to
Section 4.15(a)(iii)(B), the Borrower shall pay to the Administrative Agent, for
the account of the applicable Issuing Lender and the L/C Participants, a letter
of credit commission with respect to each Letter of Credit in the amount equal
to the daily amount available to be drawn under such Letters of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans, less 0.125% (determined, in each case, on a per annum basis).  Such
commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Revolving Credit Maturity Date and thereafter on
demand of the Administrative Agent.  The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.

 

(b)                                 Fronting Fee.  In addition to the foregoing
commission, the Borrower shall pay directly to the applicable Issuing Lender,
for its own account, a fronting fee with respect to each Letter of Credit issued
by such Issuing Lender as set forth in the Fee Letter executed by such Issuing
Lender.  Such

 

32

--------------------------------------------------------------------------------


 

fronting fee shall be payable quarterly in arrears on the last Business Day of
each calendar quarter commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Revolving Credit Maturity Date and
thereafter on demand of the applicable Issuing Lender.  For the avoidance of
doubt, such fronting fee shall be applicable to and paid upon each of the
Existing Letters of Credit.

 

(c)                                  Other Fees, Costs, Charges and Expenses. 
In addition to the foregoing fees and commissions, the Borrower shall pay or
reimburse each Issuing Lender for such normal and customary fees, costs, charges
and expenses as are incurred or charged by such Issuing Lender in issuing,
effecting payment under, amending or otherwise administering any Letter of
Credit issued by it.

 

SECTION 3.4                                             L/C Participations.

 

(a)                                 Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce each Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from each Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in each Issuing Lender’s
obligations and rights under and in respect of each Letter of Credit issued by
it hereunder and the amount of each draft paid by such Issuing Lender
thereunder.  Each L/C Participant unconditionally and irrevocably agrees with
each Issuing Lender that, if a draft is paid under any Letter of Credit issued
by such Issuing Lender for which such Issuing Lender is not reimbursed in full
by the Borrower through a Revolving Credit Loan or otherwise in accordance with
the terms of this Agreement, such L/C Participant shall pay to such Issuing
Lender upon demand at such Issuing Lender’s address for notices specified herein
an amount equal to such L/C Participant’s Revolving Credit Commitment Percentage
of the amount of such draft, or any part thereof, which is not so reimbursed.

 

(b)                                 Upon becoming aware of any amount required
to be paid by any L/C Participant to any Issuing Lender pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit, issued by it, such Issuing
Lender shall notify the Administrative Agent of such unreimbursed amount and the
Administrative Agent shall notify each L/C Participant (with a copy to the
applicable Issuing Lender) of the amount and due date of such required payment
and such L/C Participant shall pay to the Administrative Agent (which, in turn
shall pay such Issuing Lender) the amount specified on the applicable due date. 
If any such amount is paid to such Issuing Lender after the date such payment is
due, such L/C Participant shall pay to such Issuing Lender on demand, in
addition to such amount, the product of (i) such amount, times (ii) the daily
average Federal Funds Rate as determined by the Administrative Agent during the
period from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360.  A certificate of such Issuing Lender with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.  With respect to payment to such Issuing Lender of
the unreimbursed amounts described in this Section, if the L/C Participants
receive notice that any such payment is due (A) prior to 1:00 p.m. on any
Business Day, such payment shall be due that Business Day, and (B) after 1:00
p.m. on any Business Day, such payment shall be due on the following Business
Day.

 

(c)                                  Whenever, at any time after any Issuing
Lender has made payment under any Letter of Credit issued by it and has received
from any L/C Participant its Revolving Credit Commitment Percentage of such
payment in accordance with this Section, such Issuing Lender receives any
payment related to such Letter of Credit (whether directly from the Borrower or
otherwise), or any payment of interest on account thereof, such Issuing Lender
will distribute to such L/C Participant its pro rata share thereof; provided,
that in the event that any such payment received by such Issuing Lender shall be

 

33

--------------------------------------------------------------------------------


 

required to be returned by such Issuing Lender, such L/C Participant shall
return to such Issuing Lender the portion thereof previously distributed by such
Issuing Lender to it.

 

(d)                                 Each L/C Participant’s obligation to make
the Revolving Credit Loans referred to in Section  3.4(b) and to purchase
participating interests pursuant to Section 3.4(a) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Revolving
Credit Lender or the Borrower may have against the Issuing Lender, the Borrower
or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or an Event of Default or the failure to satisfy any of
the other conditions specified in Article VI, (iii) any adverse change in the
condition (financial or otherwise) of the Borrower, (iv) any breach of this
Agreement or any other Loan Document by the Borrower, or any other Revolving
Credit Lender or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

SECTION 3.5                                             Reimbursement Obligation
of the Borrower.  In the event of any drawing under any Letter of Credit, the
Borrower agrees to reimburse (either with the proceeds of a Revolving Credit
Loan as provided for in this Section or with funds from other sources), in same
day funds, the applicable Issuing Lender for the amount of (a) such draft so
paid and (b) any amounts referred to in Section 3.3(c) incurred by such Issuing
Lender in connection with such payment (x) not later than 3:00 p.m. on the date
that such drawing is made, if the Borrower shall have received notice of such
drawing prior to 1:00 p.m. on such date or (y) if such notice has not been
received by the Borrower prior to such time on such date, not later than 3:00
p.m. on the Business Day immediately following the day that the Borrower
receives such notice, together, in the case of reimbursement under this clause
(y), with one day’s interest at the rate then applicable to Base Rate Loans. 
Unless the Borrower shall by 2:00 p.m. on the applicable reimbursement date
notify such Issuing Lender that the Borrower intends to reimburse such Issuing
Lender for such drawing from other sources or funds, the Borrower shall be
deemed to have timely given a Notice of Borrowing to the Administrative Agent
requesting that the Revolving Credit Lenders make a Revolving Credit Loan as a
Base Rate Loan on the applicable repayment date in the amount of (i) such draft
so paid and (ii) any amounts referred to in Section 3.3(c) incurred by such
Issuing Lender in connection with such payment, and the Revolving Credit Lenders
shall make a Revolving Credit Loan as a Base Rate Loan in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and such fees and expenses.  Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 2.3(a) or
Article VI.  If the Borrower has elected to pay the amount of such drawing with
funds from other sources and shall fail to reimburse such Issuing Lender as
provided above, or if the amount of such drawing is not fully refunded through a
Base Rate Loan as provided above, the unreimbursed amount of such drawing shall
bear interest at the rate which would be payable on any outstanding Base Rate
Loans which were then overdue from the date such amounts become payable (whether
at stated maturity, by acceleration or otherwise) until payment in full.

 

SECTION 3.6                                             Obligations Absolute. 
The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against the
applicable Issuing Lender or any beneficiary of a Letter of Credit or any other
Person.  The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged,

 

34

--------------------------------------------------------------------------------


 

or any dispute between or among the Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of the Borrower against any beneficiary of such Letter
of Credit or any such transferee.  No Issuing Lender shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors, omissions, interruptions or delays
caused by such Issuing Lender’s gross negligence, willful misconduct or breach
in bad faith of its obligations hereunder or under any other Loan Document, as
determined in each case by a court of competent jurisdiction by final
nonappealable judgment.  The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit issued by it
or the related drafts or documents, if done in the absence of gross negligence
or willful misconduct shall be binding on the Borrower and shall not result in
any liability of such Issuing Lender or any L/C Participant to the Borrower. 
The responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued to it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit.

 

SECTION 3.7                                             Effect of Letter of
Credit Application.  To the extent that any provision of any Letter of Credit
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.

 

SECTION 3.8                                             Removal and Resignation
of Issuing Lenders.

 

(a)               The Borrower may at any time remove any Lender from its role
as an Issuing Lender hereunder upon not less than thirty (30) days prior notice
to such Issuing Lender and the Administrative Agent (or such shorter period of
time as may be acceptable to such Issuing Lender and the Administrative Agent).

 

(b)               Any Lender (other than Wells Fargo, the resignation of which
shall be governed by Section 10.6(d)) may at any time resign from its role as an
Issuing Lender hereunder upon not less than thirty (30) days prior notice to the
Borrower and the Administrative Agent (or such shorter period of time as may be
acceptable to the Borrower and the Administrative Agent).

 

(c)                Any removed or resigning Issuing Lender shall retain all the
rights, powers, privileges and duties of an Issuing Lender hereunder with
respect to all Letters of Credit issued by it that are outstanding as of the
effective date of its removal or resignation as an Issuing Lender and all L/C
Obligations with respect thereto (including, without limitation, the right to
require the Revolving Credit Lenders to take such actions as are required under
Section 3.4).  Without limiting the foregoing, upon the removal or resignation
of a Lender as an Issuing Lender hereunder, the Borrower may, or at the request
of such removed or resigned Issuing Lender the Borrower shall, use commercially
reasonable efforts to, arrange for one or more of the other Issuing Lenders to
issue Letters of Credit hereunder in substitution for the Letters of Credit, if
any, issued by such removed or resigned Issuing Lender and outstanding at the
time of such removal or resignation, or make other arrangements reasonably
satisfactory to the removed or resigned Issuing Lender to effectively cause
another Issuing Lender to assume the obligations of the removed or resigned
Issuing Lender with respect to any such Letters of Credit.

 

SECTION 3.9                                             Reporting of Letter of
Credit Information.  At any time that there is an Issuing Lender that is not
also the financial institution acting as Administrative Agent, then (a) on the
last Business Day of each calendar month, (b) on each date that a Letter of
Credit is amended, terminated or otherwise expires, (c) on each date that a
Letter of Credit is issued or the expiry date of a Letter of Credit

 

35

--------------------------------------------------------------------------------


 

is extended, and (d) upon the request of the Administrative Agent, each Issuing
Lender (or, in the case of clauses (b), (c) or (d) of this Section, the
applicable Issuing Lender) shall deliver to the Administrative Agent a report
setting forth in form and detail reasonably satisfactory to the Administrative
Agent information (including, without limitation, any reimbursement, Cash
Collateral, or termination in respect of Letters of Credit issued by such
Issuing Lender) with respect to each Letter of Credit issued by such Issuing
Lender that is outstanding hereunder.  No failure on the part of any Issuing
Lender to provide such information pursuant to this Section 3.9 shall limit the
obligations of the Borrower or any Revolving Credit Lender hereunder with
respect to its reimbursement and participation obligations hereunder.

 

SECTION 3.10                                      Letters of Credit Issued for
Subsidiaries.  Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse, or to cause the
applicable Subsidiary to reimburse, the applicable Issuing Lender hereunder for
any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of any of
its Subsidiaries inures to the benefit of the Borrower and that the Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

 

SECTION 3.11                                      Cash Collateral for Extended
Letters of Credit.

 

(a)                                 Cash Collateralization.  The Borrower shall
provide Cash Collateral to each applicable Issuing Lender with respect to each
Extended Letter of Credit issued by such Issuing Lender (in an amount equal to
105% of the maximum face amount of each Extended Letter of Credit, calculated in
accordance with Section 1.7) by a date that is no later than five Business Days
prior to the Revolving Credit Maturity Date (or such later date as shall be
determined by the Administrative Agent in its sole discretion) by depositing
such amount in immediately available funds, in Dollars, into a cash collateral
account maintained at the applicable Issuing Lender and shall enter into a cash
collateral agreement in form and substance reasonably satisfactory to such
Issuing Lender and such other documentation as such Issuing Lender or the
Administrative Agent may reasonably request; provided that if the Borrower fails
to provide Cash Collateral with respect to any such Extended Letter of Credit by
such time, such event shall be treated as a drawing under such Extended Letter
of Credit in an amount equal to 105% of the maximum face amount of each such
Letter of Credit, calculated in accordance with Section 1.7, which shall be
reimbursed (or participations therein funded) in accordance with this
Article III, with the proceeds of Revolving Credit Loans (or funded
participations) being utilized to provide Cash Collateral for such Letter of
Credit (provided that for purposes of determining the usage of the Revolving
Credit Commitment any such Extended Letter of Credit that has been, or will
concurrently be, Cash Collateralized with proceeds of a Revolving Credit Loan,
the portion of such Extended Letter of Credit that has been (or will
concurrently be) so Cash Collateralized will not be deemed to be utilization of
the Revolving Credit Commitment).  All Cash Collateral provided by the Borrower
to an Issuing Lender pursuant to this clause (a) with respect to any Extended
Letter of Credit shall be returned by such Issuing Lender to the Borrower upon
termination or expiration of such Extended Letter of Credit and Payment in Full
of all then outstanding Reimbursement Obligations, if any, in respect thereof.

 

(b)                                 Grant of Security Interest.  The Borrower,
and to the extent provided by the L/C Participants, each of such L/C
Participants, hereby grants to the applicable Issuing Lender of each Extended
Letter of Credit, and agrees to maintain, a first priority security interest in,
all Cash Collateral required to be provided by this Section 3.11 as security for
such Issuing Lender’s obligation to fund draws under such Extended Letters of
Credit, to be applied pursuant to subsection (c) below.  If at any time the
applicable Issuing Lender determines that the Cash Collateral is subject to any
right or claim of any Person other than such Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the amount
required pursuant to subsection (a) above, the Borrower will, promptly

 

36

--------------------------------------------------------------------------------


 

upon demand by such Issuing Lender, pay or provide to such Issuing Lender
additional Cash Collateral in an amount sufficient to eliminate such deficiency.

 

(c)                                  Application.  Notwithstanding anything to
the contrary contained in this Agreement or any other Loan Document, Cash
Collateral provided under this Section 3.11 in respect of Extended Letters of
Credit shall be applied to reimburse the applicable Issuing Lender for all
drawings made under such Extended Letters of Credit and any and all fees,
expenses and charges incurred in connection therewith, prior to any other
application of such property as may otherwise be provided for herein.

 

(d)                                 Cash Collateralized Letters of Credit. 
Subject to clause (e) below, if the Borrower has fully Cash Collateralized the
applicable Issuing Lender with respect to any Extended Letter of Credit issued
by such Issuing Lender in accordance with subsections (a) through (c) above and
the Borrower and the applicable Issuing Lender have made arrangements between
them with respect to the pricing and fees associated therewith (each such
Extended Letter of Credit, a “Cash Collateralized Letter of Credit”), then after
the date of notice to the Administrative Agent thereof by the applicable Issuing
Lender and for so long as such Cash Collateral remains in place (i) such Cash
Collateralized Letter of Credit shall cease to be a “Letter of Credit”
hereunder, (ii) such Cash Collateralized Letter of Credit shall not constitute
utilization of the Revolving Credit Commitment, (iii) no Revolving Credit Lender
shall have any further obligation to fund participations or Revolving Credit
Loans to reimburse any drawing under any such Cash Collateralized Letter of
Credit, (iv) no Letter of Credit commissions under Section 3.3(a) shall be due
or payable to the Revolving Credit Lenders, or any of them, hereunder with
respect to such Cash Collateralized Letter of Credit, and (v) any fronting fee,
issuance fee or other fee with respect to such Cash Collateralized Letter of
Credit shall be as agreed separately between the Borrower and such Issuing
Lender.

 

(e)                                  Reinstatement.  The Borrower and each
Revolving Credit Lender agree that, if any payment or deposit made by the
Borrower or any other Person applied to the Cash Collateral required under this
Section 3.11 is at any time avoided, annulled, set aside, rescinded,
invalidated, declared to be fraudulent or preferential or otherwise required to
be refunded or repaid, or is repaid in whole or in part pursuant to a good faith
settlement of a pending or threatened avoidance claim, or the proceeds of any
such Cash Collateral are required to be refunded by the applicable Issuing
Lender to the Borrower or any Revolving Credit Lender or its respective estate,
trustee, receiver or any other Person, under any Applicable Law or equitable
cause, then, to the extent of such payment or repayment, (i) the applicable
Extended Letter of Credit shall automatically be a “Letter of Credit” hereunder
in a face amount equal to such payment or repayment (each such Letter of Credit,
a “Reinstated Letter of Credit”), (ii) such Reinstated Letter of Credit shall no
longer be deemed to be Cash Collateralized hereunder and shall constitute a
utilization of the Revolving Credit Commitment, (iii) each Revolving Credit
Lender shall be obligated to fund participations or Revolving Credit Loans to
reimburse any drawing under such Reinstated Letter of Credit, (iv) Letter of
Credit commissions under Section 3.3(a) shall accrue and be due and payable to
the Revolving Credit Lenders with respect to such Reinstated Letter of Credit
and (v) the Borrower’s and each Revolving Credit Lender’s liability hereunder
shall be and remain in full force and effect, as fully as if such payment or
deposit had never been made, and, if prior thereto, this Agreement shall have
been canceled, terminated, Paid in Full or otherwise extinguished, the
provisions of this Article III and all other rights and duties of the applicable
Issuing Lender, the L/C Participants and the Borrower with respect to such
Reinstated Letter of Credit shall be reinstated in full force and effect, and
such prior cancellation, termination, payment or extinguishment shall not
diminish, release, discharge, impair or otherwise affect the obligations of such
Persons in respect of such Reinstated Letter of Credit.

 

(f)                                   Survival.  With respect to any Extended
Letter of Credit, each party’s obligations under this Article III and all other
rights and duties of the applicable Issuing Lender of such Extended Letter of
Credit, the L/C Participants and the Borrower with respect to such Extended
Letter of Credit shall survive

 

37

--------------------------------------------------------------------------------


 

the resignation or replacement of the applicable Issuing Lender or any
assignment of rights by the applicable Issuing Lender, the termination of the
Revolving Credit Commitments and the repayment, satisfaction or discharge of the
Obligations.

 

ARTICLE IV

 

GENERAL LOAN PROVISIONS

 

SECTION 4.1                                             Interest.

 

(a)               Interest Rate Options.  Subject to the provisions of this
Section, at the election of the Borrower:

 

(i)                                     Revolving Credit Loans shall bear
interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate
plus the Applicable Margin (provided that the LIBOR Rate shall not be available
until three (3) Business Days (or four (4) Business Days with respect to a LIBOR
Rate based on a twelve month Interest Period) after the Restatement Date unless
the Borrower has delivered to the Administrative Agent a letter in form and
substance reasonably satisfactory to the Administrative Agent indemnifying the
Lenders in the manner set forth in Section 4.9 of this Agreement); and

 

(ii)                                  any Swingline Loan shall bear interest at
the Base Rate plus the Applicable Margin.

 

The Borrower shall select the rate of interest and Interest Period, if any,
applicable to any Loan at the time a Notice of Borrowing is given or at the time
a Notice of Conversion/Continuation is given pursuant to Section 4.2.

 

(b)               Default Rate.  Subject to Section 9.3, (i) immediately upon
the occurrence and during the continuance of an Event of Default under
Section 9.1(a), (f) or (g), or (ii) at the election of the Required Lenders (or
the Administrative Agent at the direction of the Required Lenders), upon the
occurrence and during the continuance of any other Event of Default, (i) the
Borrower shall no longer have the option to request LIBOR Rate Loans, Swingline
Loans or Letters of Credit, (ii) all outstanding LIBOR Rate Loans shall bear
interest at a rate per annum of two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to LIBOR Rate Loans until the
end of the applicable Interest Period and thereafter at a rate equal to two
percent (2%) in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (iii) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to two percent (2%) in excess of the rate
(including the Applicable Margin) then applicable to Base Rate Loans or such
other Obligations arising hereunder or under any other Loan Document, and
(iv) all accrued and unpaid interest shall be due and payable on demand of the
Administrative Agent.  Interest shall continue to accrue on the Obligations
after the filing by or against the Borrower of any petition seeking any relief
in bankruptcy or under any Debtor Relief Law.

 

(c)                Interest Payment and Computation.  Interest on each Base Rate
Loan shall be due and payable in arrears on the last Business Day of each
calendar quarter commencing December 31, 2017; and interest on each LIBOR Rate
Loan shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over three (3) months, at the end
of each three (3) month interval during such Interest Period.  All computations
of interest for Base Rate Loans when the Base Rate is determined by the Prime
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed, and all other computations of fees and interest
provided

 

38

--------------------------------------------------------------------------------


 

hereunder shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365/366-day year).

 

(d)               Maximum Rate.  In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto.  In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations.  It
is the intent hereof that the Borrower not pay or contract to pay, and that
neither the Administrative Agent nor any Lender receive or contract to receive,
directly or indirectly in any manner whatsoever, interest in excess of that
which may be paid by the Borrower under Applicable Law.

 

SECTION 4.2                                             Notice and Manner of
Conversion or Continuation of Loans.  Provided that no Default or Event of
Default has occurred and is then continuing, the Borrower shall have the option
to (a) convert at any time all or any portion of any outstanding Base Rate Loans
(other than Swingline Loans) in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $3,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans (other
than Swingline Loans) or (ii) continue such LIBOR Rate Loans as LIBOR Rate
Loans.  Whenever the Borrower desires to convert or continue Loans as provided
above, the Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached as Exhibit D (a “Notice of
Conversion/Continuation”) not later than 2:00 p.m. three (3) Business Days
before the day on which a proposed conversion or continuation of such Loan is to
be effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) in the case of any Loan to be
converted into or continued as a LIBOR Rate Loan, the Interest Period to be
applicable to such converted or continued LIBOR Rate Loan; provided that if the
Borrower wishes to convert Loans into or continue Loans as LIBOR Rate Loans
having an Interest Period of twelve months in duration, such notice must be
received by the Administrative Agent not later than 11:00 a.m. four (4) Business
Days prior to the requested date of such conversion or continuation, whereupon
the Administrative Agent shall give prompt notice to the applicable Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them.  If the Borrower fails to give a timely Notice of
Conversion/Continuation prior to the end of the Interest Period for any LIBOR
Rate Loan, then the applicable LIBOR Rate Loan shall be converted to a Base Rate
Loan.  Any such automatic conversion to a Base Rate Loan shall be effective as
of the last day of the Interest Period then in effect with respect to the
applicable LIBOR Rate Loan.  If the Borrower requests a conversion to, or
continuation of, LIBOR Rate Loans, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. 
Notwithstanding anything to the contrary herein, a Swingline Loan may not be
converted to a LIBOR Rate Loan.  The Administrative Agent shall promptly notify
the affected Lenders of such Notice of Conversion/Continuation.

 

SECTION 4.3                                             Fees.

 

(a)               Facility Fee.  Commencing on the Restatement Date, subject to
Section 4.15(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable facility fee (the
“Facility Fee”) at a rate per annum equal to the Applicable Margin on

 

39

--------------------------------------------------------------------------------


 

the Revolving Credit Commitment, regardless of usage.  The Facility Fee shall be
payable in arrears on the last Business Day of each calendar quarter during the
term of this Agreement commencing December 29, 2017, and ending on the date upon
which all Obligations (other than Unasserted Obligations) arising under the
Revolving Credit Facility shall have been Paid in Full, all Letters of Credit
have been terminated or expired (or been Cash Collateralized) and the Revolving
Credit Commitment has been terminated.  The Facility Fee shall be distributed by
the Administrative Agent to the Revolving Credit Lenders pro rata in accordance
with the Revolving Credit Lenders’ respective Revolving Credit Commitment
Percentages.

 

(b)               Other Fees.  The Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in their Fee Letters.  The Borrower shall pay to the
Lenders such fees as shall have been separately agreed upon in writing in the
amounts and at the times so specified.

 

SECTION 4.4                                             Manner of Payment.  Each
payment by the Borrower on account of the principal of or interest on the Loans
or of any fee, commission or other amounts (including the Reimbursement
Obligation) payable to the Lenders under this Agreement shall be made not later
than 3:00 p.m. on the date specified for payment under this Agreement to the
Administrative Agent at the Administrative Agent’s Office for the account of the
Lenders entitled to such payment in Dollars, in immediately available funds and
shall be made without any setoff, counterclaim or deduction whatsoever.  Any
payment received after such time but before 4:00 p.m. on such day shall be
deemed a payment on such date for the purposes of Section 9.1, but for all other
purposes shall be deemed to have been made on the next succeeding Business Day. 
Any payment received after 4:00 p.m. shall be deemed to have been made on the
next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Revolving Credit Commitment Percentage (or other applicable share as provided
herein) of such payment and shall wire advice of the amount of such credit to
each Lender.  Each payment to the Administrative Agent on account of the
principal of or interest on the Swingline Loans or of any fee, commission or
other amounts payable to the Swingline Lender shall be made in like manner, but
for the account of the Swingline Lender.  Each payment to the Administrative
Agent of any Issuing Lender’s fees or L/C Participants’ commissions shall be
made in like manner, but for the account of such Issuing Lender or the L/C
Participants, as the case may be.  Each payment to the Administrative Agent of
Administrative Agent’s fees or expenses shall be made for the account of the
Administrative Agent and any amount payable to any Lender under Sections 4.9,
4.10, 4.11 or 11.3 shall be paid to the Administrative Agent for the account of
the applicable Lender.  Subject to the definition of Interest Period, if any
payment under this Agreement shall be specified to be made upon a day which is
not a Business Day, it shall be made on the next succeeding day which is a
Business Day and such extension of time shall in such case be included in
computing any interest if payable along with such payment.  Notwithstanding the
foregoing, if there exists a Defaulting Lender each payment by the Borrower to
such Defaulting Lender hereunder shall be applied in accordance with
Section 4.15(a)(ii).

 

SECTION 4.5                                             Evidence of
Indebtedness.

 

(a)               Extensions of Credit.  The Extensions of Credit made by each
Lender and each Issuing Lender shall be evidenced by one or more accounts or
records maintained by such Lender or such Issuing Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender or the applicable
Issuing Lender shall be conclusive absent manifest error of the amount of the
Extensions of Credit made by the Lenders or such Issuing Lender to the Borrower
and its Subsidiaries and the interest and payments thereon.  Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In

 

40

--------------------------------------------------------------------------------


 

the event of any conflict between the accounts and records maintained by any
Lender or any Issuing Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Revolving Credit
Note and/or Swingline Note, as applicable, which shall evidence such Lender’s
Revolving Credit Loans and/or Swingline Loans, as applicable, in addition to
such accounts or records.  Each Lender may attach schedules to its Notes and
endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

 

(b)               Participations.  In addition to the accounts and records
referred to in subsection (a), each Revolving Credit Lender and the
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Revolving Credit
Lender of participations in Letters of Credit and Swingline Loans.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Revolving Credit Lender
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

 

SECTION 4.6                                             Sharing of Payments by
Lenders.  If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 4.9,
4.10, 4.11 or 11.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 3.11 or Section 4.14 or (C) any
payment obtained by a Lender as consideration for the assignment of, or sale of,
a participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 4.7                                             Administrative Agent’s
Clawback.

 

(a)               Funding by Lenders; Presumption by Administrative Agent. 
Unless the Administrative Agent shall have received notice from a Lender (i) in
the case of Base Rate Loans, not later than 12:00

 

41

--------------------------------------------------------------------------------


 

noon on the date of any proposed borrowing and (ii) otherwise, prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.3(b) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(b)               Payments by the Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Issuing Lender or the Swingline Lender
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Issuing Lender or the Swingline Lender, as the case may be, the amount due. 
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders, the Issuing Lender or the Swingline Lender, as the case maybe,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or the Swingline Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(c)                Nature of Obligations of Lenders.  The obligations of the
Lenders under this Agreement to make the Loans, to issue or participate in
Letters of Credit and to make payments under this Section, Section 4.11(e),
Section 11.3(c) or Section 11.7, as applicable,  are several and are not joint
or joint and several.  The failure of any Lender to make available its Revolving
Credit Commitment Percentage of any Loan requested by the Borrower shall not
relieve it or any other Lender of its obligation, if any, hereunder to make its
Revolving Credit Commitment Percentage of such Loan available on the borrowing
date, but no Lender shall be responsible for the failure of any other Lender to
make its Revolving Credit Commitment Percentage of such Loan available on the
borrowing date.

 

SECTION 4.8                                             Changed Circumstances.

 

(a)               Circumstances Affecting LIBOR Rate Availability.  In
connection with any request for a LIBOR Rate Loan or a conversion to or
continuation thereof, if for any reason (i) the Administrative Agent shall
determine (which determination shall be conclusive and binding absent manifest
error) that Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Loan (except to the extent that a comparable or successor rate has been
approved pursuant to the definition of LIBOR), (ii) the Administrative Agent

 

42

--------------------------------------------------------------------------------


 

shall determine (which determination shall be conclusive and binding absent
manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan (except to the extent that a comparable or successor rate has
been approved pursuant to the definition of LIBOR) or (iii) on or prior to the
first day of any Interest Period for any LIBOR Rate Loan, or following the
approval of in consultation with the Borrower of a comparable or successor rate
by the Administrative Agent pursuant to the definition of LIBOR, the Required
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the LIBOR Rate does not adequately and fairly
reflect the cost to such Lenders of making or maintaining such LIBOR Rate Loan
during such Interest Period or making or maintaining Loans in accordance with
such comparable or successor rate (as the case may be), then the Administrative
Agent shall promptly give notice thereof to the Borrower.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans and the right of
the Borrower to convert any Loan to or continue any Loan as a LIBOR Rate Loan
shall be suspended, and the Borrower shall either (A) repay in full (or cause to
be repaid in full) the then outstanding principal amount of each such LIBOR Rate
Loan together with accrued interest thereon (subject to Section 4.1(d)), on the
last day of the then current Interest Period applicable to such LIBOR Rate Loan;
or (B) convert the then outstanding principal amount of each such LIBOR Rate
Loan to a Base Rate Loan as of the last day of such Interest Period.

 

(b)               Laws Affecting LIBOR Rate Availability.  If, after the date
hereof, the introduction of, or any change in, any Applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency made or issued after the date hereof, shall make it unlawful or
impossible for any of the Lenders (or any of their respective Lending Offices)
to honor its obligations hereunder to make or maintain any LIBOR Rate Loan, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR
Rate Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and
thereafter the Borrower may select only Base Rate Loans and (ii) if any of the
Lenders may not lawfully continue to maintain a LIBOR Rate Loan to the end of
the then current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.

 

SECTION 4.9                                             Indemnity.  The Borrower
hereby indemnifies each of the Lenders against any loss or expense (including
any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain a LIBOR Rate Loan or from fees payable to terminate
the deposits from which such funds were obtained) which may arise or be
attributable to each Lender’s obtaining, liquidating or employing deposits or
other funds acquired to effect, fund or maintain any Loan (a) as a consequence
of any failure by the Borrower to make any payment when due of any amount due
hereunder in connection with a LIBOR Rate Loan, (b) due to any failure (other
than as a result of a default by a Lender) of the Borrower to borrow or continue
a LIBOR Rate Loan or convert to a LIBOR Rate Loan on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation or (c) due to any
payment, prepayment or conversion of any LIBOR Rate Loan on a date other than
the last day of the Interest Period therefor.  The amount of such loss or
expense shall be determined, in the applicable Lender’s sole discretion, based
upon the assumption that such Lender funded its Revolving Credit Commitment
Percentage of the LIBOR Rate Loans in the London interbank market and using any
reasonable attribution or averaging methods which such Lender deems appropriate
and practical.  A certificate of

 

43

--------------------------------------------------------------------------------


 

such Lender setting forth the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.

 

SECTION 4.10                                      Increased Costs.

 

(a)               Increased Costs Generally.  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate) or any Issuing Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Lender
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or LIBOR Rate Loans made by such Lender or any
Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)               Capital Requirements.  If any Lender or any Issuing Lender
determines that any Change in Law affecting such Lender or such Issuing Lender
or any Lending Office of such Lender or such Lender’s or such Issuing Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s or such
Issuing Lender’s capital or on the capital of such Lender’s or such Issuing
Lender’s holding company, if any, as a consequence of this Agreement, the
Revolving Credit Commitment of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Lender, to a level below that which
such Lender or such Issuing Lender or such Lender’s or such Issuing Lender’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Lender’s policies and the policies
of such Lender’s or such Issuing Lender’s holding company with respect to
capital adequacy and liquidity), then from time to time upon written request of
such Lender or such Issuing Lender the Borrower shall promptly pay to such
Lender or such Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Lender or such Lender’s
or such Issuing Lender’s holding company for any such reduction suffered.

 

44

--------------------------------------------------------------------------------


 

(c)                Certificates for Reimbursement.  A certificate of a Lender,
or an Issuing Lender or such other Recipient setting forth the amount or amounts
necessary to compensate such Lender or such Issuing Lender, such other Recipient
or any of their respective holding companies, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.

 

(d)               Delay in Requests.  Failure or delay on the part of any Lender
or any Issuing Lender or such other Recipient to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or such Issuing
Lender’s or such other Recipient’s right to demand such compensation; provided
that the Borrower shall not be required to compensate any Lender or an Issuing
Lender or any other Recipient pursuant to this Section for any increased costs
incurred or reductions suffered more than 90 days prior to the date that such
Lender or such Issuing Lender or such other Recipient, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions, and of such Lender’s or such Issuing Lender’s or such other
Recipient’s intention to claim compensation therefor (except that if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

SECTION 4.11                                      Taxes.

 

(a)               Defined Terms.  For purposes of this Section 4.11, the term
“Lender” includes any Issuing Lender and the term “Applicable Law” includes
FATCA.

 

(b)               Payments Free of Taxes.  Any and all payments by or on account
of any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. 
If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

(d)               Indemnification by the Borrower.  The Borrower shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Recipient (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Recipient, shall be conclusive absent manifest error.

 

45

--------------------------------------------------------------------------------


 

(e)                Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Borrower
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)                 Evidence of Payments.  As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 4.11, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 4.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               Any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from United States federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender

 

46

--------------------------------------------------------------------------------


 

becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E establishing an exemption from, or reduction of, United States
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E establishing an exemption from, or reduction of,
United States federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to the Borrower
and the Administrative Agent at the time or times prescribed

 

47

--------------------------------------------------------------------------------


 

by law and at such time or times reasonably requested by the Borrower or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)               Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 4.11
(including by the payment of additional amounts pursuant to this Section 4.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                   Survival.  Each party’s obligations under this
Section 4.11 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Credit Commitments and the repayment, satisfaction
or discharge of all obligations under any Loan Document.

 

SECTION 4.12                                      Mitigation Obligations;
Replacement of Lenders.

 

(a)               Designation of a Different Lending Office.  If any Lender
requests compensation under Section 4.10, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.11, then such
Lender shall, at the request of the Borrower, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 4.10 or Section 4.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The

 

48

--------------------------------------------------------------------------------


 

Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)               Replacement of Lenders.  If any Lender requests compensation
under Section 4.10, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 4.11, and, in each case, such Lender
has declined or is unable to designate a different Lending Office or assign its
rights and obligations hereunder to another of its offices, branches or
affiliates in accordance with Section 4.12(a), or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 11.9), all of its interests, rights (other than its existing rights to
payments pursuant to Section 4.10 or Section 4.11) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.9;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and funded
participations in Letters of Credit and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 4.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 4.10 or payments required to be made
pursuant to Section 4.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting
from  a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

(c)                Selection of Lending Office. Subject to Section 4.12(a), each
Lender may make any Loan to the Borrower through any Lending Office, provided
that the exercise of this option shall not affect the obligations of the
Borrower to repay the Loan in accordance with the terms of this Agreement or
otherwise alter the rights of the parties hereto.

 

SECTION 4.13                                      Incremental Loans.

 

(a)               At any time, the Borrower may by written notice to the
Administrative Agent elect to request the establishment of up to three increases
in the Revolving Credit Commitments (each such increase, an “Incremental Loan
Commitment” and all such increases, the “Incremental Loan Commitments”) to make
revolving credit loans under the Revolving Credit Facility (such loans, the

 

49

--------------------------------------------------------------------------------


 

“Incremental Loans”); provided that (1) the total aggregate initial principal
amount (as of the date of incurrence thereof) of such requested Incremental Loan
Commitments and Incremental Loans shall not exceed $250,000,000 and (2) the
total aggregate amount for each Incremental Loan Commitment (and the Incremental
Loans made thereunder) shall not be less than a minimum principal amount of
$25,000,000 (or a higher integral multiple of $5,000,000) or, if less, the
remaining amount permitted pursuant to the foregoing clause (1).  Such notice
shall specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that such Incremental Loan Commitment shall be effective, which shall
be a date not less than ten (10) Business Days after the date on which such
notice is delivered to Administrative Agent (or such later date as may be
approved by the Administrative Agent).  The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”).  Any proposed
Incremental Lender offered or approached to provide all or a portion of an
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide the Incremental Loan Commitment or any portion thereof.  Each
Incremental Loan Commitment shall become effective as of such Increased Amount
Date; provided that, each of the following conditions has been satisfied or
waived as of such Increased Amount Date:

 

(i)                                     no Default or Event of Default shall
exist on such Increased Amount Date immediately prior to or after giving effect
to (A) the Incremental Loan Commitment and (B) the making of any Incremental
Loans pursuant thereto;

 

(ii)                                  each of the representations and warranties
contained in Article VII shall be true and correct in all material respects,
except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct and complete in all respects,
on such Increased Amount Date with the same effect as if made on and as of such
date (except for any such representation and warranty that by its terms is made
only as of an earlier date, which representation and warranty shall remain true
and correct as of such earlier date);

 

(iii)                               the proceeds of any Incremental Loans shall
be used for working capital and general corporate purposes; and

 

(iv)                              the Borrower shall deliver to Administrative
Agent an Officer’s Certificate dated as of the Increased Amount Date
(A) certifying and attaching the resolutions adopted by the Borrower approving
or consenting to such increase and (B) certifying that the conditions set forth
above have been satisfied.

 

(b)               The Incremental Loan Commitments (and the Incremental Loans
made thereunder) shall (i) constitute Obligations of the Borrower, (ii) mature
on the Revolving Credit Maturity Date, (iii) bear interest and be entitled to
fees, in each case, at the rate applicable to the Revolving Credit Loans, and
(iv) be subject to the same terms and conditions as the Revolving Credit Loans.

 

(c)                The outstanding Revolving Credit Loans and Revolving Credit
Commitment Percentages of Swingline Loans and L/C Obligations will be
reallocated by the Administrative Agent on the applicable Increased Amount Date
among the Revolving Credit Lenders (including the Incremental Lenders providing
such Incremental Loans) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Loans) agree to make all payments
and adjustments necessary to effect such reallocation and the Borrower shall pay
any and all costs required pursuant to Section 4.9 in connection with such
reallocation as if such reallocation were a repayment).

 

50

--------------------------------------------------------------------------------


 

(d)               Any Incremental Lender with an Incremental Loan Commitment
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Loan shall receive proceeds of prepayments on
the same basis as the other Revolving Credit Loans made hereunder.

 

(e)                The Incremental Loan Commitments shall be effected pursuant
to one or more Lender Joinder Agreements executed and delivered by the Borrower,
the Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 4.13).

 

(f)                 The Incremental Lenders shall be included in any
determination of the Required Lenders, and the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

 

(g)                On any Increased Amount Date on which any Incremental Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Loan Commitment shall become a
Revolving Credit Lender hereunder with respect to such Incremental Loan
Commitment.

 

SECTION 4.14                                      Cash Collateral.  At any time
that there shall exist a Defaulting Lender, within three Business Days following
the written request of the Administrative Agent, any Issuing Lender (with a copy
to the Administrative Agent) or the Swingline Lender (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize the Fronting
Exposure of such Issuing Lender and/or the Swingline Lender, as applicable, with
respect to such Defaulting Lender (determined after giving effect to
Section 4.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount.

 

(a)               Grant of Security Interest.  The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of each Issuing Lender and the Swingline
Lender, and agrees to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below.  If at any time the Administrative Agent
determines that (i) Cash Collateral is subject to any right or claim of any
Person (other than the Administrative Agent, each Issuing Lender and the
Swingline Lender as herein provided) or (ii) that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, then the Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

 

(b)               Application.  Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, Cash Collateral provided
under this Section 4.14 or Section 4.15 in respect of Letters of Credit and
Swingline Loans shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of L/C Obligations and Swingline
Loans (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 

(c)                Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce the Fronting Exposure of any
Issuing Lender and/or the Swingline Lender, as

 

51

--------------------------------------------------------------------------------


 

applicable, shall no longer be required to be held as Cash Collateral pursuant
to this Section 4.14 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent, the
Issuing Lenders and the Swingline Lender that there exists excess Cash
Collateral; provided that, subject to Section 4.15, the Person providing Cash
Collateral, the Issuing Lenders and the Swingline Lender may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.  If
both the Borrower and the Defaulting Lender have provided Cash Collateral, any
Cash Collateral no longer required to be held pursuant to this
Section 4.14(c) shall be returned first to the Borrower until it has received
all Cash Collateral provided by it (together with any interest or income accrued
thereon) and second to the Defaulting Lender.

 

SECTION 4.15                                      Defaulting Lenders.

 

(a)               Defaulting Lender Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders and Section 11.2.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Lenders or
the Swingline Lender hereunder; third, to Cash Collateralize the Fronting
Exposure of the Issuing Lenders and the Swingline Lender with respect to such
Defaulting Lender in accordance with Section 4.14; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan or funded participation in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (A) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans and funded participations under this Agreement and
(B) Cash Collateralize the Issuing Lenders’ and Swingline Lender’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit and Swingline Loans issued under this Agreement, in accordance
with Section 4.14; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Lenders or the Swingline Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any Issuing Lender or
the Swingline Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (1) such payment is a payment of the
principal amount of any Loans or funded participations in Letters of Credit or

 

52

--------------------------------------------------------------------------------


 

Swingline Loans in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (2) such Loans were made or the related Letters of
Credit or Swingline Loans were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and funded participations in Letters of Credit or Swingline
Loans owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or funded participations in Letters of
Credit or Swingline Loans owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in L/C Obligations and Swingline
Loans are held by the Lenders pro rata in accordance with the Revolving Credit
Commitments under the applicable Revolving Credit Facility without giving effect
to Section 4.15(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 4.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)                               Certain Fees.

 

(A)                               Each Defaulting Lender shall be entitled to
receive a Facility Fee for any period during which such Lender is a Defaulting
Lender only to extent allocable to the sum of (1) the outstanding principal
amount of the Revolving Credit Loans funded by it, and (2) its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit and Swingline
Loans for which it has provided Cash Collateral pursuant to Section 4.14.

 

(B)                               Each Defaulting Lender shall be entitled to
receive letter of credit commissions pursuant to Section 3.3 for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Credit Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 4.14.

 

(C)                               With respect to any Facility Fee or letter of
credit commission not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrower shall (1) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in L/C Obligations or
Swingline Loans that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below, (2) pay to each applicable Issuing Lender and Swingline
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Lender’s or Swingline
Lender’s Fronting Exposure to such Defaulting Lender (other than any portion of
such Fronting Exposure that has been Cash Collateralized by the Borrower), and
(3) not be required to pay the remaining amount of any such fee.

 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
L/C Obligations and Swingline Loans shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Revolving Credit
Commitment Percentages (calculated without regard to such Defaulting Lender’s
Revolving Credit Commitment) but only to the extent that such reallocation does
not cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender
to exceed such Non-Defaulting Lender’s Revolving Credit Commitment.  Subject to
Section 11.23, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any

 

53

--------------------------------------------------------------------------------


 

claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, Cash Collateralize the Issuing Lenders’ and Swingline
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 4.14.

 

(b)               Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Issuing Lenders and the Swingline Lender agree in writing that a
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), such Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held pro rata by the Lenders in
accordance with the Revolving Credit Commitments (without giving effect to
Section 4.15(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE V

 

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 5.1                                             Conditions to Closing
and Initial Extensions of Credit on the Restatement Date.  The obligation of the
Lenders to close this Agreement and to make the initial Loans or issue or
participate in the initial Letter of Credit on the Restatement Date, if any, is
subject to the satisfaction of each of the following conditions:

 

(a)               Executed Loan Documents.  This Agreement, a Revolving Credit
Note in favor of each Revolving Credit Lender requesting a Revolving Credit
Note, a Swingline Note in favor of the Swingline Lender (in each case, if
requested thereby), and any other applicable Loan Documents, shall have been
duly authorized, executed and delivered to the Administrative Agent by the
parties thereto, shall be in full force and effect and no Default or Event of
Default shall exist hereunder or thereunder.

 

(b)               Closing Certificates; Etc.  The Administrative Agent shall
have received each of the following in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate.  A certificate
from a Responsible Officer of the Borrower to the effect that (A) each
representation and warranty of the Borrower contained in this Agreement and the
other Loan Documents is true, correct, and complete in all material respects as
of the date hereof or, to the extent such representations and warranties
specifically relate to an earlier date, as of such earlier date (except, in each
case, to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true, correct, and complete in all
respects); (B)  the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; (C) after giving
effect to the Transactions, no Default or Event of Default has occurred and is
continuing; and (D) since December 31, 2016, no event has occurred or condition

 

54

--------------------------------------------------------------------------------


 

arisen, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(ii)                                  Certificate of Secretary of the Borrower. 
A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying as to the incumbency and genuineness of the signature of each officer
of the Borrower executing Loan Documents to which it is a party and certifying
that attached thereto is a true, correct and complete copy of (A) the
certificate of incorporation of the Borrower and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, (B) the bylaws of the Borrower as in effect on
the Restatement Date, and (C) resolutions duly adopted by the Governing Body of
the Borrower authorizing and approving the transactions contemplated hereunder
and the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party.

 

(iii)                               Certificates of Good Standing.  Certificates
as of a recent date regarding the good standing of the Borrower under the laws
of the State of Delaware and the State of Minnesota.

 

(iv)                              Opinions of Counsel.  Opinions of the General
Counsel of and/or outside counsel to the Borrower addressed to the
Administrative Agent and the Lenders with respect to the Borrower, the Loan
Documents and such other matters as the Administrative Agent shall reasonably
request (which such opinions shall expressly permit, subject to customary
conditions, reliance by permitted successors and assigns of the Administrative
Agent and the Lenders).

 

(c)                Consents; Injunctions.

 

(i)                                     Governmental and Third Party Approvals. 
The Borrower shall have received all material governmental, shareholder and
third party consents and approvals necessary in connection with the transactions
contemplated by this Agreement and the other Loan Documents and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Borrower or such transactions or that could
seek or threaten any of the foregoing, and no law or regulation shall be
applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

 

(ii)                                  No Injunction, Etc.  No action, proceeding
or investigation shall have been instituted, threatened or proposed before any
Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby.

 

(d)               Financial Matters.

 

(i)                                     Financial Statements.  The
Administrative Agent shall have received (A) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2016, and the
related audited statements of income and stockholders’ equity and cash flows for
the Fiscal Year then ended and (B) the unaudited Consolidated balance sheet of
the Borrower and its Subsidiaries as of June 30, 2017, and related unaudited
interim statements of income and stockholders’ equity.

 

(ii)                                  Solvency Certificate.  The Borrower shall
have delivered to the Administrative Agent a certificate, in form and substance
satisfactory to the Administrative Agent, and certified

 

55

--------------------------------------------------------------------------------


 

as accurate by the chief financial officer, the treasurer or any assistant
treasurer of the Borrower, that after giving effect to the Transactions, the
Borrower is Solvent.

 

(iii)                               Payment at Closing.  The Borrower shall have
paid or made arrangements to pay contemporaneously with closing (A) to the
Administrative Agent, the Arrangers and the Lenders the fees set forth or
referenced in Section 4.3 and any other accrued and unpaid fees or commissions
due hereunder, (B) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Restatement Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents.

 

(e)                Miscellaneous.

 

(i)                                     Departing Lender Consent.  A departing
lender consent executed by each lender party to the Existing Credit Agreement
which will not be a Lender under this Agreement.

 

(ii)                                  PATRIOT Act, etc.  The Borrower and each
of the Subsidiary Guarantors shall have provided to the Administrative Agent and
the Lenders the documentation and other information requested by the
Administrative Agent in order to comply with requirements of any Anti-Money
Laundering Laws, including, without limitation, the PATRIOT Act and any
applicable “know your customer” rules and regulations.

 

Without limiting the generality of the provisions of Section 10.3(c), for
purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Date specifying its
objection thereto.

 

SECTION 5.2                                             Conditions to All
Extensions of Credit.  The obligations of the Lenders to make or participate in
any Extensions of Credit (including the initial Extension of Credit) and/or any
Issuing Lender to issue or extend any Letter of Credit are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
issuance, or extension date:

 

(a)               Continuation of Representations and Warranties.  The
representations and warranties contained in this Agreement (other than in
Section 6.4) and the other Loan Documents shall be true and correct in all
material respects, except for any representation and warranty that is qualified
by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects, on and as
of such borrowing, issuance, or extension date with the same effect as if made
on and as of such date (except for any such representation and warranty that by
its terms is made only as of an earlier date, which representation and warranty
shall remain true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects as of such earlier date).

 

56

--------------------------------------------------------------------------------


 

(b)               No Existing Default.  No Default or Event of Default shall
have occurred and be continuing (i) on the borrowing date with respect to such
Loan or after giving effect to the Loans to be made on such date or (ii) on the
issuance or extension date with respect to such Letter of Credit or after giving
effect to the issuance or extension of such Letter of Credit on such date.

 

(c)                Notices.  The Administrative Agent shall have received a
Notice of Borrowing or Letter of Credit Application, as applicable, from the
Borrower in accordance with Section 2.3(a) or Section 4.2, as applicable.

 

(d)               New Swingline Loans/Letters of Credit.  So long as any Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it will have no Fronting Exposure after giving effect
to such Swingline Loan and (ii) the Issuing Lender shall not be required to
issue, extend, renew or increase any Letter of Credit unless it will have no
Fronting Exposure after giving effect thereto.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Restatement Date and
as otherwise set forth in Section 5.2, that:

 

SECTION 6.1                                             Organization, Powers,
Qualification, Good Standing, Business and Subsidiaries.

 

(a)               The Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.  The Borrower has
all requisite corporate power and authority to own and operate its properties,
to carry on its business as now conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

(b)               The Borrower is qualified to do business and in good standing
in every jurisdiction where its assets are located and wherever necessary to
carry out its business and operations, except in jurisdictions where the failure
to be so qualified or in good standing would not reasonably be expected to
result in a Material Adverse Effect.

 

(c)                The Borrower and its Subsidiaries are engaged only in the
businesses permitted to be engaged in pursuant to Section 8.7.

 

(d)               The Equity Interests of each of the Significant Subsidiaries
of the Borrower are duly authorized, validly issued, fully paid and
nonassessable, and none of such Equity Interests constitutes Margin Stock.  Each
of the Subsidiaries of the Borrower is a corporation, partnership, trust or
limited liability company duly organized, validly existing and in good standing
under the laws of its respective jurisdiction of organization set forth therein,
has all requisite organizational power and authority to own and operate its
properties and to carry on its business as now conducted, and is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, in each case
except where failure to be so qualified or in good standing or a lack of such
power and authority would not reasonably be expected to result in a Material
Adverse Effect.

 

57

--------------------------------------------------------------------------------


 

SECTION 6.2                                             Authorization of
Borrowing, etc.

 

(a)               The execution, delivery and performance of the Loan Documents
have been duly authorized by all necessary organizational action on the part of
the Borrower.

 

(b)               The execution, delivery and performance by the Borrower of the
Loan Documents and the consummation of the transactions contemplated by the Loan
Documents do not and will not (i) violate any provision of any law or any
governmental rule or regulation applicable to the Borrower or any of its
Subsidiaries, the Organizational Documents of the Borrower or any of its
Subsidiaries or any order, judgment or decree of any court or other Governmental
Authority binding on the Borrower or any of its Subsidiaries, (ii) conflict
with, result in a breach of or constitute (with due notice or lapse of time or
both) a default under any Contractual Obligation of the Borrower or any of its
Subsidiaries, (iii) result in or require the creation or imposition of any Lien
upon any of the properties or assets of the Borrower or any of its Subsidiaries
(other than any Liens created under any of the Loan Documents in favor of
Administrative Agent, any Issuing Lender or the Swingline Lender), or
(iv) require any approval of stockholders or any approval or consent of any
Person under any Contractual Obligation of the Borrower or any of its
Subsidiaries, except for such approvals or consents which have been obtained on
or before the date hereof and disclosed in writing to Lenders and except, in
each case, to the extent such violation, conflict, breach, default, Lien or
failure to obtain such approval or consent would not reasonably be expected to
result in a Material Adverse Effect.

 

(c)                The execution, delivery and performance by the Borrower of
the Loan Documents and the consummation of the transactions contemplated by the
Loan Documents do not and will not require the Borrower to obtain any
Governmental Approvals except for such Governmental Approvals which have been
obtained on or before the date hereof and disclosed in writing to the Lenders
and except to the extent failure to obtain any such Governmental Approvals would
not reasonably be expected to have a Material Adverse Effect.

 

(d)               Each of the Loan Documents has been duly executed and
delivered by the Borrower and is the legally valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

SECTION 6.3                                             Financial Condition. 
The Borrower has heretofore delivered to Lenders, at Lenders’ request, the
audited consolidated balance sheets, statements of income and cash flows of the
Borrower and its Subsidiaries as at and for the year ended December 31, 2016,
and the unaudited consolidated balance sheets, statements of income and cash
flows of the Borrower and its Subsidiaries as at and for the fiscal quarter
ended June 30, 2017.  All such statements were prepared in conformity with GAAP
and fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnote disclosure.

 

SECTION 6.4                                             No Material Adverse
Change.  Since December 31, 2016, no event or change has occurred that has
resulted in or evidences, either in any case or in the aggregate, a Material
Adverse Effect.

 

SECTION 6.5                                             Title to Properties;
Liens.  The Borrower and its Significant Subsidiaries have good and marketable
title to all of their respective properties and assets reflected in the
financial

 

58

--------------------------------------------------------------------------------


 

statements referred to in Section 6.3 or in the most recent financial statements
delivered pursuant to Section 7.1, in each case except for assets disposed of
since the date of such financial statements in the ordinary course of business
or as otherwise permitted under Section 8.5 and except for defects and
irregularities that would not reasonably be expected to result in a Material
Adverse Effect.  Except as permitted by this Agreement, all such properties and
assets are free and clear of Liens.

 

SECTION 6.6                                             Litigation; Adverse
Facts.

 

(a)               Except as set forth in Schedule 6.6 annexed hereto, there are
no Proceedings (whether or not purportedly on behalf of the Borrower or any of
its Subsidiaries) at law or in equity, or before or by any court or other
Governmental Authority (including any Environmental Claims) that are pending or,
to the knowledge of any Senior Officer of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries or any property of the
Borrower or any of its Subsidiaries and that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

 

(b)               Neither the Borrower nor any of its Subsidiaries (i) is in
violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Governmental Authority that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

(c)                The Borrower and each Subsidiary engaged in advisory or
management activities, if any, is duly registered as an investment adviser as
and to the extent required under the Investment Advisers Act of 1940, as
amended, and the rules and regulations promulgated thereunder.  The Borrower and
each Subsidiary engaged in the broker-dealer business, if any, is duly
registered as a broker-dealer as and to the extent required under the Exchange
Act, as amended, and the rules and regulations promulgated thereunder and, as
and to the extent required, is a member in good standing of the Financial
Institutions Regulatory Authority, Inc.

 

SECTION 6.7                                             Payment of Taxes. 
Except to the extent permitted by Section 7.3, all federal and all other
material tax returns and reports of the Borrower and its Subsidiaries required
to be filed by any of them have been timely filed, and all taxes shown on such
tax returns to be due and payable and all material assessments, fees and other
governmental charges upon the Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises that are due
and payable have been paid when due and payable, unless such taxes, assessments,
fees or charges are being actively contested by the Borrower or such Subsidiary
in good faith and by appropriate proceedings and reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP or SAP, as
applicable, shall have been made or provided therefor.  The Borrower and each
Subsidiary have also maintained adequate reserves on their books and records in
accordance with GAAP or SAP, as applicable, for all taxes that have accrued but
which are not yet due and payable.  Neither the Borrower nor any of its
Subsidiaries has participated in any transaction that relates to a year of the
taxpayer (which is still open under the applicable statute of limitations) which
is a “reportable  transaction” within the meaning of Treasury Regulation
Section 1.6011-4(b)(2) (irrespective of the date when the transaction was
entered into).

 

SECTION 6.8                                             Governmental
Regulation.  The Borrower is not subject to regulation under the Investment
Company Act.

 

SECTION 6.9                                             Securities Activities. 
No part of the proceeds of any of the Loans, and no Letters of Credit, will be
used, directly or indirectly, for purchasing or carrying Margin Stock or for any

 

59

--------------------------------------------------------------------------------


 

purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of the Board of Governors of the Federal Reserve System of
the United States.

 

SECTION 6.10                                      Employee Benefit Plans.

 

(a)               The Borrower, each of its Subsidiaries and each of their
respective ERISA Affiliates are in material compliance with all applicable
provisions and requirements of ERISA and the Code and the regulations and
published interpretations in each case thereunder with respect to each Employee
Benefit Plan, and have performed all their obligations under each Employee
Benefit Plan.  To the knowledge of any Senior Officer, each Employee Benefit
Plan that is intended to qualify under Section 401(a) of the Code is so
qualified.

 

(b)               No ERISA Event has occurred or is reasonably expected to
occur.

 

(c)                Each Non-U.S. Plan has been maintained in material compliance
with its terms and with the requirements of any and all applicable laws,
statutes, rules, regulations and orders and has been maintained, where required,
in good standing with applicable regulatory authorities, except as would not
reasonably be expected to result in liability to the Borrower or any of its
Subsidiaries.  All contributions required to be made with respect to a Non-U.S.
Plan have been timely made.  Neither the Borrower nor any of its Subsidiaries
has incurred any obligation in connection with the termination of, or withdrawal
from, any Non-U.S. Plan.

 

SECTION 6.11                                      Environmental Protection.  In
the ordinary course of its business, the officers of the Borrower and its
Subsidiaries consider the effect of Environmental Laws on the business of the
Borrower and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to the Borrower due to Environmental
Laws.  On the basis of this consideration, the Borrower has concluded that
Environmental Laws would not reasonably be expected to have a Material Adverse
Effect.  Neither the Borrower nor any Subsidiary has received any notice to the
effect that its operations are not in material compliance with any of the
requirements of applicable Environmental Laws or are the subject of any federal
or state investigation evaluating whether any remedial action is needed to
respond to a release of any Hazardous Materials into the environment, which
noncompliance or remedial action could reasonably be expected to have a Material
Adverse Effect.

 

SECTION 6.12                                      Solvency.  The Borrower is
and, upon the incurrence of any Obligations by the Borrower on any date on which
this representation is made, will be, Solvent.

 

SECTION 6.13                                      Disclosure.  No representation
or warranty of the Borrower contained in any Loan Document or in any other
document, certificate or written statement furnished to Lenders by or on behalf
of the Borrower for use in connection with the transactions contemplated by this
Agreement, as of the date made, contained any untrue statement of a material
fact or omitted to state a material fact (known to any officer of the Borrower,
in the case of any information not furnished by it) necessary in order to make
the statements contained herein or therein not misleading in light of the
circumstances in which the same were made.  Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by Lenders that such projections as to future events
are not to be viewed as facts and that actual results during the period or
periods covered by any such projections may differ from the projected results.

 

60

--------------------------------------------------------------------------------


 

SECTION 6.14                                      Anti-Corruption Laws;
Anti-Money Laundering Laws and Sanctions.

 

(a)                                 None of (i) the Borrower, any Subsidiary, or
to the knowledge of any Senior Officer of the Borrower, any of their respective
directors, officers, employees or Affiliates, or (ii) to the knowledge of any
Senior Officer of the Borrower, any agent or representative of the Borrower or
any Subsidiary that will act in any capacity in connection with or benefit from
the Credit Facility, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions, (B) is controlled or 50% or more beneficially owned by
or is acting on behalf of a Sanctioned Person, (C) located, organized or
resident in, or has its assets located in, a Sanctioned Country, (D) is, to the
knowledge of any Senior Officer, under administrative, civil or criminal
investigation for an alleged violation of, or has received notice or made a
voluntary disclosure regarding a possible violation of, Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions by, from or to a Governmental Authority
a that enforces Sanctions or any Anti-Corruption Laws or Anti-Money Laundering
Laws, or (E) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons.

 

(b)                                 Each of the Borrower and its Subsidiaries
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower and its Subsidiaries and their respective
directors, officers, employees, agents and Affiliates with all Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions.

 

(c)                                  Each of the Borrower and its Subsidiaries,
and to the knowledge of any Senior Officer of the Borrower, each director,
officer, employee, agent and Affiliate of Borrower and each such Subsidiary, is
in compliance (1) in all material respects with all Anti-Corruption Laws and all
Anti-Money Laundering Laws and (2) with all applicable Sanctions.

 

(d)                                 No proceeds of any Extension of Credit have
been used, directly or indirectly, by the Borrower, any of its Subsidiaries or
any of its or their respective directors, officers, employees and agents in
violation of Section 7.7(c).

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than Unasserted Obligations) have been paid
and satisfied in full in cash, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Revolving Credit Commitments have
terminated, the Borrower covenants and agrees that:

 

SECTION 7.1                                             Financial Statements and
Other Reports.  The Borrower will maintain, and cause each of its Subsidiaries
to maintain, a system of accounting established and administered in accordance
with sound business practices to permit preparation of financial statements in
conformity with GAAP.  The Borrower will deliver, or cause to be delivered, to
Administrative Agent and Lenders:

 

(a)               Events of Default, etc.:  reasonably promptly upon any Senior
Officer of the Borrower obtaining knowledge of any condition or event that
constitutes an Event of Default or a Default, or becoming aware that any Lender
has given any notice (other than to Administrative Agent) or taken any other
action with respect to a claimed Event of Default or a Default, an Officer’s
Certificate specifying the nature and period of existence of such condition,
event or change, or specifying the notice given or action taken by any such
Person and the nature of such claimed Event of Default or a Default, and what
action the Borrower has taken, is taking and proposes to take with respect
thereto;

 

(b)               Quarterly Financials:  (i) as soon as available and in any
event within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, the consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated

 

61

--------------------------------------------------------------------------------


 

statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such Fiscal Quarter and for the period from the beginning
of the then current Fiscal Year to the end of such Fiscal Quarter, setting forth
in each case in comparative form the corresponding figures for the corresponding
periods of the previous Fiscal Year, all in reasonable detail and certified by
the chief financial officer of the Borrower that they fairly present, in all
material respects, the financial condition of the Borrower and its Subsidiaries
as at the dates indicated and the results of their operations and their cash
flows for the periods indicated, subject to changes resulting from audit and
normal year-end adjustments and the absence of footnote disclosure, and
(ii) within 45 days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, a narrative report describing the operations of the Borrower
and its Subsidiaries in the form prepared for presentation to senior management
for such Fiscal Quarter and for the period from the beginning of the then
current Fiscal Year to the end of such Fiscal Quarter; it being understood and
agreed that the delivery of the Borrower’s Form 10-Q promptly following the
filing thereof with the SEC shall satisfy the delivery requirements set forth in
this clause (subject to the time periods set forth in this clause (b));

 

(c)                Year-End Financials:  as soon as available and in any event
within 90 days after the end of each Fiscal Year, (i) the consolidated balance
sheets of the Borrower and its Subsidiaries as at the end of such Fiscal Year
and the related consolidated statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, all in reasonable detail and certified by the chief financial
officer of the Borrower that they fairly present, in all material respects, the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the consolidated results of their operations and their cash
flows for the periods indicated, (ii) a report for the Borrower and its
Subsidiaries setting forth in comparative form the corresponding figures for the
previous Fiscal Year, (iii) a narrative report describing the operations of the
Borrower and its Subsidiaries in the form prepared for presentation to senior
management for such Fiscal Year, (iv) in the case of all such consolidated
financial statements, a report and opinion thereon of independent certified
public accountants of recognized national standing selected by the Borrower and
reasonably satisfactory to Administrative Agent, which report and opinion shall
be prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable securities laws unqualified as to the scope of
the audit or the ability of the Borrower and its Subsidiaries to continue as a
going concern, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the dates indicated and the consolidated
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards, and it being
understood and agreed that the delivery of the Borrower’s Form 10-K promptly
after the filing thereof with the SEC shall satisfy the requirements set forth
in this clause (subject to the time periods set forth in this clause (c));

 

(d)               Compliance Certificates:  together with each delivery of
financial statements pursuant to subdivisions (b) and (c) above, (i) an
Officer’s Compliance Certificate of the Borrower stating that the signer has
reviewed the terms of this Agreement and has made, or caused to be made under
his or her  supervision, a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
do not have knowledge of the existence as at the date of such Officer’s
Compliance Certificate, of any condition or event that constitutes an Event of
Default or a Default, or, if any such condition or event existed or exists,
specifying the nature and period of existence thereof and what action the
Borrower has taken, is taking and proposes to take with respect thereto; and
(ii) an Officer’s Compliance

 

62

--------------------------------------------------------------------------------


 

Certificate demonstrating in reasonable detail whether or not the Borrower is in
compliance at the end of the applicable accounting periods with the restrictions
contained in Section 8.4;

 

(e)                SAP Financial Statements.  (i) as soon as available and in
any event within 60 days after the end of each of the first three Fiscal
Quarters of each Fiscal Year, copies of the unaudited Quarterly Statement of IDS
Property Casualty Insurance Company, RiverSource Life Insurance Company and each
other Insurance Subsidiary requested in writing by Administrative Agent,
certified by the chief financial officer or the treasurer of such Insurance
Subsidiary, all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein, (ii) as soon as
available and in any event within 100 days after the end of each Fiscal Year,
copies of the unaudited Annual Statement of IDS Property Casualty Insurance
Company, RiverSource Life Insurance Company and each other Insurance Subsidiary
requested in writing by Administrative Agent, certified by the chief financial
officer or the treasurer of such Insurance Subsidiary, all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein, and (iii) as soon as available and in any event by June 1 of
each year, copies of the audited Annual Statement for the prior Fiscal Year of
IDS Property Casualty Insurance Company, RiverSource Life Insurance Company and
each other Insurance Subsidiary requested in writing by Administrative Agent
certified by independent certified public accountants of recognized national
standing selected by the Borrower and reasonably satisfactory to Administrative
Agent, all such statements to be prepared in accordance with SAP consistently
applied throughout the periods reflected therein.

 

(f)                 SEC Filings and Press Releases:  promptly upon their
becoming available, at the Administrative Agent’s discretion, notice of the
public availability of, or copies of (i) regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by the Borrower or any of its Subsidiaries with any
securities exchange or with the SEC or any governmental or private regulatory
authority, and (ii) all press releases and other statements made available
generally by the Borrower or any of its Subsidiaries to the public concerning
material developments in the business of the Borrower and its Subsidiaries,
taken as a whole;

 

(g)                ERISA Events:  promptly upon any Senior Officer of the
Borrower becoming aware of the occurrence of or forthcoming occurrence of any
ERISA Event, a written notice specifying the nature thereof, what action the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto;

 

(h)               ERISA Notices:  with reasonable promptness, copies of all
notices received by the Borrower or any of its Subsidiaries from a Multiemployer
Plan sponsor or a Governmental Authority concerning an ERISA Event;

 

(i)                   Ratings:  reasonably promptly after any Senior Officer of
the Borrower becoming aware of any change in the Borrower’s Debt Rating or
outlook, a statement describing such change, whether such change was made by
S&P, Moody’s or both and the effective date of such change; and

 

(j)                  Other Information:  with reasonable promptness, such other
information and data with respect to the Borrower or any of its Subsidiaries as
from time to time may be reasonably requested by Administrative Agent.

 

SECTION 7.2                                             Existence, etc.  Except
as permitted under Section 8.5, the Borrower will, and will cause each of its
Significant Subsidiaries to, at all times preserve and keep in full force and
effect its

 

63

--------------------------------------------------------------------------------


 

existence and all rights and franchises material to its business; provided,
however that neither the Borrower nor any of its Subsidiaries shall be required
to preserve any such right or franchise if the Governing Body of the Borrower or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower or such Subsidiary, as
the case may be, and that the loss thereof would not reasonably be expected to
result in a Material Adverse Effect; provided further that the Borrower will not
be required to preserve and keep in full force and effect the existence of any
Subsidiary, if the Governing Body of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary and that the loss thereof would
not reasonably be expected to result in a Material Adverse Effect.

 

SECTION 7.3                                             Payment of Taxes and
Claims.  The Borrower will, and will cause each of its Significant Subsidiaries
to, pay all material taxes, assessments and other governmental charges imposed
upon it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any material penalty accrues thereon, and all
material claims (including claims for labor, services, materials and supplies)
for sums that have become due and payable and that by law have or may become a
Lien upon any of its properties or assets, prior to the time when any material
penalty or fine shall be incurred with respect thereto; provided that no such
tax, assessment, charge or claim need be paid if it is being contested in good
faith by appropriate proceedings, so long as (i) such reserve or other
appropriate provision, if any, as shall be required in conformity with GAAP or
SAP, as applicable, shall have been made therefor and (ii) in the case of a tax,
assessment, charge or claim which has or may become a Lien against any of the
assets of the Borrower or its Significant Subsidiaries, the Lien is not being
enforced by foreclosure or sale of any portion of such assets to satisfy such
charge or claim or is otherwise permitted by this Agreement.

 

SECTION 7.4                                             Maintenance of
Properties; Insurance.

 

(a)               The Borrower will, and will cause each of its Significant
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all properties used or
useful in the business of the Borrower and its Significant Subsidiaries
(including all intellectual property) if the failure to so maintain any such
properties would reasonably be expected to result in a Material Adverse Effect.

 

(b)               The Borrower will insure its and its Subsidiaries’ assets and
businesses in such manner and to such extent as is customary for companies
engaged in the same or similar businesses in similar locations.

 

SECTION 7.5                                             Inspection Rights.  The
Borrower shall, and shall cause each of its Significant Subsidiaries to, permit
any authorized representatives designated by Administrative Agent (and, during
the continuance of an Event of Default, any Lender) to visit and inspect any of
the properties of the Borrower or of any of its Significant Subsidiaries, to
inspect, copy and take extracts from its and their financial and accounting
records, and to discuss its and their affairs, finances and accounts with its
and their officers and independent public accountants (provided that the
Borrower may, if it so chooses, be present at or participate in any such
discussion), all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested or at any time
or from time to time following the occurrence and during the continuation of an
Event of Default.

 

SECTION 7.6                                             Compliance with
Laws, etc.  The Borrower shall comply, and shall cause each of its Subsidiaries
to comply, with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority (including all Environmental Laws),
noncompliance with which would reasonably be expected to result in, individually
or in the aggregate, a Material Adverse Effect.

 

64

--------------------------------------------------------------------------------


 

The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with all Anti-Corruption
Laws, Anti-Money Laundering Laws, and applicable Sanctions.

 

SECTION 7.7                                             Use of Proceeds.

 

(a)               The Borrower shall use the proceeds of the Extensions of
Credit for working capital and general corporate purposes.

 

(b)               The Borrower shall use the proceeds of any Incremental Loan as
permitted pursuant to Section 4.13.

 

(c)                The Borrower will not request any Extension of Credit, and
the Borrower shall not use, and shall ensure that its Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Extension of Credit, directly or indirectly, (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (iii) in any other manner that would result in the
violation of any Sanctions applicable to any party hereto by any Person.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

Until all of the Obligations (other than Unasserted Obligations) have been paid
and satisfied in full in cash, all Letters of Credit have been terminated or
expired (or been Cash Collateralized) and the Revolving Credit Commitments have
terminated, the Borrower covenants and agrees that:

 

SECTION 8.1                                             Liens and Related
Matters.

 

(a)               Prohibition on Liens.  The Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly, create, incur, assume
or permit to exist any Lien on or with respect to any property or asset of any
kind (including any document or instrument in respect of goods or accounts
receivable) of the Borrower or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:

 

(i)                                     Permitted Liens;

 

(ii)                                  Liens described in Schedule 8.1 annexed
hereto;

 

(iii)                               Liens securing obligations incurred in
connection with any transaction (including an agreement with respect thereto)
now existing or hereafter entered into which is a rate swap transaction, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option or any other investment-related transaction (including any
option with respect to any of these transactions) and any combination of these
transactions or other investment-related arrangements or contracts, in each case
entered into in the ordinary course of business for the purpose of asset or
liability management;

 

65

--------------------------------------------------------------------------------


 

(iv)                              Liens on any property or assets existing at
the time such property or asset was acquired (including Liens on the property or
assets of any Person that becomes a Subsidiary of the Borrower that existed at
the time such Person became a Subsidiary by acquisition, merger, consolidation
or otherwise), which Liens were not created in contemplation of such
acquisition; provided that (i) such Liens shall not extend to or cover any
property or assets of any character other than the property being acquired and
(ii) such Liens shall secure only those obligations which such Liens secured on
the date of such acquisition;

 

(v)                                 Liens in respect of purchase money debt and
Capital Lease Obligations upon or in any real property or equipment acquired or
held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such property or equipment; provided that (i) such Liens shall not extend to or
cover any property or assets of any character other than the property or
equipment being financed and (ii) the aggregate amount of Indebtedness secured
by such Liens (other than secured Indebtedness incurred in sale/leaseback
transactions involving real property occupied by the Borrower or its
Subsidiaries) does not exceed $100,000,000 at any time outstanding;

 

(vi)                              Liens on any real property securing
Indebtedness in respect of which (i) the recourse of the holder of such
Indebtedness (whether direct or indirect and whether contingent or otherwise)
under the instrument creating the Lien or providing for the Indebtedness secured
by the Lien is limited to such real property directly securing such Indebtedness
and (ii) such holder may not under the instrument creating the Lien or providing
for the Indebtedness secured by the Lien collect by levy of execution or
otherwise against assets or property of the Borrower or any Subsidiary (other
than such real property directly securing such Indebtedness) if the Borrower or
such Subsidiary fails to pay such Indebtedness when due and such holder obtains
a judgment with respect thereto, except for recourse obligations that are
customary in “non-recourse” real estate transactions;

 

(vii)                           Liens on mortgage-backed securities in favor of
a Federal Reserve Bank;

 

(viii)                        Liens on assets securing obligations owing to a
Federal Home Loan Bank;

 

(ix)                              Liens on assets securing repurchase
agreements;

 

(x)                                 other Liens securing liabilities in an
aggregate amount not to exceed 10% of Consolidated Net Worth as of the end of
the last Fiscal Quarter or Fiscal Year (as the case may be) for which financial
statements have been delivered pursuant to Section 7.1(b) or (c); and

 

(xi)                              the replacement, extension or renewal of any
Lien permitted by clauses (ii), (iv) and (v) above upon or in the same property
subject thereto arising out of the replacement, extension or renewal of the
Indebtedness secured thereby (without any increase in the amount thereof).

 

(b)                                 No Further Negative Pledges.  The Borrower
will not, and will not permit any of its Subsidiaries to, enter into or
otherwise cause or suffer to exist any agreement prohibiting the creation or
assumption of any Lien upon any of its properties or assets, whether now owned
or hereafter acquired, other than (i) any agreement evidencing Indebtedness
secured by Liens permitted by this Agreement, as to the assets securing such
Indebtedness, (ii) any agreement evidencing an asset sale, as to the assets
being sold, (iii) any agreement evidencing a sale of all or substantially all of
the Equity Interests of any

 

66

--------------------------------------------------------------------------------


 

Subsidiary, as to the assets of such Subsidiary, and (iv) any agreement
permitting the Borrower or such Subsidiary to grant a Lien on its property or
assets to secure the Obligations.

 

(c)                                  No Restrictions on Subsidiary Distributions
to the Borrower or Other Subsidiaries.  The Borrower will not, and will not
permit any of its Subsidiaries to, create or otherwise cause or suffer to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Subsidiary to (i) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by the Borrower
or any other Subsidiary of the Borrower, (ii) repay or prepay any Indebtedness
owed by such Subsidiary to the Borrower or any other Subsidiary of the Borrower,
(iii) make loans or advances to the Borrower or any other Subsidiary of the
Borrower, or (iv) transfer any of its property or assets to the Borrower or any
other Subsidiary of the Borrower, except in each case (a) as provided in this
Agreement, (b) as to transfers of assets, as may be provided in an agreement
with respect to a sale of such assets and (c) as required by law.

 

SECTION 8.2                                             Acquisitions.  The
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Equity Interests of any Person, or any
division or line of business of any Person except the Borrower or any of its
Subsidiaries may acquire, in a single transaction or series of related
transactions (a) all or substantially all of the assets or a majority of the
outstanding Equity Interests entitled to vote in an election of members of the
Governing Body of a Person or (b) any division, line of business or other
business unit of a Person, in each case that is a type of business (or assets
used in a type of business) permitted to be engaged in by the Borrower and its
Subsidiaries pursuant to Section 8.7, so long as (1) no Event of Default or
Default shall then exist or would exist after giving effect thereto and
(2) after giving effect to such acquisition and any financing thereof on a pro
forma basis as if such acquisition had been completed on the first day of the
four Fiscal Quarter period ending on the last day of the most recent Fiscal
Quarter or Fiscal Year (as the case may be) for which financial statements have
been delivered pursuant to Section 7.1(b) or (c) (such last day, the “test
date”), the Borrower and its Subsidiaries would have been in compliance with
each of the financial covenants set forth in Section 8.4 on such test date.

 

SECTION 8.3                                             Restricted Junior
Payments.  The Borrower shall not, and shall not permit any of its Subsidiaries
to, directly or indirectly, declare, order, pay, make or set apart any sum for
any Restricted Junior Payment so long as any Event of Default or a Default shall
have occurred and be continuing or shall be caused thereby.

 

SECTION 8.4                                             Financial Covenants.

 

(a)               Maximum Consolidated Leverage Ratio.  The Borrower shall not
permit the Consolidated Leverage Ratio as of the last day of the most recently
ended Fiscal Quarter to exceed 40%.

 

(b)               Minimum Consolidated Interest Coverage Ratio.  As of the last
day of any Fiscal Quarter, the Borrower shall not permit the Consolidated
Interest Coverage Ratio to be less than 4.00 to 1.00.

 

SECTION 8.5                                             Restriction on
Fundamental Changes; Asset Sales.  The Borrower shall not, and shall not permit
any of its Subsidiaries to, enter into any transaction of merger or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or convey, sell, lease or sub-lease (as lessor or
sublessor), transfer or otherwise dispose of, in one transaction or a series of
transactions, either (x) all or substantially all of its business, property or
assets, or (y) the Equity Interests of any Subsidiary, in each case whether now
owned or hereafter acquired, except:

 

67

--------------------------------------------------------------------------------


 

(a)               any Subsidiary of the Borrower may be merged with or into the
Borrower or any Wholly-Owned Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any Wholly-Owned Subsidiary;
provided that, in the case of such a merger, the Borrower or such Wholly-Owned
Subsidiary shall be the continuing or surviving Person;

 

(b)               any Person may be merged with or into the Borrower or any
Subsidiary if the acquisition of the Equity Interests of such Person by the
Borrower or such Subsidiary would have been permitted pursuant to Section 8.2;
provided that (i) in the case of the Borrower, the Borrower shall be the
continuing or surviving Person, (ii) in the case of a Subsidiary, if such
Subsidiary is not the surviving or continuing Person, the surviving Person
becomes a Subsidiary and (iii) in each case, no Default or Event of Default
shall have occurred or be continuing after giving effect thereto; and

 

(c)                except as set forth in paragraph (a) above, the Borrower
(i) may or may cause any Subsidiary to sell the Equity Interests of any
Subsidiary (other than the Equity Interests of a Significant Subsidiary) or
(ii) may cause any Subsidiary (other than a Significant Subsidiary) to sell all
or substantially all of such Subsidiary’s assets.

 

SECTION 8.6                                             Transactions with
Affiliates.  The Borrower shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly, enter into or permit to exist any
material transaction (including the purchase, sale, lease or exchange of any
property or the rendering of any service) of any kind with any Affiliate of the
Borrower, whether or not in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate,
provided that the foregoing restriction will not apply to transactions between
or among the Borrower and any of its Wholly-Owned Subsidiaries or between and
among any Wholly-Owned Subsidiaries.

 

SECTION 8.7                                             Conduct of Business. 
From and after Restatement Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any businesses that are material to the
Borrower and its Subsidiaries, taken as a whole, other than the businesses
engaged in by the Borrower and its Subsidiaries on the Restatement Date and
businesses reasonably related thereto.

 

SECTION 8.8                                             Indebtedness.  The
Borrower shall not permit any of its Subsidiaries to, directly or indirectly,
incur Indebtedness (other than (a) debt securities which are not recourse to
Borrower or any of its Subsidiaries and which are issued by Variable Interest
Entities,  (b) repurchase agreements, (c) obligations owing to any Federal Home
Loan Bank secured by pledged assets, (d) obligations owing to any Federal
Reserve Bank secured by pledges of mortgage-backed securities, (e) derivatives
transactions entered into in the ordinary course of business for the purpose of
asset and liability management, and (f) obligations under operating leases) if,
at the time such Indebtedness is incurred and after giving effect thereto, the
aggregate outstanding principal amount of all such Indebtedness would exceed 10%
of Consolidated Net Worth as of the end of the last Fiscal Quarter or Fiscal
Year (as the case may be), for which financial statements have been delivered
pursuant to Section 7.1(b) or (c).

 

68

--------------------------------------------------------------------------------


 

ARTICLE IX

 

DEFAULT AND REMEDIES

 

SECTION 9.1                                             Events of Default.  Each
of the following shall constitute an Event of Default:

 

(a)               Failure to Make Payments When Due.  Failure by the Borrower to
pay any principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; failure by the Borrower to pay when due any amount payable to an
Issuing Lender in reimbursement of any drawing under a Letter of Credit; or
failure by the Borrower to pay any interest on any Loan or any fee or any other
amount due under this Agreement within five Business Days after the date due; or

 

(b)               Default in Other Agreements.

 

(i)                                     Failure of the Borrower or any of its
Subsidiaries to pay when due any principal of or interest on or any other amount
payable in respect of one or more items of Material Indebtedness, in each case
beyond the end of any grace period provided therefor; or

 

(ii)                                  breach or default by the Borrower or any
of its Subsidiaries with respect to any other material term of (a) one or more
items of Material Indebtedness or (b) any loan agreement, mortgage, indenture or
other agreement relating to such item(s) of Material Indebtedness, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Material Indebtedness (or a trustee on behalf of such holder or holders) to
cause, that Material Indebtedness to become or be declared due and payable prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be (with all notices provided for therein having been given and all
grace periods provided for therein having lapsed, such that no further notice or
passage of time is required in order for such holders or such trustee to
exercise such right, other than notice of their or its election to exercise such
right); or

 

(c)                Breach of Certain Covenants.  Failure of the Borrower to
perform or comply with any term or condition contained in Sections 4.15, 7.1(a),
7.2, 7.7, or Article VIII (other than (x) Section 8.1(a), 8.6, or 8.7, in each
case, to the extent such failure to comply therewith relates solely to a breach
by a Subsidiary of the Borrower which is not a Significant Subsidiary, and
(y) Section 8.1(b), to the extent such failure to comply therewith relates
solely to an agreement entered into by a Subsidiary of the Borrower which is not
a Significant Subsidiary) of this Agreement; or

 

(d)               Breach of Warranty.  Any representation, warranty or
certification made by the Borrower in any Loan Document or in any certificate at
any time given by the Borrower in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect on the
date as of which made; or

 

(e)                Other Defaults Under Loan Documents.  The Borrower shall
default in the performance of or compliance with any term contained in this
Agreement or any of the other Loan Documents, other than any such term referred
to or covered in any other subsection of this Article IX, and such default shall
not have been remedied or waived within 30 days after receipt by the Borrower of
notice from Administrative Agent or any Lender of such default; or

 

(f)                 Involuntary Bankruptcy; Appointment of Receiver, etc.

 

(i)                                     A court having jurisdiction in the
premises shall enter a decree or order for relief in respect of the Borrower or
any of its Subsidiaries in an involuntary case under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, which decree or order shall remain unstayed for a period of
60 days; or any other similar

 

69

--------------------------------------------------------------------------------


 

relief shall be granted under any applicable federal or state law and shall
remain unstayed for a period of 60 days; or

 

(ii)                                  an involuntary case shall be commenced
against the Borrower or any of its Subsidiaries under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
conservator, custodian or other officer having similar powers over the Borrower
or any of its Subsidiaries, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of the Borrower
or any of its Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of the Borrower or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days unless dismissed, bonded or discharged; or

 

(g)                Voluntary Bankruptcy; Appointment of Receiver, etc.

 

(i)                                     The Borrower or any of its Subsidiaries
shall have an order for relief entered with respect to it or commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its property; or the
Borrower or any of its Subsidiaries shall make any assignment for the benefit of
creditors; or

 

(ii)                                  The Borrower or any of its Subsidiaries
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the Governing Body of
the Borrower or any of its Subsidiaries (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to in clause (i) above or this clause (ii); or

 

(h)               Judgments and Attachments.  Any money judgment, writ or
warrant of attachment or similar process involving in the aggregate at any time
an amount in excess of $50,000,000 to the extent not adequately covered by
insurance as to which a solvent and unaffiliated insurance company has
acknowledged coverage, shall be entered or filed against the Borrower or any of
its Subsidiaries or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed for a period of 60 days (or in any
event later than five days prior to the date of any proposed sale thereunder);
or

 

(i)                   Dissolution.  Any order, judgment or decree shall be
entered against the Borrower or any of its Subsidiaries decreeing the
dissolution or split up of the Borrower or that Subsidiary (other than any such
order, judgment or decree entered solely to effect a voluntary dissolution by
any Subsidiary not otherwise addressed in any clause of this Section 9.1) and
such order shall remain undischarged or unstayed for a period in excess of 60
days; or

 

(j)                  Employee Benefit Plans.  There shall occur one or more
ERISA Events that individually or in the aggregate result in or would reasonably
be expected to result in liability of the Borrower in excess of $50,000,000; or
there shall exist an amount of unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), individually or in the aggregate for all Pension
Plans to which the Borrower or any of its Subsidiaries has contributed or may be
required to contribute (excluding for purposes of such computation any Pension
Plans with respect to which assets exceed benefit liabilities), which would
reasonably be expected to result in a Material Adverse Effect; or

 

70

--------------------------------------------------------------------------------


 

(k)               Change in Control.  A Change in Control shall have occurred;
or

 

(l)                   Licensing.  Any License of any Regulated Subsidiary
(a) shall be revoked by the Governmental Authority which issued such License, or
any action (administrative or judicial) to revoke a License shall have been
commenced against any Regulated Subsidiary and shall not have been dismissed
within 180 days after the commencement thereof, (b) shall be suspended by such
Governmental Authority for a period in excess of thirty (30) days or (c) shall
not be reissued or renewed by such Governmental Authority upon the expiration
thereof following application for such reissuance or renewal by any Regulated
Subsidiary, in each case to the extent such revocation, action, suspension,
nonreissuance or nonrenewal would reasonably be expected to have a Material
Adverse Effect; or

 

(m)           Certain Proceedings.  Any (i) Regulated Subsidiary shall become
subject to any conservation, rehabilitation or liquidation order, directive,
mandate, judgment, decree, injunction, or other order (whether temporary,
preliminary, or permanent) issued by any Governmental Authority which would
reasonably be expected to have a Material Adverse Effect and which is not stayed
or lifted within ten (10) days or (ii) Governmental Authority shall have, after
the Restatement Date, enacted, issued, promulgated, enforced in the first
instance or adopted any law, rule or regulation which has become effective and
which prohibits, enjoins or otherwise restricts the operation by any Regulated
Subsidiary of its business in a manner that would reasonably be expected to have
a Material Adverse Effect, after giving effect to any action taken or in the
process of being taken by the Borrower or such Subsidiary to mitigate the effect
of, or otherwise in response to, such law, rule or regulation; or

 

(n)               Invalidity of Loan Documents; Repudiation of Obligations.  At
any time after the execution and delivery thereof, (i) any Loan Document or any
provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, or (ii) the
Borrower shall contest the validity or enforceability of any Loan Document or
any provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document or any provision thereof:

 

SECTION 9.2                                             Remedies.  Upon the
occurrence and during the continuance of an Event of Default, with the consent
of the Required Lenders, the Administrative Agent may, or upon the request of
the Required Lenders, the Administrative Agent shall, by notice to the Borrower:

 

(a)               Acceleration; Termination of Credit Facility.  Terminate the
Revolving Credit Commitment and declare the principal of and interest on the
Loans and the Reimbursement Obligations at the time outstanding, and all other
amounts owed to the Lenders and to the Administrative Agent under this Agreement
or any of the other Loan Documents and all other Obligations, to be forthwith
due and payable, whereupon the same shall immediately become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower, anything in this Agreement or the other
Loan Documents to the contrary notwithstanding, and terminate the Credit
Facility and any right of the Borrower to request borrowings or Letters of
Credit thereunder; provided, that upon the occurrence of an Event of Default
specified in Section 9.1(f) or (g), the Credit Facility shall be automatically
terminated and all Obligations shall automatically become due and payable
without presentment, demand, protest or other notice of any kind, all of which
are expressly waived by the Borrower, anything in this Agreement or in any other
Loan Document to the contrary notwithstanding.

 

(b)               Letters of Credit.  With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph,

 

71

--------------------------------------------------------------------------------


 

demand that the Borrower deposit in a Cash Collateral account opened by the
Administrative Agent an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit; provided, that upon the occurrence
of an Event of Default specified in Section 9.1(f) or (g) with respect to the
Borrower, the Borrower’s obligation to provide such Cash Collateral shall
automatically become due and payable without presentment, demand, protest or
notice of any kind, all of which are expressly waived by the Borrower, anything
in this Agreement or any other Loan Document to the contrary notwithstanding. 
Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Obligations in accordance with Section 9.4.  After all such Letters of
Credit shall have expired or been fully drawn upon, the Reimbursement Obligation
shall have been satisfied and all other Obligations shall have been Paid in
Full, the balance, if any, in such Cash Collateral account shall be returned to
the Borrower.

 

(c)                General Remedies.  Exercise on behalf of the Lenders all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

 

SECTION 9.3                                             Rights and Remedies
Cumulative; Non-Waiver; etc.

 

(a)               The enumeration of the rights and remedies of the
Administrative Agent and the Lenders set forth in this Agreement is not intended
to be exhaustive and the exercise by the Administrative Agent and the Lenders of
any right or remedy shall not preclude the exercise of any other rights or
remedies, all of which shall be cumulative, and shall be in addition to any
other right or remedy given hereunder or under the other Loan Documents or that
may now or hereafter exist at law or in equity or by suit or otherwise.  No
delay or failure to take action on the part of the Administrative Agent or any
Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing between the Borrower, the Administrative
Agent and the Lenders or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Agreement or any of the
other Loan Documents or to constitute a waiver of any Event of Default.

 

(b)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Borrower shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Issuing Lender or
the Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Lender or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.4 (subject to the terms
of Section 4.6), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.2 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to

 

72

--------------------------------------------------------------------------------


 

Section 4.6, any Lender may, with the consent of the Required Lenders, enforce
any rights and remedies available to it and as authorized by the Required
Lenders.

 

SECTION 9.4                                             Crediting of Payments
and Proceeds.  In the event that the Obligations have been accelerated pursuant
to Section 9.2 or the Administrative Agent or any Lender has exercised any
remedy set forth in this Agreement or any other Loan Document, all payments
received on account of the Obligations and all net proceeds from the enforcement
of the Obligations shall, subject to the provisions of Sections 3.11, 4.14 and
4.15, be applied by the Administrative Agent as follows:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees (other
than Facility Fees and Letter of Credit commissions payable to the Revolving
Credit Lenders), indemnities and other amounts (other than principal and
interest) payable to the Lenders, the Issuing Lender and the Swingline Lender
under the Loan Documents, including attorney fees, ratably among the Lenders,
the Issuing Lender and the Swingline Lender in proportion to the respective
amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Facility Fees and Letter of Credit commissions payable to the Revolving
Credit Lenders and interest on the Loans and Reimbursement Obligations, ratably
among the Lenders, the Issuing Lender and the Swingline Lender in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them;

 

Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding; and

 

Last, the balance, if any, after all of the Obligations have been Paid in Full,
to the Borrower or as otherwise required by Applicable Law.

 

SECTION 9.5                                             Administrative Agent
May File Proofs of Claim.  In case of the pendency of any proceeding under any
Debtor Relief Law or any other judicial proceeding relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(a)               to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, L/C Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Lenders and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Lenders
and the Administrative Agent under Sections 3.3, 4.3 and 11.3) allowed in such
judicial proceeding; and

 

73

--------------------------------------------------------------------------------


 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders, to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 4.3 and 11.3.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT

 

SECTION 10.1                                      Appointment and Authority. 
Each of the Lenders and each Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this
Article (except to the extent expressly related to the Borrower which is set
forth in Section 10.6) are solely for the benefit of the Administrative Agent,
the Lenders and the Issuing Lenders, and neither the Borrower nor any Subsidiary
thereof shall have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

SECTION 10.2                                      Rights as a Lender.  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

 

SECTION 10.3                                      Exculpatory Provisions.

 

(a)               The Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in

 

74

--------------------------------------------------------------------------------


 

writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
Applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Subsidiaries or Affiliates that is communicated to or obtained by
the Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

(b)               The Administrative Agent shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 11.2 and Section 9.2)
or (ii) in the absence of its own gross negligence or willful misconduct or the
breach in bad faith of its obligations hereunder or under any other Loan
Document, as determined in each case by a court of competent jurisdiction by
final nonappealable judgment.  The Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to the Administrative Agent
by the Borrower, a Lender or an Issuing Lender.

 

(c)                The Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith
(including, without limitation, any report provided to it by an Issuing Lender
pursuant to Section 3.9), (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article VI or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

SECTION 10.4                                      Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or such Issuing Lender unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Lender prior to
the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

75

--------------------------------------------------------------------------------


 

SECTION 10.5                                      Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Credit Facility as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

SECTION 10.6                                      Resignation of Administrative
Agent.

 

(a)               The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the Issuing Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above; provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)               If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by Applicable Law, by notice in writing to the
Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor meeting the qualifications
set forth in clause (a) above.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)                With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable), (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except under Section 11.10 and
except that in the case of any collateral security held by the Administrative
Agent on behalf of the Lenders or the Issuing Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each Issuing Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to

 

76

--------------------------------------------------------------------------------


 

the retiring or removed Administrative Agent).  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 11.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

(d)               Any resignation by, or removal of, Wells Fargo as
Administrative Agent pursuant to this Section shall also constitute its
resignation as an Issuing Lender and Swingline Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (i) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Issuing Lender and Swingline Lender, (ii) the
retiring Issuing Lender and Swingline Lender shall be discharged from all of
their respective duties and obligations hereunder or under the other Loan
Documents (except under Section 11.10), and (iii) the successor Issuing Lender
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

 

SECTION 10.7                                      Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender and each Issuing Lender acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and each Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 10.8                                      No Other Duties, etc. 
Anything herein to the contrary notwithstanding, none of the syndication agents,
documentation agents, co-agents, arrangers or bookrunners listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.

 

SECTION 10.9                                      Cash Collateral. 
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary (but subject to the provisions of Section 3.11), in no event shall any
Cash Collateral provided with respect to any Extended Letter of Credit be
released without the prior written consent of the applicable Issuing Lender of
such Extended Letter of Credit.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.1                                      Notices.

 

(a)               Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

77

--------------------------------------------------------------------------------


 

If to the Borrower:

Ameriprise Financial, Inc.

 

22 Ameriprise Financial Center

 

Minneapolis, MN   55474

 

Attention:  Treasurer

 

Telephone: 612-671-7008

 

Facsimile:  866-678-0081

 

Email:  jim.brefeld@ampf.com

 

 

 

with a copy to:

 

 

 

Ameriprise Financial, Inc.

 

1099 Ameriprise Financial Center

 

Minneapolis, MN   55474

 

Attention:   David H. Weiser, Esq.

 

Telephone: 612-671-1788

 

Facsimile:  866-678-0081

 

Email:  david.h.weiser@ampf.com

 

 

If to Administrative Agent,

 

Swingline Lender, or Issuing

 

Lender:

Wells Fargo Bank, N.A.

 

1525 W WT Harris Blvd.

 

MAC DI109-019

 

Charlotte, NC   28226

 

Attention:   Jason Campbell

 

Telephone: (704) 427-6987

 

Facsimile:  (704) 715-0017

 

Email:  Jason.L.Campbell@WellsFargo.com

 

 

 

Wells Fargo Financial Institutions Group

 

90 South 7th Street

 

Minneapolis, MN   55402

 

MAC N9305-06H

 

Attention:   Tony Richter

 

Telephone: (612) 316-0903

 

Facsimile:  (612) 667-7251

 

Email:  Anthony.Richter@wellsfargo.com

 

 

If to any Lender:

To the address of such Lender set forth on the Register with respect to
deliveries of notices and other documentation that may contain material
non-public information.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

78

--------------------------------------------------------------------------------


 

(b)               Electronic Communications.  Notices and other communications
to the Lenders and the Issuing Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any Issuing Lender
pursuant to Article II or III if such Lender or such Issuing Lender, as
applicable, has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

(c)                Administrative Agent’s Office.  The Administrative Agent
hereby designates its office located at the second address set forth above, or
any subsequent office which shall have been specified for such purpose by
written notice to the Borrower and Lenders, as the Administrative Agent’s Office
referred to herein, to which payments due are to be made and at which Loans will
be disbursed and Letters of Credit requested.

 

(d)               Change of Address, Etc.  Each of the Borrower, the
Administrative Agent, any Issuing Lender or the Swingline Lender may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto.  Any Lender may change its address or
facsimile number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each Issuing Lender and the Swingline
Lender.

 

(e)                Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Borrower
Materials available to the Issuing Lenders and the other Lenders by posting the
Borrower Materials on the Platform.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the accuracy or
completeness of the Borrower Materials or the adequacy of the Platform, and
expressly disclaim liability for errors or omissions in the Borrower Materials. 
No warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Borrower Materials or
the Platform.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
communications through the Internet (including, without limitation, the
Platform), except to the extent that such losses, claims, damages, liabilities
or expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have

 

79

--------------------------------------------------------------------------------


 

resulted from the gross negligence or willful misconduct of such Agent Party;
provided that in no event shall any Agent Party have any liability to the
Borrower, any Lender, the Issuing Lender or any other Person for indirect,
special, incidental, consequential or punitive damages, losses or expenses (as
opposed to actual damages, losses or expenses).

 

(f)                 Private Side Designation.  Each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and Applicable Law, including United States Federal and state securities
Applicable Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities Applicable
Laws.

 

SECTION 11.2                                      Amendments, Waivers and
Consents.  Except as set forth below or as specifically provided in any Loan
Document, any term, covenant, agreement or condition of this Agreement or any of
the other Loan Documents may be amended or waived by the Lenders, and any
consent given by the Lenders, if, but only if, such amendment, waiver or consent
is in writing signed by the Required Lenders (or by the Administrative Agent
with the consent of the Required Lenders) and delivered to the Administrative
Agent and, in the case of an amendment, signed by the Borrower; provided, that
no amendment, waiver or consent shall:

 

(a)               increase or extend the Revolving Credit Commitment of any
Lender (or reinstate any Revolving Credit Commitment terminated pursuant to
Section 9.2) or increase the amount of Loans of any Lender, in any case, without
the written consent of each Lender;

 

(b)               waive, extend or postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly and adversely
affected thereby;

 

(c)                reduce the principal of, or the rate of interest specified
herein on, any Loan or Reimbursement Obligation, or (subject to clause (iv) of
the proviso set forth in the paragraph below) any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 4.1(b) during the
continuance of an Event of Default;

 

(d)               change Section 4.6 or Section 9.4 in a manner that would alter
the pro rata sharing of payments or order of application required thereby
without the written consent of each Lender directly and adversely affected
thereby; or

 

(e)                except as otherwise permitted by this Section 11.2, change
any provision of this Section or reduce the percentages specified in the
definitions of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly and adversely affected
thereby;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement (including, without limitation, Section 10.9) or any Letter of Credit

 

80

--------------------------------------------------------------------------------


 

Application relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) each
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (v) each Letter of Credit
Application and each cash collateral agreement or other document entered into in
connection with an Extended Letter of Credit may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
provided that a copy of such amended Letter of Credit Application, cash
collateral agreement or other document, as the case may be, shall be promptly
delivered to the Administrative Agent upon such amendment or waiver, and
(vi) the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error, ambiguity, defect or inconsistency or omission of a
technical or immaterial nature in any such provision.  Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that (A) the
Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender, and (B) any amendment, waiver, or consent
hereunder which requires the consent of all Lenders or each affected Lender that
by its terms disproportionately and adversely affects any such Defaulting Lender
relative to other affected Lenders shall require the consent of such Defaulting
Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 4.13 (including, without limitation, as applicable, (1) to
permit the Incremental Loan Commitments and Incremental Loans to share ratably
in the benefits of this Agreement and the other Loan Documents and (2) to
include the Incremental Loan Commitment or outstanding Incremental Loans, as
applicable, in any determination of (i) Required Lenders or (ii) similar
required lender terms applicable thereto); provided that no amendment or
modification shall result in any increase in the amount of any Lender’s
Revolving Credit Commitment or any increase in any Lender’s Revolving Credit
Commitment Percentage, in each case, without the written consent of such
affected Lender.

 

SECTION 11.3                                      Expenses; Indemnity.

 

(a)               Costs and Expenses.  The Borrower shall pay (i) all reasonable
and documented out of pocket expenses incurred by the Administrative Agent and
its Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent) in connection with the
syndication of the Credit Facility, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
(together with all reasonable and documented fees and time charges for attorneys
who may be employees of the Administrative Agent) any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out of pocket expenses incurred by any Issuing Lender in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out of pocket expenses incurred
by the Administrative Agent, any Lender or any Issuing Lender (including the
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), and all fees and time charges for attorneys who
may be employees

 

81

--------------------------------------------------------------------------------


 

of the Administrative Agent, any Lender or any Issuing Lender, in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out of pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)               Indemnification by the Borrower.  The Borrower shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and each
Issuing Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, and shall pay or reimburse any such Indemnitee for, any and all
losses, claims (including, without limitation, any Environmental Claims),
penalties, damages, liabilities and related reasonable and documented expenses
(including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee) and shall indemnify and hold harmless, each
Indemnitee from, and shall pay or reimburse any such Indemnitee for, all
reasonable and documented fees and time charges and disbursements for attorneys
who may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower), arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by any Issuing Lender to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary thereof, or any Environmental Claim related in any way to the
Borrower or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable and documented attorneys and
consultant’s fees, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, willful
misconduct or breach in bad faith of its obligations hereunder or under any
other Loan Document.  This Section 11.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

 

(c)                Reimbursement by Lenders.  To the extent that the Borrower
for any reason fails to indefeasibly pay any amount required under clause (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), any Issuing Lender, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Lender, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time, or if the Total Credit Exposure has been reduced to zero, then based
on such Lender’s share of the Total Credit Exposure immediately prior to such
reduction) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that with respect to

 

82

--------------------------------------------------------------------------------


 

such unpaid amounts owed to any Issuing Lender or the Swingline Lender solely in
its capacity as such, only the Revolving Credit Lenders shall be required to pay
such unpaid amounts, such payment to be made severally among them based on such
Revolving Credit Lenders’ Revolving Credit Commitment Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought or, if the Revolving Credit Commitment has been reduced to zero as of
such time, determined immediately prior to such reduction); provided, further,
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such Issuing Lender or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent), such
Issuing Lender or the Swingline Lender in connection with such capacity.  The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 4.7.

 

(d)               Waiver of Consequential Damages, etc.  To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in clause (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e)                Payments.  All amounts due under this Section shall be
payable promptly after demand therefor.

 

(f)                 Survival.  Each party’s obligations under this Section shall
survive the termination of the Loan Documents and payment of the obligations
hereunder.

 

SECTION 11.4                                      Right of Setoff.  If an Event
of Default shall have occurred and be continuing, each Lender, each Issuing
Lender, the Swingline Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, such Issuing Lender or the Swingline Lender or any of
their respective Affiliates, irrespective of whether or not such Lender, such
Issuing Lender, the Swingline Lender or any such Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender, such Issuing Lender, the Swingline Lender or
such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender or any Affiliate thereof shall exercise any such right of
setoff, (x) all amounts so setoff shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 4.15 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate of a Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, and (y) the Defaulting Lender or
its Affiliate shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or any of its Affiliates as to which such right of setoff was exercised.

 

83

--------------------------------------------------------------------------------


 

The rights of each Lender, each Issuing Lender, the Swingline Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such Issuing
Lender, the Swingline Lender or their respective Affiliates may have.  Each
Lender, such Issuing Lender and the Swingline Lender agree to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

SECTION 11.5                                      Governing Law; Jurisdiction,
etc.

 

(a)               Governing Law.  This Agreement and the other Loan Documents
and any claim, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.

 

(b)               Submission to Jurisdiction.  The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
any Issuing Lender, the Swingline Lender, or any Related Party of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the exclusive jurisdiction of such courts and agrees that all claims
in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each of the parties hereto agrees that a
final judgment in any such action, litigation or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, any Lender, any
Issuing Lender or the Swingline Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Borrower or its properties in the courts of any jurisdiction.

 

(c)                Waiver of Venue.  The Borrower irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)               Service of Process.  Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1.  Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

SECTION 11.6                                      Waiver of Jury Trial.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN

 

84

--------------------------------------------------------------------------------


 

THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 11.7                                      Reversal of Payments.  To the
extent the Borrower makes a payment or payments to the Administrative Agent for
the ratable benefit of any of the Lenders or to any Lender directly or the
Administrative Agent or any Lender exercises its right of setoff, which payments
or proceeds of such setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any Debtor Relief Law,
other Applicable Law or equitable cause, then, to the extent of such payment or
proceeds repaid, the Obligations or part thereof intended to be satisfied shall
be revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent, and each Lender and each
Issuing Lender severally agrees to pay to the Administrative Agent upon demand
its applicable ratable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent plus interest thereon at a per annum
rate equal to the Federal Funds Rate from the date of such demand to the date
such payment is made to the Administrative Agent.

 

SECTION 11.8                                      Injunctive Relief.  The
Borrower recognizes that, in the event the Borrower fails to perform, observe or
discharge any of its obligations or liabilities under this Agreement, any remedy
of law may prove to be inadequate relief to the Lenders. Therefore, the Borrower
agrees that the Lenders, at the Lenders’ option, shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

SECTION 11.9                                      Successors and Assigns;
Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that, in each
case with respect to any Credit Facility, any such assignment shall be subject
to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and/or
the Loans at the time owing to it (in each case with respect to any Credit
Facility) or contemporaneous assignments to related Approved Funds (determined
after giving effect to such assignments) that equal at

 

85

--------------------------------------------------------------------------------


 

least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in
paragraph (b)(i)(A) of this Section, the aggregate amount of the Revolving
Credit Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date) shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have given its consent five
(5) Business Days after the date written notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower prior to such fifth (5th) Business Day;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Credit Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
paragraph (b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender (provided that such
Affiliate has a long-term non-enhanced unsecured debt rating of at least A (in
the case of S&P) or A3 (in the case of Moody’s)) or an Approved Fund; provided,
that the Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within 5 Business Days after having received notice thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Revolving Credit Facility if such assignment is to
a Person that is not a Lender with a Revolving Credit Commitment, an Affiliate
of such Lender (provided that such Affiliate has a long-term non-enhanced
unsecured debt rating of at least A (in the case of S&P) or A3 (in the case of
Moody’s)) or an Approved Fund with respect to such Lender; and

 

(C)                               the consents of the Issuing Lenders and the
Swingline Lender (such consents not to be unreasonably withheld or delayed)
shall be required for any assignment in respect of the Revolving Credit
Facility.

 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more related Approved
Funds by a Lender and (B) the Administrative Agent may, in its sole discretion,
elect to waive such

 

86

--------------------------------------------------------------------------------


 

processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of its Subsidiaries or
Affiliates or (B) any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person).

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (B) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swingline Loans in accordance with its Revolving Credit
Commitment Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.8, 4.9, 4.10, 4.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment and shall
continue to be bound by Section 11.10; provided, that except to the extent
otherwise expressly agreed by the affected parties, no assignment by a
Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section (other than a
purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in Charlotte, North Carolina, a copy of each

 

87

--------------------------------------------------------------------------------


 

Assignment and Assumption and each Lender Joinder Agreement delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Revolving Credit Commitment of, and principal amounts of (and stated
interest on) the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower and any Lender
(but only to the extent of entries in the Register that are applicable to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural Person, or the Borrower or any of the Borrower’s
Subsidiaries or Affiliates) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Issuing Lender, the Swingline Lender and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.3(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 11.2(b), (c),
(d) or (e) that directly and adversely affects such Participant.  The Borrower
agrees that each Participant shall be entitled to the benefits of Sections 4.9,
4.10 and 4.11 (subject to the requirements and limitations therein, including
the requirements under Section 4.11(g) (it being understood that the
documentation required under Section 4.11(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 4.12 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 4.10 or
4.11, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at the Borrower’s request and expense, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 4.12(b) with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.4 as though it were a
Lender; provided that such Participant agrees to be subject to Section 4.6 and
Section 11.4 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such

 

88

--------------------------------------------------------------------------------


 

disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(f)                                   Cashless Settlement.  Notwithstanding
anything to the contrary contained in this Agreement, any Lender may exchange,
continue or rollover all or a portion of its Loans in connection with any
refinancing, extension, loan modification or similar transaction permitted by
the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender.

 

SECTION 11.10                               Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent, the Lenders and the Issuing
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective Related Parties in connection with the Credit
Facility, this Agreement, the transactions contemplated hereby or in connection
with marketing of services by such Affiliate or Related Party to the Borrower or
any of its Subsidiaries (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by, or required to be disclosed to, any regulatory
or similar authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) or in accordance with the Administrative
Agent’s, the Issuing Lender’s or any Lender’s regulatory compliance policy if
the Administrative Agent, the Issuing Lender or such Lender, as applicable,
deems such disclosure to be necessary for the mitigation of claims by those
authorities against the Administrative Agent, the Issuing lender or such Lender,
as applicable, or any of its Related Parties (in which case, the Administrative
Agent, the Issuing Lender or such Lender, as applicable, shall use commercially
reasonable efforts to, except with respect to any audit or examination conducted
by bank accountants or any governmental bank regulatory authority exercising
examination or regulatory authority, promptly notify the Borrower, in advance,
to the extent practicable and otherwise permitted by Applicable Law), (c) as to
the extent required by Applicable Laws or regulations or by subpoena  or similar
legal process in any legal, judicial, administrative proceeding or other
compulsory process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, or under any other Loan Document,
or any action or proceeding relating to this Agreement, or any other Loan
Document, or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement,
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(iii) to a trustee, collateral manager, servicer, backup servicer, noteholder or
secured party in an Approved Fund in connection with the administration,
servicing and reporting on the assets serving as collateral for an Approved
Fund, (iv) to a nationally recognized rating agency that requires access to
information regarding the Borrower and its Subsidiaries, the Loans and the Loan
Documents in

 

89

--------------------------------------------------------------------------------


 

connection with ratings issued with respect to an Approved Fund, (v) any direct
or indirect contractual counterparty or prospective counterparty (or such
contractual counterparty’s or prospective counterparty’s professional advisor)
to any credit derivative transaction relating to obligations of the Borrower or
(vi) any credit insurance provider relating to obligations of the Borrower,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) deal terms and other information customarily
reported to Thomson Reuters, other bank market data collectors and similar
service providers to the lending industry, (j) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Lender, any
Issuing Lender or any of their respective Affiliates from a third party that is
not, to such Person’s knowledge, subject to confidentiality obligations to the
Borrower or any of its Subsidiaries, (k) to the extent that such information is
independently developed by such Person, or (l) for purposes of establishing a
“due diligence” defense.  In addition, the Administrative Agent and the Lenders
may disclose the existence of the Loan Documents and information about the Loan
Documents to service providers to the Administrative Agent and the Lenders in
connection with the administration or servicing of the Loan Documents and the
Revolving Credit Commitments.  For purposes of this Section, “Information” means
all information received from the Borrower or any Subsidiary thereof relating to
the Borrower or any Subsidiary thereof or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any Issuing Lender on a nonconfidential basis prior to disclosure
by the Borrower or any Subsidiary thereof.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

SECTION 11.11                               Performance of Duties.  Each of the
Borrower’s obligations under this Agreement and each of the other Loan Documents
shall be performed by the Borrower at its sole cost and expense.

 

SECTION 11.12                               All Powers Coupled with Interest. 
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations (other than Unasserted Obligations) remain unpaid
or unsatisfied, any Letters of Credit (other than those that have been Cash
Collateralized) remain outstanding, or any of the Revolving Credit Commitments
remain in effect.

 

SECTION 11.13                               Survival.

 

(a)                                 All representations and warranties set forth
in Article VI and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement shall
be made or deemed to be made at and as of the Restatement Date (except those
that are expressly made as of a specific date), shall survive the Restatement
Date and shall not be waived by the execution and delivery of this Agreement,
any investigation made by or on behalf of the Lenders or any borrowing
hereunder.

 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XI and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and

 

90

--------------------------------------------------------------------------------


 

shall protect the Administrative Agent and the Lenders against events arising
after such termination as well as before.

 

SECTION 11.14                               Titles and Captions.  Titles and
captions of Articles, Sections and subsections in, and the table of contents of,
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement.

 

SECTION 11.15                               Severability of Provisions.  Any
provision of this Agreement or any other Loan Document which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
the remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.  In the event that any provision is held to be so prohibited or
unenforceable in any jurisdiction, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such provision to preserve the
original intent thereof in such jurisdiction (subject to the approval of the
Required Lenders).

 

SECTION 11.16                               Counterparts; Integration;
Effectiveness; Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, the Issuing Lender, the Swingline
Lender and/or the Arrangers, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 5.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 11.17                               Term of Agreement.  This Agreement
shall remain in effect from the Restatement Date through and including the date
upon which all Obligations (other than Unasserted Obligations) arising hereunder
or under any other Loan Document shall have been Paid in Full, all Letters of
Credit have been terminated or expired (or been Cash Collateralized) and the
Revolving Credit Commitment has been terminated.  No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination or in respect of any provision of this Agreement which
survives such termination.

 

SECTION 11.18                               USA PATRIOT Act; Anti-Money
Laundering Laws.  The Administrative Agent and each Lender hereby notifies the
Borrower that pursuant to the requirements of the PATRIOT Act or any other
Anti-Money Laundering Laws, each of them is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the

 

91

--------------------------------------------------------------------------------


 

Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the PATRIOT Act or such Anti-Money Laundering Laws.

 

SECTION 11.19                               Independent Effect of Covenants. 
The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VII or VIII hereof shall be given independent effect.  Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VII or VIII, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VII or VIII.

 

SECTION 11.20                               No Advisory or Fiduciary
Responsibility.

 

(a)                                 In connection with all aspects of each
transaction contemplated hereby, the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that (i) the facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower and its Affiliates, on the one hand, and the Administrative
Agent, the Arrangers and the Lenders, on the other hand, and the Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent, the
Arrangers or the Lenders has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Arranger or Lender has advised or is
currently advising the Borrower or any of its Affiliates on other matters) and
none of the Administrative Agent, the Arrangers or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Arrangers and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Administrative Agent,
the Arrangers or the Lenders has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship and
(v) the Administrative Agent, the Arrangers and the Lenders have not provided
and will not provide any legal, accounting, regulatory or tax advice with
respect to any of the transactions contemplated hereby (including any amendment,
waiver or other modification hereof or of any other Loan Document) and the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate.

 

(b)                                 The Borrower acknowledges and agrees that
each Lender, the Arrangers and any Affiliate thereof may lend money to, invest
in, and generally engage in any kind of business with, any of the Borrower, any
Affiliate thereof or any other person or entity that may do business with or own
securities of any of the foregoing, all as if such Lender, Arranger or Affiliate
thereof were not a Lender or Arranger or an Affiliate thereof (or an agent or
any other person with any similar role under the Credit Facilities) and without
any duty to account therefor to any other Lender, the Arrangers, the Borrower or
any Affiliate of the foregoing.  Each Lender, the Arrangers and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, the Arrangers, the Borrower or any Affiliate of the foregoing.

 

92

--------------------------------------------------------------------------------


 

SECTION 11.21                               Amendment and Restatement; No
Novation.

 

(a)               This Agreement constitutes an amendment and restatement of the
Existing Credit Agreement, effective from and after the Restatement Date.  The
execution and delivery of this Agreement shall not constitute a novation of any
indebtedness or other obligations owing to the Lenders or the Administrative
Agent under the Existing Credit Agreement based on facts or events occurring or
existing prior to the execution and delivery of this Agreement.  On the
Restatement Date, the credit facilities described in the Existing Credit
Agreement shall be amended, supplemented, modified and restated in their
entirety by the facilities described herein, and all loans and other obligations
of the Borrower outstanding as of such date under the Existing Credit Agreement
shall be deemed to be loans and obligations outstanding under the corresponding
facilities described herein, without any further action by any Person, except
that the Administrative Agent shall make such transfers of funds as are
necessary in order that the outstanding balance of such Loans, together with any
Loans funded on the Restatement Date, reflect the respective Revolving Credit
Commitment of the Lenders hereunder.

 

(b)               Notwithstanding the modifications effected by this Agreement
of the representations, warranties and covenants of the Borrower contained in
the Existing Credit Agreement, the Borrower acknowledges and agrees that any
causes of action or other rights created in favor of any Lender and its
successors arising out of the representations and warranties of the Borrower
made prior to the Restatement Date and contained in or delivered (including
representations and warranties delivered in connection with the making of the
loans or other extensions of credit thereunder) in connection with the Existing
Credit Agreement or any other Loan Document executed in connection therewith
prior to the Restatement Date shall survive the execution and delivery of this
Agreement; provided, however, that it is understood and agreed that the
Borrower’s monetary obligations under the Existing Credit Agreement in respect
of the loans and letters of credit thereunder are now monetary obligations of
the Borrower as evidenced by this Agreement.

 

(c)                All indemnification obligations of the Borrower pursuant to
the Existing Credit Agreement (including any arising from a breach of the
representations thereunder) shall survive the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement.

 

(d)               On and after the Restatement Date, (i) each reference in the
Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or similar
words referring to the Credit Agreement shall mean and be a reference to this
Agreement and (ii) each reference in the Loan Documents to a “Note” shall mean
and be a Note as defined in this Agreement.

 

SECTION 11.22                               Inconsistencies with Other
Documents.  In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.

 

SECTION 11.23                               Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in any Loan Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

93

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signature pages to follow]

 

94

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

AMERIPRISE FINANCIAL, INC., as Borrower

 

 

 

By:

/s/ Shweta Jhanji

 

Name:

Shweta Jhanji

 

Title:

Vice President & Assistant Treasurer

 

--------------------------------------------------------------------------------


 

 

AGENTS AND LENDERS:

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender, and Lender

 

 

 

 

By:

/s/ Anthony Richter

 

Name:

Anthony Richter

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Hema Kishnani

 

Name:

Hema Kishnani

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS

BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Andrew Griffin

 

Name:

Andrew Griffin

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Courtney Wright

 

Name:

Courtney Wright

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Kristen M. Murphy

 

Name:

Kristen M. Murphy

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Mona Tavss

 

Name:

Mona Tavss

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By:

/s/ Kenneth P Sneider, Jr.

 

Name:

Kenneth P. Sneider, Jr.

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

Name:

Vanessa Kurbatskiy

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

 

 

By:

/s/ Phil Truesdale

 

Name:

Phil Truesdale

 

Title:

Managing Director

 

 

 

By:

/s/ Laurent Vanderzyppe

 

Name:

Laurent Vanderzyppe

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

By:

/s/ William Aishton

 

Name:

William Aishton

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A. , as a Lender

 

 

 

 

 

By:

/s/ Benjamin Mlot

 

Name:

Benjamin Mlot

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF REVOLVING CREDIT NOTE

 

$               

 

              , 20    

 

FOR VALUE RECEIVED, the undersigned, AMERIPRISE FINANCIAL, INC., a Delaware
corporation (the “Borrower”), promises to pay to [               ] (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of [             ] DOLLARS ($[             ]) or, if
less, the unpaid principal amount of all Revolving Credit Loans made by the
Lender from time to time pursuant to that certain Third Amended and Restated
Credit Agreement, dated as of October 12, 2017 (the “Credit Agreement”) by and
among the Borrower, the Lenders party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and Issuing Lender. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is payable as provided in the Credit Agreement and shall bear
interest as provided in Section 4.1 of the Credit Agreement.  All payments of
principal and interest on this Revolving Credit Note shall be payable in Dollars
in immediately available funds as provided in the Credit Agreement.

 

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Borrower hereby waives all requirements as to diligence, presentment,
(except as required by the Credit Agreement) demand of payment, protest and
(except as required by the Credit Agreement) notice of any kind with respect to
this Revolving Credit Note.

 

[Continued on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year first above written.

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A-2

 

FORM OF SWINGLINE NOTE

 

$200,000,000.00

          , 20     

 

FOR VALUE RECEIVED, the undersigned, AMERIPRISE FINANCIAL, INC., a Delaware
corporation (the “Borrower”), promises to pay to WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Lender”), at the place and times provided in the Credit
Agreement referred to below, the principal sum of TWO HUNDRED MILLION DOLLARS
AND NO/100 ($200,000,000.00) or, if less, the unpaid principal amount of all
Swingline Loans made by the Lender from time to time pursuant to that certain
Third Amended and Restated Credit Agreement, dated as of October 12, 2017 (the
“Credit Agreement”) by and among the Borrower, the Lenders party thereto, and
Wells Fargo Bank, National Association, as Administrative Agent, Swingline
Lender and Issuing Lender.  Capitalized terms used herein and not defined herein
shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Swingline Note from time to time outstanding
is payable as provided in the Credit Agreement and shall bear interest as
provided in Section 4.1 of the Credit Agreement.  Swingline Loans refunded as
Revolving Credit Loans in accordance with Section 2.2(b) of the Credit Agreement
shall be payable by the Borrower as Revolving Credit Loans pursuant to the
Revolving Credit Notes, and shall not be payable under this Swingline Note as
Swingline Loans.  All payments of principal and interest on this Swingline Note
shall be payable in Dollars in immediately available funds as provided in the
Credit Agreement.

 

This Swingline Note is entitled to the benefits of, and evidences Obligations
incurred under, the Credit Agreement, to which reference is made for a
description of the security for this Swingline Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the Obligations evidenced by this
Swingline Note and on which such Obligations may be declared to be immediately
due and payable.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

 

The Borrower hereby waives all requirements as to diligence, presentment,
(except as required by the Credit Agreement) demand of payment, protest and
(except as required by the Credit Agreement) notice of any kind with respect to
this Swingline Note.

 

[Continued on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Swingline Note as of the
day and year first above written.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

Dated as of:              

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.3
of that certain Third Amended and Restated Credit Agreement dated as of
October 12, 2017 (the “Credit Agreement”), by and among AMERIPRISE
FINANCIAL, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Borrower hereby requests that the
Lenders make [a Revolving Credit Loan][a Swingline Loan] to the Borrower in the
aggregate principal amount of $[          ].

 

2.                                      The Borrower hereby requests that such
Loan(s) be made on the following Business Day:                      .

 

3.                                      The Borrower hereby requests that such
Loan(s) bear interest at the following interest rate, plus the Applicable
Margin, as set forth below:

 

Portion of Loan(1)

 

Interest Rate

 

Interest Period (LIBOR Rate only)

$

[          ]

 

[Base Rate or LIBOR Rate](2)

 

[          ]

 

4.                                      The Administrative Agent is hereby
authorized to disburse all Loan proceeds into the following account(s):

 

 

Bank Name:

ABA Routing Number:

Account Number:

 

--------------------------------------------------------------------------------

(1)  Complete with the Dollar amount of that portion of the overall Loan
requested that is to bear interest at the selected interest rate and/or Interest
Period (e.g., for a $20,000,000 loan, $5,000,000 may be requested at Base Rate,
$8,000,000 may be requested at LIBOR with an interest period of three months and
$7,000,000 may be requested at LIBOR with an interest period of one month).

(2)   Complete with (i) the Base Rate or the LIBOR Rate for Revolving Credit
Loans or (ii) the Base Rate for Swingline Loans.

 

--------------------------------------------------------------------------------


 

5.                                      The aggregate principal amount of all
Loans and L/C Obligations outstanding as of the date hereof (including the
Loan(s) requested herein) does not exceed the maximum amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 

6.                                      All of the conditions applicable to the
Loan(s) requested herein as set forth in the Credit Agreement have been
satisfied as of the date hereof and will remain satisfied to the date of such
Loan.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF PREPAYMENT

 

Dated as of:          

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.4(c) of that certain Third Amended and Restated Credit Agreement dated
as of October 12, 2017 (the “Credit Agreement”), by and among AMERIPRISE
FINANCIAL, INC., a Delaware corporation (the “Borrower”), the Lenders party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swingline Lender and Issuing Lender.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.                                      The Borrower hereby provides notice to
the Administrative Agent that it shall repay the following [Base Rate Loans]
and/or [LIBOR Rate Loans]:                .

 

2.                                      The Loan(s) to be prepaid consist of:
[check each applicable box]

 

o                                    a Swingline Loan

 

o                                    a Revolving Credit Loan

 

3.                                      The Borrower shall repay the
above-referenced Loans on the following Business Day:                . 
(complete with a date no earlier than (i) the same Business Day as of the date
of this Notice of Prepayment with respect to any Swingline Loan or Base Rate
Loan and (ii) three (3) Business Days subsequent to date of this Notice of
Prepayment with respect to any LIBOR Rate Loan)[, contingent upon the
consummation of the following described refinancing or the occurrence of the
following described event or condition:                                 
                                                                          ].

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

Dated as of:           

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC D 1109-019

1525 West W.T. Harris Blvd.

Charlotte, North Carolina 28262

Attention:  Syndication Agency Services

 

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 4.2 of that certain Third Amended and Restated Credit
Agreement dated as of October 12, 2017 (the “Credit Agreement”), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (the “Borrower”), the Lenders
party thereto, and Wells Fargo Bank, National Association, as Administrative
Agent, Swingline Lender and Issuing Lender.  Capitalized terms used herein and
not defined herein shall have the meanings assigned thereto in the Credit
Agreement.

 

1.                                      The Loan to which this Notice relates is
a Revolving Credit Loan.

 

2.                                      This Notice is submitted for the purpose
of:  (Check one and complete applicable information in accordance with the
Credit Agreement.)

 

o                                    Converting all or a portion of a Base Rate
Loan into a LIBOR Rate Loan

 

Outstanding principal balance:

 

$

 

 

 

Principal amount to be converted:

 

$

 

 

 

Requested effective date of conversion:

 

 

 

 

 

Requested new Interest Period:

 

 

 

¨                                    Converting all or a portion of a LIBOR Rate
Loan into a Base Rate Loan

 

Outstanding principal balance:

 

$

 

 

 

Principal amount to be converted:

 

$

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

Requested effective date of conversion:

 

 

 

--------------------------------------------------------------------------------


 

o                                    Continuing all or a portion of a LIBOR Rate
Loan as a LIBOR Rate Loan

 

Outstanding principal balance:

 

$

 

 

 

Principal amount to be continued:

 

$

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

Requested effective date of continuation:

 

 

 

 

 

Requested new Interest Period:

 

 

 

3.                                      The aggregate principal amount of all
Loans and L/C Obligations outstanding as of the date hereof does not exceed the
maximum amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

Dated as of:                

 

The undersigned, on behalf of AMERIPRISE FINANCIAL, INC., a Delaware corporation
(the “Borrower”), hereby certifies to the Administrative Agent and the Lenders,
each as defined in the Credit Agreement referred to below, as follows:

 

1.                                      This certificate is delivered to you
pursuant to Section 7.1(d) of that certain Third Amended and Restated Credit
Agreement dated as of October 12, 2017 (the “Credit Agreement”), by and among
the Borrower, the Lenders party thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and Issuing Lender. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

2.                                      I have reviewed the financial statements
of the Borrower and its Subsidiaries dated as of                 and for the
                period[s] then ended and such statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries
as of the dates indicated and the results of their operations and cash flows for
the period[s] indicated[, subject to changes resulting from audit and normal
year-end adjustments and the absence of footnote disclosure].

 

3.                                      I have reviewed the terms of the Credit
Agreement, and the related Loan Documents and have made, or caused to be made
under my supervision, a review in reasonable detail of the transactions and the
condition of the Borrower and its Subsidiaries during the accounting period
covered by the financial statements referred to in Paragraph 2 above.  Such
review has not disclosed the existence during or at the end of such accounting
period of any condition or event that constitutes a Default or an Event of
Default, nor do I have any knowledge of the existence of any such condition or
event as at the date of this certificate [except, if such condition or event
existed or exists, describe the nature and period of existence thereof and what
action the Borrower has taken, is taking and proposes to take with respect
thereto].

 

4.                                      As of the date of this certificate, the
Borrower and its Subsidiaries  [are] [are not] in compliance with the financial
covenants contained in Section 8.4 of the Credit Agreement as shown on such
Schedule 1.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

WITNESS the following signature as of the day and year first written above.

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

[Chief Financial Officer][Treasurer]

 

--------------------------------------------------------------------------------


 

Schedule 1
to
Officer’s Compliance Certificate

 

For the Quarter/Year ended                        (the “Statement Date”)

 

A.

 

Maximum Consolidated Leverage Ratio (as of the Statement Date)

 

 

 

 

1.                                      indebtedness of the Borrower and its
Subsidiaries:

 

$           

 

 

2.                                      Debt securities issued by VIEs which are
non-recourse to the Borrower and its Subsidiaries:

 

$           

 

 

3.                                      Repurchase agreements:

 

$           

 

 

4.                                      Obligations owing to any FHLB secured by
pledged assets:

 

$           

 

 

5.                                      Obligations owing to any FRB secured by
pledges of mortgage-backed securities

 

$           

 

 

6.                                      derivatives transactions entered into in
the ordinary course of business for the purpose of asset and liability
management

 

$           

 

 

7.                                      obligations under operating leases

 

$           

 

 

8.                                      Consolidated Total Debt (Line 1 minus
Line 2 minus Line 3 minus Line 4 minus Line 5 minus Line 6 minus Line 7):

 

$           

 

 

9.                                      Consolidated Net Worth (See Schedule 2):

 

$           

 

 

10.                               Consolidated Total Capitalization (Line 8 plus
Line 9):

 

$           

 

 

11.                               Consolidated Leverage Ratio (Line 8 divided by
Line 9):

 

    %

 

 

12.                               Maximum Consolidated Leverage Ratio permitted
under Section 8.4(a) of the Credit Agreement:

 

40%

 

 

Compliance (Yes/No)

 

 

 

 

 

 

 

B.

 

Minimum Consolidated Interest Coverage Ratio (as of the Statement Date)

 

 

 

 

13.                               Consolidated EBITDA for the period of four
(4) consecutive Fiscal Quarters ending on the Statement Date (See Schedule 3)

 

$           

 

 

14.                               Consolidated Interest Expense for the period
of four (4) consecutive Fiscal Quarters ending on the Statement Date

 

$           

 

 

15.                               Consolidated Interest Coverage Ratio (Line 13
divided by Line 14):

 

     to 1.00

 

 

16.                               Minimum permitted Consolidated Interest
Coverage Ratio as set forth in Section 8.4(b) of the Credit Agreement:

 

4.00 to 1.00

 

 

Compliance (Yes/No)

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2
to
Officer’s Compliance Certificate

 

 

 

Consolidated Net Worth

 

 

 

 

 

 

 

As of
Statement Date

(1)

 

Total Consolidated shareholders’ equity

 

 

 

 

 

 

 

 

(2)

 

Equity of non-controlling interests

 

 

 

 

 

 

 

 

(3)

 

Appropriate retained earnings of VIEs

 

 

 

 

 

 

 

 

(4)

 

Unrealized gains (losses) relating to ASC 320

 

 

 

 

 

 

 

 

(5)

 

Total (Line (1) less Line (2) less Line (3) less (plus) Line (4))

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3
to
Officer’s Compliance Certificate

 

 

 

Consolidated EBITDA

 

 

(1)

 

Consolidated Net Income for such period

 

 

(2)

 

The following amounts, without duplication, to the extent deducted in
determining Consolidated Net Income for such period:

 

 

 

 

(a)                                 income and franchise taxes for such period

 

 

 

 

(b)                                 Consolidated Interest Expense for such
period

 

 

 

 

(c)                                  depreciation and amortization expense for
such period

 

 

 

 

(d)                                 (i) amortization of deferred acquisition
costs for such period

 

 

 

 

(ii) capitalization of deferred acquisition costs for such period

 

 

 

 

(i) less (ii)

 

 

 

 

(e)                                  net realized losses and other than
temporary impairments (or less net realized gains) of available for-sale
securities for such period

 

 

 

 

(f)                                   the non-cash market positive impact (or
less the non-cash market negative impact) on variable annuity guaranteed
benefits, net of hedges for such period

 

 

(3)

 

Line (2)(a) plus Line (2)(b) plus Line (2)(c) plus Line (2)(d) plus Line
(2)(e) plus Line (2)(f)

 

 

(4)

 

Total (Line (1) plus Line (3))

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each] Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each, an
“Assignee”).  [It is understood and agreed that the rights and obligations of
the Assignees hereunder are several and not joint.]  Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by [the] [each] Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the [Assignee] [respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
Applicable Law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned to [the] [any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as, [the] [an]
“Assigned Interest”).  Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

[INSERT NAME OF ASSIGNOR]

 

 

 

 

 

2.

 

Assignee(s):

 

See Schedules attached hereto

 

 

 

 

 

3.

 

Borrower:

 

AMERIPRISE FINANCIAL, INC., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of October 12, 2017, by and among the Borrower,
the Lenders party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swingline Lender and Issuing Lender (as amended, restated,
supplemented or otherwise modified)

 

 

 

 

 

6.

 

Assigned Interest:

 

See Schedules attached hereto

 

--------------------------------------------------------------------------------


 

[7.

 

Trade Date:

 

              ](1)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(1)   To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                    , 2     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 

--------------------------------------------------------------------------------


 

[Consented to and](2)  Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent[, Issuing Lender and Swingline Lender]

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](3)

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

 

By

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(2)   To be added only if the consent of the Administrative Agent and/or the
Swingline Lender and Issuing Lender is required by the terms of the Credit
Agreement.

(3)   To be added only if the consent of the Borrower is required by the terms
of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility Assigned(1)

 

Aggregate Amount
of Revolving
Credit
Commitment/
Loans for all
Lenders(2)

 

Amount of
Revolving Credit
Commitment/
Loans Assigned(3)

 

Percentage
Assigned of
Revolving Credit
Commitment/
Loans(4)

 

CUSIP Number

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

[NAME OF ASSIGNEE](5)

 

[and is an Affiliate/Approved Fund of [identify Lender](6)]

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)   Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Agreement (e.g. “Revolving
Credit Commitment,” etc.)

(2)   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(3)   Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(4)   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(5)   Add additional signature blocks, as needed.

(6)   Select as appropriate.

 

--------------------------------------------------------------------------------


 

ANNEX 1
to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of [the] [the relevant]
Assigned Interest, (ii) [the] [such] Assigned Interest is free and clear of any
lien, encumbrance or other adverse claim, (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.                            Assignee[s].  [The] [Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets the requirements of an
Eligible Assignee under the Credit Agreement (subject to such consents, if any,
as may be required under Section 11.10(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire [the] [such] Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a U.S. Person or a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the] [such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the] [any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees and
other amounts) to [the] [the relevant] Assignor for amounts which have accrued
to but excluding the

 

--------------------------------------------------------------------------------


 

Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of October 12, 2017 (the “Credit Agreement”), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (the “Borrower”), the lenders
who are or may become a party thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (b) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (c) it is not a ten percent (10%)
shareholder of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (d) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (a) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent and (b) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
(2) calendar years preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of October 12, 2017 (the “Credit Agreement”), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (the “Borrower”), the lenders
who are or may become party a thereto, as Lenders, and Wells Fargo Bank,
National Association, as Administrative Agent, Swingline Lender and Issuing
Lender.  Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(c) it is not a ten percent (10%) shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code and (d) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two (2) calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of October 12, 2017 (the “Credit Agreement”), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (the “Borrower”), the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and Issuing Lender. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its
direct or indirect partners/members is a ten percent (10%) shareholder of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (e) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(i) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (ii) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two (2) calendar years preceding such
payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to that certain Third Amended and Restated Credit
Agreement dated as of October 12, 2017 (the “Credit Agreement”), by and among
AMERIPRISE FINANCIAL, INC., a Delaware corporation (the “Borrower”), the lenders
who are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent, Swingline Lender and Issuing Lender. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

Pursuant to the provisions of Section 4.11 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (b) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (c) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (d) none of its direct
or indirect partners/members is a ten percent (10%) shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (e) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (a) an IRS
Form W-8BEN or W-8BEN-E or (b) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (i) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (ii) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two (2) calendar
years preceding such payments.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

EXISTING LETTERS OF CREDIT

 

Wells Fargo LC Ref. #

 

Amount

 

Expiry Date

 

Beneficiary

NZS583227

 

$

575,000

 

10/31/2018

 

Sentry Insurance

NZS568906

 

$

300,000

 

4/10/2018

 

Travelers Indemnity Co.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

LENDERS AND REVOLVING CREDIT COMMITMENTS

 

Lender

 

Revolving Credit
Commitment

 

Revolving Credit
Commitment
Percentage

 

Wells Fargo Bank, National Association

 

$

75,000,000.00

 

10.000000000

%

Bank of America, N.A.

 

$

75,000,000.00

 

10.000000000

%

Citibank, N.A.

 

$

75,000,000.00

 

10.000000000

%

Credit Suisse AG, Cayman Islands Branch

 

$

65,000,000.00

 

8.666666667

%

HSBC Bank USA, National Association

 

$

65,000,000.00

 

8.666666667

%

JPMorgan Chase Bank, N.A.

 

$

65,000,000.00

 

8.666666667

%

Goldman Sachs Bank USA

 

$

65,000,000.00

 

8.666666667

%

U.S. Bank National Association

 

$

65,000,000.00

 

8.666666667

%

The Bank of New York Mellon

 

$

40,000,000.00

 

5.333333333

%

Barclays Bank PLC

 

$

40,000,000.00

 

5.333333333

%

BNP Paribas

 

$

40,000,000.00

 

5.333333333

%

Societe Generale

 

$

40,000,000.00

 

5.333333333

%

BMO Harris Bank N.A.

 

$

40,000,000.00

 

5.333333333

%

 

 

 

 

 

 

Total

 

$

750,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

SIGNIFICANT SUBSIDIARIES

 

Subsidiary Name

 

Jurisdiction of Incorporation

 

 

 

Ameriprise Certificate Company

 

Delaware

AMPF Holding Corporation

 

Michigan

American Enterprise Investment Services Inc.

 

Minnesota

Ameriprise Financial Services, Inc.

 

Delaware

IDS Property Casualty Insurance Company

 

Wisconsin

Columbia Management Investment Advisers, LLC

 

Minnesota

RiverSource Life Insurance Company

 

Minnesota

RiverSource Life Insurance Co. of New York

 

New York

Ameriprise International Holdings GmbH

 

Switzerland

Threadneedle Asset Management Holdings Sarl

 

Luxembourg

TAM UK Holdings Limited

 

United Kingdom

Threadneedle Pensions Ltd.

 

United Kingdom

Threadneedle Pensions Ltd.

 

United Kingdom

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.6

 

LITIGATION

 

In November 2014, a lawsuit was filed against the Company’s London-based asset
management affiliate in England’s High Court of Justice Commercial Court,
entitled Otkritie Capital International Ltd and JSC Otkritie Holding v.
Threadneedle Asset Management Ltd. and Threadneedle Management Services Ltd.
(“Threadneedle Defendants”). Claimants allege that the Threadneedle Defendants
should be held liable for the wrongful acts of one of its former employees, who
in February 2014 was held jointly and severally liable with several other
parties for conspiracy and dishonest assistance in connection with a fraud
perpetrated against Claimants in 2011. Claimants allege they were harmed by that
fraud in the amount of $106 million. The Threadneedle Defendants applied to the
Court for an Order dismissing the proceedings as an abuse of process of the
Court. This application was declined in August 2015. The Threadneedle Defendants
applied to the Court of Appeal for leave to appeal, which application was
granted in November 2015. In April 2017, the Court of Appeal denied the
Threadneedle Defendants’ appeal. The case will now proceed in England’s High
Court of Justice Commercial Court. A Case Management Conference occurred on
October 6, 2017 at which, in addition to other procedural matters, the parties
agreed to attempt mediation before end of November 2017. The Company cannot
reasonably estimate the range of loss, if any, that may result from this matter
due to the early procedural status of the case, the number of parties involved,
and the failure to allege any specific, evidence-based damages.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

CERTAIN EXISTING LIENS

 

UCC Financing Statements filed against Borrower

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

General Electric Capital Corporation

 

52997824

 

Continuation 2010 2270910

 

09/28/05

 

06/29/10

 

True Lease: Precautionary filing to perfect Red Line Air, LLC’s interest in Gulf
Stream Model G-IV, FAA Reg No. 677RWand (2) Rolls Royce Engines, together with
all other property essential and appropriate to the operation of the Aircraft

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

Cisco Systems Capital Corporation

 

2008 0364248

 

Continuation 2013 0357583

 

01/30/08

 

01/28/13

 

Lease: all right, title and interest, now existing and hereafter arising in and
to: all Equipment in connection with any Master Agmt; all insurance, warranty,
claims and rights to payment arising out of such Equipment; all books, records
and proceeds relating to the foregoing. Equipment shall be defined as routers,
router components, other computer networking and telecommunications equipment
and other equipment manufactured by Cisco Systems, Inc., together with all
software and substitutions. Some or all of the transactions that are subject to
this financing statement may be intended to be true leases, to which extent this
filings is intended as a precautionary filing

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

Canon Solutions America, Inc.

 

2013 0498072

 

02/06/13

 

Specific Equipment covered under Equipment Purchase, Maintenance & Software
License Schedule #500978-9719 to Master Agmt #500978

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

U.S. Bank Equipment Finance

 

2013 3893907

 

10/03/13

 

(2) IRC5240 Copiers together with all replacements and all proceeds

 

--------------------------------------------------------------------------------


 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

J.P. Morgan Securities LLC

 

2014 2658482

 

07/07/14

 

All of the following property, whether now or hereafter existing, in which the
debtor now or hereafter has any rights: All monies, securities, Contracts,
precious metals, warehouse receipts (including any goods or commodities
represented thereby) or other property, together with, in each case, all
proceeds of the sale thereof (“property”), now or at any future time represented
by an entry on or standing to the credit of Debtor’s Account, or held by, to the
order or under the direction or control of Secured Party or any exchange or
clearing organization through which transactions on Debtor’s behalf are executed
or cleared

 

UCC Financing Statements filed against Ameriprise Certificate Company

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

J.P. Morgan Securities LLC

 

2014 2663243

 

07/07/14

 

All of the following property, whether now or hereafter existing, in which the
debtor now or hereafter has any rights: All monies, securities, Contracts,
precious metals, warehouse receipts (including any goods or commodities
represented thereby) or other property, together with, in each case, all
proceeds of the sale thereof (“property”), now or at any future time represented
by an entry on or standing to the credit of Debtor’s Account, or held by, to the
order or under the direction or control of Secured Party or any exchange or
clearing organization through which transactions on Debtor’s behalf are executed
or cleared

 

--------------------------------------------------------------------------------


 

UCC Financing Statements filed against Ameriprise Financial Services, Inc.

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

Bankers Leasing Company

 

2010 1824758

 

05/25/10

 

Lease: 1 KM Bizhub B280 Color Copier with accessories

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

Bankers Leasing Company

 

2011 0247570

 

01/22/11

 

Lease: (1) Sharp MX4100N Copier

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

U.S. Bancorp Business Equipment Finance Group

 

2011 1256695

 

04/05/11

 

Informational Filing: (1) Copier Model MX-3100N with Copier Accessory

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

OCE Financial Services, Inc.

 

2011 2566902

 

07/05/11

 

Lease: (1) Model IRADVC2030B ImageRunner Advance with all peripherals

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

GFC Leasing, a division of Gordon Flesch Co., Inc.

 

2012 0953614

 

03/12/12

 

IR1730IF HHC05836/W9163

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

GFC Leasing, a division of Gordon Flesch Co., Inc.

 

2013 4280385

 

10/31/13

 

Equipment and all accessories as per Lease Schedule #432255-M75075: Canon iR ADV
C5240

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

GFC Leasing, a division of Gordon Flesch Co., Inc.

 

2015 0792126

 

02/25/15

 

Equipment and all accessories as per Lease Schedule #435479-M85985: Canon iR ADV
400iF

 

 

 

 

 

 

 

 

 

Delaware Secretary of State

 

GFC Leasing a Division of Gordon Flesch Co Inc.

 

2015 3503389

 

8/12/2015

 

Equipment and all accessories as per Schedule #290001762-M89575 Canon iR ADV
C5235A

 

--------------------------------------------------------------------------------


 

UCC Financing Statements filed against IDS Property Casualty Insurance Company

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Wisconsin Department of Financial Institutions

 

Associated Bank N.A., United Leasing Associates of America, Ltd.

 

60007649430

 

Continuation 110003848225

 

05/18/06

 

03/31/11

 

(1) Sharp AR-M550N Copier (Lease)

 

 

 

 

 

 

 

 

 

Wisconsin Department of Financial Institutions

 

Associated Bank N.A., United Leasing Associates of America, Ltd., United
Properties Investment Partners I, Ltd, Financial Servicing USA, Inc., First
National Bank of Hartford

 

120003381823

 

Amendment 120007205317

Amendment 120008234118

Amendment 140001332413

Amendment 150002713316

 

03/14/12

 

05/29/12

 

06/18/12

 

01/30/14

 

03/04/15

 

All Equipment Included on Leases dated 3/7/12. Sharp Copiers located in De Pere,
WI and Phoenix, AZ

 

 

 

 

 

 

 

 

 

Wisconsin Department of Financial Institutions

 

United Properties Investment Partners I, Ltd., Leasing Services, LLC, Financial
Servicing USA, Inc.

 

130014451217

 

Amendment 140001332009

 

11/05/13

 

01/30/14

 

All Equipment Included on Lease #40061386 dated 9/27/13 (1) Sharp MX-3640N
Copier with Paperstand, Pedestal and Finisher

 

State Tax Liens filed against J. & W. Seligman & Co.

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

New York Department of State

 

New York State Department of State

 

E-007008156-W001-8

 

12/01/11

 

Tax warrant notice in the amount of $101,734.34

 

--------------------------------------------------------------------------------


 

UCC Financing Statements filed against RiverSource Life Insurance Company of New
York

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

New York Department of State

 

J.P. Morgan Securities LLC

 

2014-07075716633

 

07/07/14

 

All of the following property, whether now or hereafter existing, in which the
debtor now or hereafter has any rights: All monies, securities, Contracts,
precious metals, warehouse receipts (including any goods or commodities
represented thereby) or other property, together with, in each case, all
proceeds of the sale thereof (“property”), now or at any future time represented
by an entry on or standing to the credit of Debtor’s Account, or held by, to the
order or under the direction or control of Secured Party or any exchange or
clearing organization through which transactions on Debtor’s behalf are executed
or cleared

 

State Tax Liens filed against RiverSource Life Insurance Company of New York

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

New York Department of State

 

New York Department of State

 

E-015947383-W004-4

 

03/17/10

 

Tax Warrant Notice in the amount of $5,325.20; Satisfied date 7/29/10

 

 

 

 

 

 

 

 

 

Albany County, New York

 

Commissioner of Taxation and Finance

 

E-015947383-W005-8

 

09/17/13

 

Tax Warrant Notice in the amount of $34,012.49

 

--------------------------------------------------------------------------------


 

UCC Financing Statements filed against RiverSource Life Insurance Company

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

Minnesota Secretary of State

 

Federal Home Loan Bank of Des Moines

 

200915419645

 

Continuation 20133483428

 

03/23/09

 

02/12/13

 

All investment property, instruments, general intangible and deposit accounts
which Debtor now owned or hereafter acquires, or in which the Debtor now or
hereafter acquires an interest, and any and all replacements and proceeds
thereof, including, without limitation, the following: Federal Home Loan Bank of
Des Moines stock; funds on deposit with the Secured Party; promissory notes and
other negotiable and non-negotiable instruments and all related collateral
guarantees and other supporting obligations, including, but not limited to,
mortgages, deeds of trust and other real property security interests and liens;
securities and obligations issued, insured or guaranteed by the US government
and any of its agencies; Privately issued mortgage-backed securities,
collateralized mortgage obligations, real estate mortgage investment conduit(s),
or regulated investment companies

 

 

 

 

 

 

 

 

 

Minnesota Secretary of State

 

J.P. Morgan Securities LLC

 

201437178548

 

07/07/14

 

All of the following property, whether now or hereafter existing, in which the
debtor now or hereafter has any rights: All monies, securities, Contracts,
precious metals, warehouse receipts (including any goods or commodities
represented thereby) or other property, together with, in each case, all
proceeds of the sale thereof (“property”), now or at any future time represented
by an entry on or standing to the credit of Debtor’s Account, or held by, to the
order or under the direction or control of Secured Party or any exchange or
clearing organization through which transactions on Debtor’s behalf are executed
or cleared

 

--------------------------------------------------------------------------------


 

State Tax Liens filed against Riversource Fund Distributors, Inc.

 

Jurisdiction

 

Secured Party

 

Filing No.

 

Filing
Date

 

Lien Description

 

 

 

 

 

 

 

 

 

New York Department of State

 

New York Department of State

 

E-003529008-W003-3

 

01/27/10

 

Tax Warrant Notice in the amount of $329.87

 

 

 

 

 

 

 

 

 

New York Department of State

 

New York Department of State

 

E-003259008-W004-7

 

Release

 

05/02/12

 

05/02/12

 

Tax Warrant Notice in the amount of $949.56

 

 

 

 

 

 

 

 

 

New York County, New York

 

NY State Dept of Taxation and Finance

 

E0035290080003

 

Release E0035290080003

 

01/26/10

 

09/21/10

 

Tax Warrant Notice in the amount of $329.87

 

 

 

 

 

 

 

 

 

New York County, New York

 

NY State Dept of Taxation and Finance

 

E0035290080004

 

Release 002976800

 

04/28/12

 

02/28/15

 

Tax Warrant Notice in the amount of $949.56

 

--------------------------------------------------------------------------------